Exhibit 10.1

 

 

MASTER REPURCHASE AGREEMENT

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as buyer (“Buyer”),

 

PRIMESTAR FUND I, L.P., as seller (“Seller”),

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but solely
as Trustee of PRIMESTAR-H FUND I TRUST, as trust subsidiary (“Trust
Subsidiary”), and

 

STARWOOD WAYPOINT RESIDENTIAL TRUST, as guarantor (“Guarantor”)

 

Dated March 11, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Applicability

1

 

 

 

2.

Definitions

1

 

 

 

3.

Program; Initiation of Transactions

25

 

 

 

4.

Repurchase; Release Price; Conversion to REO Property; Rental Properties

26

 

 

 

5.

Price Differential

29

 

 

 

6.

Margin Maintenance

29

 

 

 

7.

Income Payments

30

 

 

 

8.

Conveyance; Security Interest; REO Property

31

 

 

 

9.

Payment and Transfer

35

 

 

 

10.

Conditions Precedent

35

 

 

 

11.

Program; Costs

40

 

 

 

12.

Servicing and Management of Trust Mortgage Loans and REO Properties

43

 

 

 

13.

Representations and Warranties

45

 

 

 

14.

Covenants

52

 

 

 

15.

Events of Default

58

 

 

 

16.

Remedies Upon Default

62

 

 

 

17.

Reports

65

 

 

 

18.

Repurchase Transactions

68

 

 

 

19.

Single Agreement

69

 

 

 

20.

Notices and Other Communications

69

 

 

 

21.

Entire Agreement; Severability

71

 

 

 

22.

Non assignability

71

 

 

 

23.

Set-off

72

 

i

--------------------------------------------------------------------------------


 

24.

Binding Effect; Governing Law; Jurisdiction

72

 

 

 

25.

No Waivers, Etc.

73

 

 

 

26.

Intent

73

 

 

 

27.

Disclosure Relating to Certain Federal Protections

74

 

 

 

28.

Power of Attorney

75

 

 

 

29.

Buyer May Act Through Affiliates

75

 

 

 

30.

Indemnification; Obligations

75

 

 

 

31.

Counterparts

76

 

 

 

32.

Confidentiality

76

 

 

 

33.

Recording of Communications

78

 

 

 

34.

Periodic Due Diligence Review

78

 

 

 

35.

Authorizations

79

 

 

 

36.

Acknowledgement of Anti-Predatory Lending Policies

79

 

 

 

37.

Documents Mutually Drafted

79

 

 

 

38.

General Interpretive Principles

79

 

 

 

39.

Conflicts

80

 

 

 

40.

Limitation on Liability of Trustee

80

 

SCHEDULES

 

Schedule 1-A

Representations and Warranties with Respect to Trust Mortgage Loans

 

 

Schedule 1-B

Representations and Warranties with Respect to REO Properties

 

 

Schedule 1-C

Representations and Warranties with Respect to Trust Interests

 

 

Schedule 2

Authorized Representatives

 

 

Schedule 3

Approved Valuation Agents

 

 

Schedule 4

Reserved

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Purchase Price Increase Request

 

 

Exhibit B

Form of Transaction Request

 

 

Exhibit C

Loan Activity Report

 

 

Exhibit D-1

Form of Seller Power of Attorney

 

 

Exhibit D-2

Form of Trust Subsidiary and TRS Facility Entity Power of Attorney

 

 

Exhibit E

Seller’s, Guarantor’s, Trust Subsidiary’s and TRS Facility Entities’ Tax
Identification Number

 

 

Exhibit F

Existing Indebtedness

 

 

Exhibit G

Form of Servicer Acknowledgment

 

 

Exhibit H

Form of Asset Manager Acknowledgment

 

 

Exhibit I

Delayed Diligence Assets

 

 

Exhibit J

Form of Asset Schedule

 

 

Exhibit K

Form of Asset File

 

iii

--------------------------------------------------------------------------------


 

1.                                      Applicability

 

From time to time the parties hereto may enter into transactions in which the
Seller agrees to transfer to Buyer the Trust Interests against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to the Seller
such Trust Interests against the transfer of funds by Seller.  From time to
time, prior to the commencement of the Amortization Period, the Seller may
request Purchase Price Increases for the Transactions involving the Trust
Interests in conjunction with the transfer of REO Properties or Trust Mortgage
Loans to the Trust Subsidiary or a TRS Facility Entity.  From time to time, the
Seller may request a release of REO Property or Trust Mortgage Loans from the
Trust Subsidiary or a TRS Facility Entity in conjunction with an Optional
Prepayment.  This Agreement is a commitment by Buyer to engage in the
Transactions (and requests for Purchase Price Increases) as set forth herein up
to the Maximum Aggregate Purchase Price; provided, that Buyer shall have no
commitment to enter into any Transaction or agree to any Purchase Price Increase
requested (i) during the Amortization Period or (ii) that would result in the
aggregate Purchase Price of then-outstanding Transactions exceeding the Maximum
Aggregate Purchase Price.  Each such transaction involving the transfer of the
Trust Interests shall be referred to herein as a “Transaction” and,
collectively, the “Transactions” and, unless otherwise agreed in writing, shall
be governed by this Agreement, including any supplemental terms or conditions
contained in any annexes identified herein, as applicable hereunder.

 

On the initial Purchase Date, Buyer will purchase Trust Interests from Seller in
connection with the Transaction on such date.

 

On and after the initial Purchase Date and prior to the commencement of the
Amortization Period, as part of a Purchase Price Increase Request, Seller may
request and Buyer will fund, subject to the terms and conditions of this
Agreement, an increase in the Purchase Price for the Transaction in respect of
the applicable Trust Interests based upon the acquisition of additional REO
Properties or additional Trust Mortgage Loans by the Trust Subsidiary or a TRS
Facility Entity, as applicable.  From time to time, the Seller may pay an
Optional Prepayment to Buyer in accordance with Section 4.b hereof.

 

2.                                      Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Accepted Servicing Practices” means, with respect to any Trust Mortgage Loan or
REO Property, those mortgage servicing practices or property management
practices that are in material compliance with all the requirements of all
applicable laws, rules, regulations and any other similar legal process,
including, but not limited to, any requirements of a Governmental Authority, as
well as any state and local real estate, landlord tenant laws, and any
applicable homeowners or condominium association requirements, using
commercially reasonable efforts, as applicable, of prudent mortgage lending
institutions which service mortgage loans and prudent

 

1

--------------------------------------------------------------------------------


 

asset managers that manage property, respectively, in the jurisdiction where the
related Mortgaged Property or REO Property is located.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief that, in the case of an
action not instigated by or on behalf of, or with the consent of, such Person,
any of its Affiliates or the Seller, is not dismissed or stayed for sixty (60)
days; (b) the seeking of the appointment of a receiver, trustee, custodian or
similar official for such party or an Affiliate or any substantial part of the
property of either; (c) the appointment of a receiver, conservator, or manager
for such party or an Affiliate by any governmental agency or authority having
the jurisdiction to do so; (d) the making or offering by such party or an
Affiliate of a composition with its creditors or a general assignment for the
benefit of creditors; (e) the admission by such party or an Affiliate of such
party of its inability to pay its debts or discharge its obligations as they
become due or mature; or (f) that any Governmental Authority or agency or any
person, agency or entity acting or purporting to act under Governmental
Authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such party or of any of its Affiliates, or shall have taken any action to
displace the management of such party or of any of its Affiliates or to curtail
its authority in the conduct of the business of such party or of any of its
Affiliates.

 

“Adjusted Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.

 

“Affected Party” means (i) Buyer or, to the extent Buyer utilizes a commercial
paper conduit administered or managed by Buyer to finance the
Transactions hereunder, such commercial paper conduit, (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to or for the benefit of Buyer or such
commercial paper conduit, (iii) any agent, administrator, manager or trustee of
or for Buyer or such commercial paper conduit, or (iv) any Affiliate of any of
the foregoing that may be subject to the Basel III Regulations.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

 

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Amortization Period” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Amortization Utilization Fee” has the meaning assigned to such term in the
Pricing Side Letter.

 

2

--------------------------------------------------------------------------------


 

“Ancillary Income” means all income derived from the Trust Mortgage Loans (other
than payments or other collections in respect of principal, interest and escrow
payments attributable to the Trust Mortgage Loans) including, but not limited
to, late charges, reconveyance fees, subordination fees, speedpay fees, mortgage
pay on the web fees, automatic clearing house fees, demand statement fees,
modification fees, if any, fees received with respect to checks on bank drafts
returned by the related bank for insufficient funds, assumption fees and other
similar types of fees arising from or in connection with any Trust Mortgage Loan
to the extent not otherwise payable to the Mortgagor under applicable law or
pursuant to the terms of the related Mortgage Note.

 

“Approved Valuation Agent” means each licensed real estate agent, broker or
appraiser listed on Schedule 3 hereto or any other provider approved by Buyer in
its reasonable discretion.

 

“Asset File” means, with respect to each Trust Mortgage Loan or REO Property,
the documents and instruments relating to such Trust Mortgage Loan or REO
Property, as applicable, and set forth in Exhibit K to this Agreement.

 

“Asset Management Agreement” means that certain Management Services Agreement,
dated as of November 12, 2012, between PAF VI and Prime Manager, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Asset Management Fee” has the meaning assigned to the term “JVP Asset
Management Fee” in the Seller Operating Agreement.

 

“Asset Management Services Costs” means all amounts payable to Asset Manager,
other than the Asset Management Fee, in connection with the performance by asset
manager of the services described on Exhibit D of the Seller Operating
Agreement, including payroll reimbursements, provided that such amount shall not
exceed $70 for each Trust Mortgage Loan and REO Property each month.

 

“Asset Manager” means collectively, (i) PAF VI in its capacity as providing
asset management services under the Seller Operating Agreement and (ii) any
other Affiliates of PAF VI responsible for asset management in respect of the
Trust Mortgage Loans and REO Properties, including but not limited to, Prime
Manager, pursuant to the Asset Management Agreement.

 

“Asset Manager Acknowledgement” means the acknowledgement in the form and
substance of Exhibit H hereto.

 

“Asset Manager Termination Event” means (i) the failure of the Asset Manager to
materially comply with applicable laws; (ii) an event which gives rise to the
right of General Partner or any other applicable Seller Party to terminate the
Asset Manager’s asset management services under the Seller Operating Agreement
“for cause” in accordance with Section 9.10(d) of the Seller Operating Agreement
provided that such event shall materially adversely effect the REO Properties
and the Trust Mortgage Loans, in the aggregate, as reasonably determined by the
Seller; (iii) the occurrence of an Event of Default or (iv) the occurrence of an
Act of Insolvency with respect to PAF VI, Prime Manager or another Asset
Manager.

 

3

--------------------------------------------------------------------------------


 

“Asset Schedule” means, with respect to any Transaction as of any date, an Asset
Schedule in the form set forth in Exhibit J.

 

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

 

“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.

 

“Attorney Bailee Letter” means a bailee letter substantially in the form
prescribed by the Custodial Agreement or otherwise approved in writing by Buyer.

 

“Back-Up Servicer” means a successor servicer or asset manager appointed by
Buyer in its sole and absolute discretion.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Basel III Regulation” shall mean, with respect to any Affected Party, any rule,
regulation or guideline applicable to such Affected Party and arising directly
or indirectly from (a) any of the following documents prepared by the Basel
Committee on Banking Supervision of the Bank of International Settlements: 
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any Governmental
Authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.

 

“Bulk Sale” means, in connection with a Third-Party Sale, any sale of more than
one Trust Mortgage Loan or REO Property to (1) the same third-party buyer in a
single transaction or (2) the same third-party buyer or an Affiliate of such
buyer during the same calendar month.

 

“Bulk Sale Monthly Percentage” means, with respect to any calendar month (1) the
sum of the Asset Values, as reported on the prior month’s Reporting Date, of all
Trust Mortgage Loans and REO Properties sold in connection with a Bulk Sale
during such calendar month, divided by (2) the sum of the Asset Values of all
Trust Mortgage Loans and REO Properties as of the prior month’s Reporting Date.

 

“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian

 

4

--------------------------------------------------------------------------------


 

is authorized or obligated by law or executive order to be closed or (iii) a
public or bank holiday in New York City, Delaware or the Cayman Islands.

 

“Buyer” means Deutsche Bank AG, Cayman Islands Branch, and any successor or
assign hereunder.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of Buyer or of any commercial
bank having capital and surplus in excess of $500,000,000, (c) repurchase
obligations of Buyer or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven (7) days
with respect to securities issued or fully guaranteed or insured by the United
States Government, (d) commercial paper of a domestic issuer rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
Buyer or any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Change in Control” means:

 

(a)                                 any transaction or event as a result of
which (1) (i) the General Partner ceases to own, directly, 100% of the general
partnership interests of Seller or (ii) the Majority Limited Partner ceases to
own at least 75% of the limited partnership interests of Seller, (2) the Seller
ceases to own, directly, 100% of the Trust Interests, (3) the Trust Subsidiary
ceases to own, directly, 100% of the Stock Interests or (4) the TRS Subsidiary
ceases own (i) directly, 100% of the membership interests in PrimeStar Fund I
TRS, L.L.C. or PrimeStar-F Fund I, L.L.C. or (ii) indirectly, 100% of the
ownership interests in PrimeStar-F Fund I Trust;

 

(b)                                 any transaction or event as a result of
which the Guarantor ceases to own, directly, or indirectly, 98.622% of the
membership interests of General Partner or at least 75% of the membership
interests of Majority Limited Partner;

 

5

--------------------------------------------------------------------------------


 

(c)           the sale, transfer, or other disposition of all or substantially
all of Seller’s, General Partner’s, Majority Limited Partner’s or the
Guarantor’s assets (excluding any such action taken in connection with any
securitization transaction and any action contemplated by the Program
Agreements);

 

(d)           the consummation of a merger or consolidation of Seller with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s stock or other
voting interests outstanding immediately after such merger, consolidation or
such other reorganization is owned by Persons who were not stockholders or
holders of voting interests of Seller, General Partner, Majority Limited Partner
or Guarantor immediately prior to such merger, consolidation or other
reorganization; or

 

(e)           the acquisition by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder), directly or indirectly, beneficially or of
record, of ownership or control of in excess of 50% of the voting common stock
of Guarantor on a fully diluted basis at any time.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collection Account” means the account established and referenced in the
Collection Account Control Agreement, into which all Income shall be deposited.

 

“Collection Account Control Agreement” means that certain collection account
control agreement, among Buyer, Seller, and Paying Agent, in form and substance
reasonably acceptable to Buyer, as it may be amended, supplemented or otherwise
modified from time to time.

 

“Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.

 

“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

 

“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.

 

“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.

 

“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation, allocated to a Co-op Unit and represented by a stock
certificate.

 

6

--------------------------------------------------------------------------------


 

“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.

 

“Cost-Basis Value” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Current Property Value” means an appraisal or opinion of the fair market value
of a Mortgaged Property, REO Property or other parcel of real property given by
an Approved Valuation Agent, in conformity with customary and usual business
practices, which includes comparable sales and comparable listings, or such
other valuation approved by Buyer in writing in its sole and absolute
discretion; provided that no Current Property Valuation shall be valid if (i) as
of the related Purchase Date, it is dated earlier than ninety (90) days prior to
such Purchase Date and (ii) as of any date of determination after the related
Purchase Date, it is dated earlier than two hundred and seventy (270) days prior
to such date of determination. Any third party property valuation that either
(i) Seller, a Servicer or the Asset Manager acquires or receives in the course
of business or (ii) Buyer obtains in accordance with this Agreement shall be
used in determining the Current Property Value.

 

“Custodial Agreement” means the custodial agreement, dated as of the date
hereof, among Seller, Buyer, Trust Subsidiary and Custodian, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Custodial Asset Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Wells Fargo Bank, N.A. or such other party specified by Buyer.

 

“Deed” means the deed issued in connection with a foreclosure sale of a
Mortgaged Property or in connection with receiving a deed in lieu of foreclosure
evidencing title to the related REO Property.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Effective Date” means March 11, 2014.

 

“Effective Purchase Price” means, as of any date of determination (i) the
aggregate outstanding Purchase Price of all Trust Mortgage Loans and REO
Properties divided by (ii) the sum of (A) the Asset Value of all Trust Mortgage
Loans and REO Properties and (B) any cash on deposit in the Margin Account.

 

7

--------------------------------------------------------------------------------


 

“Electronic Tracking Agreement” means each Electronic Tracking Agreement among
Buyer, Seller, the applicable Servicer, MERS and MERSCORP Holdings, Inc., to the
extent applicable as the same may be amended from time to time.

 

“Eligible Asset” has the meaning set forth in the Pricing Side Letter.

 

“Equity Ownership Interests” means any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership (or profit) interests in a Person (other than a
corporation), securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interest in) such Person, and any and all
warrants, rights or options to purchase any of the foregoing, whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantor is treated as a single employer under Section 414(b) or
(c) of the Code or solely for purposes of Section 302 of ERISA and Section 412
of the Code is treated as single employer described in Section 414(b), (c),
(m) or (o) of the Code.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Event of Termination” means with respect to Seller or Guarantor (a) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days after the
occurrence of such event, or (b) the withdrawal of Seller or Guarantor or any
ERISA Affiliate thereof from a Plan during a plan year in which it is a
substantial employer, as defined in Section 4001(a)(2) of ERISA, or (c) the
failure by Seller or Guarantor or any ERISA Affiliate thereof to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, including, without limitation, the failure to make on or
before its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA, or (d) the distribution under Section 4041 of ERISA of
a notice of intent to terminate any Plan or any action taken by Seller,
Guarantor or any ERISA Affiliate thereof to terminate any Plan, or (e) the
failure to meet requirements of Section 436 of the Code with respect to any Plan
resulting in such Plan’s loss of qualified status under Section 401(a)(29) of
the Code, or (f) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (g) the receipt by Seller, Guarantor or any ERISA Affiliate thereof
of a notice from a Multiemployer Plan that action of the type described in the
previous clause (f) has been taken by the PBGC with respect

 

8

--------------------------------------------------------------------------------


 

to such Multiemployer Plan, or (h) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, Guarantor or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under
Sections 412(b) or 430(k) of the Code with respect to any Plan.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or other recipient of any payment hereunder or required to be withheld or
deducted from a payment to Buyer or such other recipient: (a) Taxes based on (or
measured by) net income or net profits, franchise Taxes and branch profits Taxes
that are imposed on Buyer or other recipient of any payment hereunder as a
result of being organized under the laws of, or having its principal office or
its applicable lending office located in the jurisdiction imposing such Tax (or
any political subdivision thereof); (b) Taxes based on (or measured by) net
income or net profits, franchise Taxes and branch profits Taxes that are imposed
on Buyer or other recipient of any payment hereunder as a result of a present or
former connection between such Buyer or other recipient and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
Taxing authority thereof; (c) any Tax imposed on Buyer or other recipient of a
payment hereunder that is attributable to such Buyer’s or other recipient’s
failure to comply with relevant requirements set forth in Sections 11(e)(ii) and
11(h); (d) any withholding Tax that is imposed on amounts payable to or for the
account of Buyer or other recipient of a payment hereunder pursuant to a law in
effect on the date such person becomes a party to or under this Agreement, or
such person changes its lending office; (e) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Custodial Agreement” means that certain Custodial Agreement, dated as
of October 17, 2012, by and among Wilmington Savings Fund Society, FSB, not in
its individual capacity but solely as trustee of the PrimeStar-H Fund I Trust,
as owner, Wilmington Savings Fund Society, FSB, not in its individual capacity
but solely as trustee of the PrimeStar-F Fund I Trust, as owner, PrimeStar-H
Fund I, L.L.C., PrimeStar-F Fund I, L.L.C. and Wells Fargo Bank, N.A., as
custodian.

 

“Existing Indebtedness” has the meaning specified in Section 13.a(23) hereof.

 

“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

 

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

9

--------------------------------------------------------------------------------


 

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

 

“FHA Loan” means a Mortgage Loan which is the subject of a valid FHA Mortgage
Insurance Contract.

 

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller’s regulators.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“General Partner” means PrimeStar Fund I GP, L.L.C., a Delaware limited
liability company.

 

“GNMA” means the Government National Mortgage Association or any successor
thereto.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller Party, Buyer,
Asset Manager or any Servicer, as applicable.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in

 

10

--------------------------------------------------------------------------------


 

the ordinary course of business, or (b) obligations to make servicing advances
for delinquent taxes and insurance or other obligations in respect of a Mortgage
Loan or Mortgaged Property, to the extent required by Buyer.  The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.  The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

 

“Guarantor” means Starwood Waypoint Residential Trust, in its capacity as
guarantor under the Guaranty.

 

“Guaranty” means the guaranty of Guarantor dated as of the date hereof as the
same may be amended from time to time, pursuant to which the Guarantor fully and
unconditionally guarantees the obligations of Seller hereunder.

 

“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees) or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).

 

“Income” means, with respect to (i) any Trust Interest, Trust Mortgage Loan, or
REO Property or (ii) the Stock Interest, without duplication, all principal and
income or dividends or distributions received with respect to such Trust
Interest, Trust Mortgage Loan, or REO Property or the Stock Interests, including
any sale or liquidation premiums, Liquidation Proceeds, insurance proceeds, net
rental income, interest, dividends or other distributions payable thereon or any
fees or payments of any kind received by the related Servicer, but excluding any
amounts permitted to be retained by such Servicer pursuant to the applicable
Servicing Agreement.

 

“Indebtedness” means, for any Person, at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such

 

11

--------------------------------------------------------------------------------


 

Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements, including, without limitation,
any Indebtedness arising hereunder; (g) Indebtedness of others Guaranteed by
such Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; (i) Indebtedness of
general partnerships of which such Person is a general partner and (j) with
respect to clauses (a)-(i) above both on and off balance sheet; in each case
excluding Non-Recourse Debt.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller hereunder and (b) Other Taxes.

 

“Ineligible Asset” and “Ineligible Assets” means, individually and collectively,
each Ineligible Mortgage Loan and each Ineligible REO Property.

 

“Ineligible Asset Transfer” means (i) the distribution in kind or deemed
distribution in kind of one or more Ineligible Assets to Seller and the
contribution or deemed contribution of such Ineligible Assets to a Non-Seller
Party Subsidiary; it being understood that such Ineligible Assets may, in the
case of Ineligible Mortgage Loans, be directly assigned to, and in the case of
Ineligible REO Property, be directly conveyed by deed to, a Non-Seller Party
Subsidiary or (ii) the sale of Ineligible REO Property from the applicable TRS
Facility Entity to a Non-Seller Party Subsidiary, in all cases, at Seller’s
discretion.

 

“Ineligible Mortgage Loan” means a Trust Mortgage Loan which does not qualify as
an Eligible Asset.

 

“Ineligible REO Property” means REO Property that does not qualify as an
Eligible Asset.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Liquidated Asset” means (i) a REO Property subject to a REO Rental Transfer or
otherwise sold by the Trust Subsidiary, but not Non-Rental REO Property subject
to a Non-Rental REO Transfer, (ii) a REO Property sold by a TRS Facility Entity
but not relating to a REO Rental Property and (iii) a Trust Mortgage Loan that
has been prepaid, sold (including in connection with a Third-Party Sale),
refinanced, liquidated, charged-off, or was subject to a short sale, or
otherwise disposed of.

 

“Liquidation Proceeds” means, for any Trust Mortgage Loan, or REO Property that
becomes a Liquidated Asset, the proceeds received on account of the liquidation
of such Trust Mortgage Loan or REO Property.

 

“Majority Limited Partner” means SRP PrimeStar.

 

“Margin Account” means the account designated by the Buyer into which the Seller
may deposit cash from time to time to be applied in accordance with this
Agreement.

 

“Margin Call” has the meaning specified in Section 6.a hereof.

 

12

--------------------------------------------------------------------------------


 

“Margin Deadline” has the meaning specified in Section 6.b hereof.

 

“Margin Deficit” has the meaning specified in Section 6.a hereof.

 

“Margin Threshold” means $250,000.

 

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of any Seller Party taken as a whole; (b) a material
impairment of the ability of any Seller Party to perform under any Program
Agreement or to avoid any Event of Default; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of any Program
Agreement against any Seller Party, in each case as determined by the Buyer in
its sole good faith discretion.

 

“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

 

“Maximum Maintenance Amount” means, with respect to the REO Properties and Trust
Mortgage Loans as of any date of determination, the sum of (i) the product of
(a) the Asset Value of each REO Property and Trust Mortgage Loan that is an
Eligible Asset as of such date of determination and (b) the applicable Purchase
Price Percentage and (ii) the amount on deposit in the Margin Account.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Modified Mortgage Loan” means a Trust Mortgage Loan that has been modified by
the Seller or the applicable Servicer from its original terms in accordance with
Accepted Servicing Practices following the acquisition by Trust Subsidiary of
such Trust Mortgage Loan.

 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto, unless such Mortgage
is granted in connection with a Co-op Loan, in which case the first lien
position is in the stock of the subject cooperative association and in the
tenant’s rights in the cooperative lease relating to such stock.

 

13

--------------------------------------------------------------------------------


 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Loan” means any first lien closed loan which is a fixed or
floating-rate, one-to-four-family residential mortgage loan evidenced by a
promissory note and secured by a first lien mortgage.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note or other Co-op Loan collateral.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller,
Guarantor or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Non-performing Mortgage Loan” means any Mortgage Loan that is not a Performing
Mortgage Loan or a Re-performing Mortgage Loan.

 

“Non-Recourse Debt” means Indebtedness under a credit or repurchase facility
payable solely from the assets sold or pledged to secure such facility and under
which facility no purchaser or creditor has recourse to Seller or Guarantor if
such assets are inadequate or unavailable to pay off such credit or repurchase
facility, and neither Seller nor Guarantor effectively has any obligation to
directly or indirectly pay any such deficiency.

 

“Non-Rental REO Property” means REO Property that is not a Rental REO Property.

 

“Non-Rental REO Transfer” means the contribution or deemed contribution of such
Non-Rental REO Property to a TRS Facility Entity; it being understood that such
Non-Rental REO Property may be directly conveyed by deed from the Trust
Subsidiary to any such TRS Facility Entity, in all cases, at Seller’s
discretion.

 

“Non-Seller Party Subsidiary” means a Subsidiary of Seller that is not a Seller
Party.

 

“Non-Utilization Fee” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Payment
Date, and other obligations and liabilities, to Buyer, its Affiliates or
Custodian arising under, or in connection with, the Program Agreements, whether
now existing or hereafter arising; (b) any and all reasonable and documented
sums paid by Buyer or on behalf of Buyer in order to preserve

 

14

--------------------------------------------------------------------------------


 

any Trust Mortgage Loan or REO Property or its interest therein; (c) in the
event of any proceeding for the collection or enforcement of any of Seller’s
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable and documented expenses of retaking, holding, collecting, preparing
for sale, selling or otherwise disposing of or realizing on any Trust Mortgage
Loan or REO Property, or of any exercise by Buyer of its rights under the
Program Agreements, including, without limitation, reasonable and documented
attorneys’ fees and disbursements and court costs; and (d) all of Seller’s
indemnity obligations to Buyer and Custodian or both pursuant to the Program
Agreements.

 

“OFAC” has the meaning set forth in Section 13.a(26) hereof.

 

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

 

“Optional Prepayment” has the meaning specified in Section 4.b hereof.

 

“Optional Prepayment Date” has the meaning specified in Section 4.b hereof.

 

“Optional Prepayment Notice” has the meaning specified in Section 4.b hereof.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement, in each case, other than
(i) Taxes imposed with respect to an assignment, transfer or sale of
participation or other interest in or with respect to the Program Agreements,
and (ii) Excluded Taxes.

 

“PAF VI” means Prime Asset Fund VI, LLC, a Delaware limited liability company..

 

“Paying Agent” means Wells Fargo Bank, N.A., any successor or assign, or such
other party specified by Buyer.

 

“Payment Date” means, with respect to a Purchased Asset, the 20th calendar day
of the month or, if such day is not a Business Day, the next succeeding Business
Day, commencing in April 2014; provided, that, with respect to such Purchased
Asset, the final Payment Date shall be the related Repurchase Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Performing Mortgage Loan” means, as of any date of determination, any Mortgage
Loan (1) for which any payment of principal or interest (a) is not thirty (30)
days or more past due and (b) has not been thirty (30) days or more past due
during the immediately preceding twelve (12) month period and (2) that has not
been modified within the prior 24 months.

 

15

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by
Seller, Guarantor or any ERISA Affiliate and covered by Title IV of ERISA, other
than a Multiemployer Plan.

 

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Power of Attorney” means the power of attorney in the form of Exhibit D-1 or
Exhibit D-2 delivered by Seller, the Trust Subsidiary and the TRS Facility
Entity, as applicable.

 

“Prepayment Release Price” means with respect to each REO Property and Trust
Mortgage Loans, as applicable, the sum of (a) the product of (i) 115% and
(ii) the Purchase Price for such REO Property or Trust Mortgage Loan, as
applicable and (b) all accrued unpaid Price Differential related to such REO
Property or Trust Mortgage Loan, in each case, as of the date on which the
Prepayment Release Price is payable.

 

“Price Differential” means with respect to any Trust Mortgage Loan or REO
Property, as applicable, as of any date of determination, an amount equal to the
product of (a) the Pricing Rate for such Trust Mortgage Loan or REO Property, as
applicable, and (b) the Purchase Price for such REO Property or Trust Mortgage
Loan, as applicable, calculated daily on the basis of a 360-day year for the
actual number of days during the period commencing on (and including) the
initial Purchase Price Increase Date for such REO Property or Trust Mortgage
Loan, as applicable, and ending on (but excluding) the Repurchase Date or the
Optional Prepayment Date with respect to such REO Property or Trust Mortgage
Loan, as applicable.

 

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

 

“Pricing Side Letter” means, the letter agreement dated as of the date hereof
among Buyer, Seller, Trust Subsidiary and Guarantor, as the same may be amended
from time to time.

 

“Prime Manager” means Prime Asset Managers, LLC, a Delaware limited liability
company.

 

“Program Agreements” means, collectively, this Agreement, the Guaranty, the
Custodial Agreement, the Pricing Side Letter, the Electronic Tracking Agreement,
if any, each Power of Attorney, each Servicer Acknowledgement, the Asset
Management Agreement, each Asset Manager Acknowledgement, the Collection Account
Control Agreement, the Trust Agreement and each Servicer Custodial Account
Control Agreement.

 

“Prohibited Person” has the meaning set forth in Section 13.a(26) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

16

--------------------------------------------------------------------------------


 

“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.

 

“Purchase Date” means the date on which (i) a Purchased Asset is transferred by
Seller to Buyer and/or (ii) a Trust Mortgage Loan or REO Property is acquired by
the Trust Subsidiary or a TRS Facility Entity but not in connection with a
Non-Rental REO Transfer.

 

“Purchase Price” means with respect to each REO Property and Trust Mortgage
Loan:

 

(a) on the Purchase Date or the most recent Purchase Price Increase Date
relating thereto, as applicable, the applicable Purchase Price Percentage
multiplied by the Asset Value of such Trust Mortgage Loan or REO Property, as
applicable;

 

(b) on any day after the Purchase Date or the most recent Purchase Price
Increase Date, as applicable, except where Buyer and Seller agree otherwise, the
amount determined under preceding clause (a) decreased by the amount of any cash
transferred by Seller to Buyer as a reduction of the related Purchase Price
pursuant to Sections 4, 6 and 7 hereof.

 

“Purchase Price Increase” means an increase in the Purchase Price for the Trust
Interests based upon the Trust Subsidiary and/or a TRS Facility Entity acquiring
additional REO Property or Trust Mortgage Loans, as applicable, as requested by
the Seller pursuant to Section 3(b) hereof other than with respect to a
Non-Rental REO Transfer.

 

“Purchase Price Increase Date” means the date on which a Purchase Price Increase
is made with respect to a Trust Mortgage Loan or a REO Property.

 

“Purchase Price Increase Request” means a request via email, in the format
approved by Buyer and containing the information set forth in Exhibit A or in
such other form as may be mutually agreed to by Seller and Buyer, from Seller to
Buyer requesting a Purchase Price Increase for Trust Interests and indicating
that it is a Purchase Price Increase Request under this Agreement.

 

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Purchased Assets” means the collective reference to the Trust Interests
together with the beneficial interest in the Trust Mortgage Loans and REO
Properties represented thereby and the Repurchase Assets related to such Trust
Interests transferred by Seller to Buyer in a Transaction hereunder, listed on
the related Asset Schedule attached to the related Transaction Request, which
such Asset Files the Custodian has been instructed to hold pursuant to the
Custodial Agreement.

 

“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.

 

17

--------------------------------------------------------------------------------


 

“Qualified Title Insurance Company” means any title insurance company agreed
upon by Buyer and Seller.

 

“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties
(i) acknowledge that such lender may make, or intends to make, such Co-op Loan,
and (ii) make certain agreements with respect to such Co-op Loan.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by any Seller Party, any Servicer, the Asset Manager or any other
person or entity with respect to a Trust Mortgage Loan, a REO Property or the
Stock Interests.  Records shall include the Mortgage Notes, any Mortgages, the
Asset Files, the credit files related to the Trust Interests and any other
instruments necessary to document or service a Trust Mortgage Loan.  For REO
Properties, Records shall include the Asset Files and any other instruments
necessary to document or manage a REO Property.

 

“Register” has the meaning specified in Section 22 hereof.

 

“Regulatory Capital Event” means a determination made by Buyer in good faith
that, due to the introduction of, any change in, or required change in
compliance by Buyer, only to the extent imposed by a Governmental Authority,
quasi-governmental authority, regulatory body or other external organization
that is not an Affiliate of the Buyer, with (i) any eurocurrency reserve
requirement or (ii) the interpretation of any law, regulation or any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law) (A) there shall be an increase in the cost to Buyer in
engaging in the present or any future Transactions or remitting Purchase Price
Increases or (B) that Buyer is not permitted to continue to be the Buyer under
this Agreement.

 

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

 

“Release Price” means with respect to each REO Property and Trust Mortgage
Loans, as applicable, the sum of (a) the Purchase Price for such REO Property or
Trust Mortgage Loan, as applicable and (b) all accrued unpaid Price Differential
related to such REO Property or Trust Mortgage Loan, in each case, as of the
date on which the Release Price is payable.

 

“REO Property” means real property acquired by or transferred to the Trust
Subsidiary or a TRS Facility Entity, including a Mortgaged Property acquired
through foreclosure of a Mortgage Loan or by deed in lieu of such foreclosure,
the fee title of which is held by the Trust Subsidiary or a TRS Facility Entity.
“REO Property” shall not include (i) Rental REO Property that has been the
subject of an REO Rental Transfer and (ii) Ineligible REO Property that has been
the subject of an REO Ineligible Transfer.

 

“REO Rental Transfer” means the distribution in kind or deemed distribution in
kind of Rental REO Property to Seller and then to SRP PrimeStar and its direct
and indirect owners in accordance with the terms of the Seller Operating
Agreement; it being understood that

 

18

--------------------------------------------------------------------------------


 

such Rental REO Property may be directly conveyed by deed to Seller, SRP
PrimeStar or any such direct or indirect owners of SRP PrimeStar or any
Affiliate thereof that is not a Seller Party.

 

“Remittance Date” means the 18th calendar day of each month, commencing in
April 2014.

 

“Rental REO Property” means REO Property that is (i) designated by any Seller
Party to be held for rental purposes in accordance with the Seller Operating
Agreement and not redesignated by such party to be held for sale and
(ii) subject to a REO Transfer in exchange for the related Prepayment Release
Price.

 

“Re-performing Mortgage Loan” means, as of any date of determination, any
Mortgage Loan (1) which is not a Performing Mortgage Loan, (2) for which any
payment of principal or interest has not been thirty (30) days or more past due
more than once during the immediately preceding four (4) month period and
(3) that has not been modified within the prior six (6) months.

 

“Reporting Date” means the 10th calendar day of each month, commencing in
April 2014.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8.h hereof.

 

“Repurchase Date” means the earliest of (a) the Termination Date, (b) the date
requested pursuant to Section 4.c and (c) the date determined by application of
Section 16.a hereof.

 

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) with
respect to Trust Interests, the aggregate Release Price of all REO Properties
and all Trust Mortgage Loans owned by the Trust Subsidiary and each TRS Facility
Entity.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
transfer of one or more REO Properties or transfer of one or more Trust Mortgage
Loans to the Trust Subsidiary or the applicable TRS Facility Entity.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other Governmental
Authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Required Funding Request Date” means, if the related Transaction Request or
Purchase Price Increase Request relates to (i) less than 250 Trust Mortgage
Loans and REO Properties, ten (10) Business Days prior to the proposed Purchase
Date or Purchase Price Increase Date, as applicable, and (ii) 250 or more, but
less than 1,000, Trust Mortgage Loans and REO Properties, fifteen (15) Business
Days prior to the proposed Purchase Date or Purchase Price Increase Date, as
applicable; provided, however, for each additional 1,000 Trust Mortgage

 

19

--------------------------------------------------------------------------------


 

Loans or REO Properties included in the related Transaction Request or Purchase
Price Increase Request, the “Required Funding Request Date” shall increase by
five (5) Business Days.

 

“Responsible Officer” means (a) as to any Person, the chief executive officer
(or equivalent) or, with respect to financial matters, the chief financial
officer (or equivalent) of such Person and (b) as to the Trustee for the Trust
Subsidiary, any officer in the corporate trust department with direct
responsibility for administering the Trust Subsidiary.

 

“RoundPoint Custodial Account Control Agreement” means that certain account
control agreement, among Buyer, Seller, RoundPoint Mortgage Servicing
Corporation and Paying Agent, in form and substance reasonably acceptable to
Buyer, as it may be amended, supplemented or otherwise modified from time to
time.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Seller” means PrimeStar Fund I, L.P. or its permitted successors and assigns.

 

“Seller Operating Agreement” means that certain Limited Partnership Agreement of
Seller, dated as of November 8, 2012, among SRP PrimeStar, as a limited partner,
PAF VI, as a limited partner, and General Partner, as a general partner, as
amended pursuant to that certain Amendment to Limited Partnership Agreement of
Seller, dated as of February 7, 2013 by and among SRP PrimeStar, PAF VI and
General Partner, as the same may be amended, amended and restated or otherwise
modified from time to time in accordance with the terms of this Agreement.

 

“Seller Party” and “Seller Parties” means, individually and collectively,
Seller, Guarantor, General Partner, Majority Limited Partner, the Trust
Subsidiary, PrimeStar-H Fund I, L.L.C., and each TRS Facility Entity.

 

“Seller Provided Diligence Package” has the meaning assigned to such term in the
Pricing Side Letter.

 

“Seller Repurchase Assets” has the meaning assigned thereto in Section 8.a
hereof.

 

“Servicer” means, as applicable, RoundPoint Mortgage Servicing Corporation,
Statebridge Company LLC, Residential Credit Solutions, Inc., any other servicer
approved by Buyer in its reasonable discretion and, with respect to newly
acquired Trust Mortgage Loans or REO Properties, a third party interim servicer
approved by Buyer in its reasonable discretion.

 

“Servicer Acknowledgement” means the acknowledgement substantially in the form
and substance of Exhibit G hereto.

 

“Servicer Custodial Account” means each account established and referenced in
the Servicer Custodial Account Control Agreements, into which all Income
relating to the Trust Mortgage Loans and REO Properties being serviced by the
related Servicer shall be deposited.

 

20

--------------------------------------------------------------------------------


 

“Servicer Custodial Account Control Agreement” means, as applicable, (i) the
Statebridge Custodial Account Control Agreement, (ii) the RoundPoint Custodial
Account Control Agreement and (iii) each other account control agreement, in
form and substance acceptable to the Buyer, entered into by a Servicer relating
to the blocked account into which all Income relating to the Trust Mortgage
Loans and REO Properties being serviced by such Servicer shall be deposited.

 

“Servicer Termination Event” means, with respect to a Servicer (i) the failure
of such Servicer to perform any of its duties in any material respect
(including, but not limited to any obligations set forth in this Agreement or
any other Program Agreement and the Servicing Guidelines); (ii) the failure of
such Servicer to be a Fannie Mae, Freddie Mac or GNMA approved servicer;
provided, however, that this clause (ii) shall first apply to Statebridge
Company LLC with respect to Fannie Mae, Freddie Mac and GNMA, as applicable, on
each date, if any, on which Statebridge Company LLC shall become a Fannie Mae,
Freddie Mac or GNMA approved servicer; (iii) the failure of any Servicer to make
Servicing Advances (a) with respect to any Trust Mortgage Loan or REO Property,
if such failure could be reasonably expected to have a material adverse effect
on the ability of the owner of such Trust Mortgage Loan or REO Property to
recover all or a portion of its interest with respect thereto, which such
failure remains uncured for five (5) Business Days or (b) on a regular basis
with respect to the Trust Mortgage Loans and REO Properties serviced by such
Servicer; (iv) the occurrence of an Event of Default, (v) the occurrence of an
Act of Insolvency with respect to such Servicer or (vi) any material change in
such Servicer’s servicing practices or procedures or, to the extent the
Guarantor, the Seller or any of their Affiliates has an approval right in the
related Servicing Agreement with respect thereto, a change of control with
respect to such Servicer which has not been approved by Buyer.

 

“Servicing Advances” means all reasonable and customary “out of pocket” costs
and expenses incurred by residential mortgage loan servicers in the performance
of their servicing obligations, including without limitation: (i) costs in
respect of real estate taxes and assessments; (ii) hazard, flood or primary
mortgage insurance premiums, required to be paid (but not otherwise paid) by the
related Mortgagor under the terms of the related Trust Mortgage Loan or related
to a REO Property; (iii) expenses necessary to prevent or cure a violation of
laws or regulations; (iv) expenses necessary to (1) maintain or release the lien
of a Trust Mortgage Loan or (2) prevent a lien from being placed on Trust
Mortgage Loan or REO Property; (v) costs necessary to adequately inspect,
protect, preserve or repair REO Properties or properties that secure Trust
Mortgage Loans, including but not limited to the cost of appraisals and
valuations, or for similar or related purposes and (vi) customary expenses for
collection and enforcement of foreclosure, deficiency judgment or other similar
action legal fees and costs expended or incurred in connection with foreclosure,
bankruptcy, eviction or litigation actions with or involving obligors on Trust
Mortgage Loans or REO Properties.

 

“Servicing Agreement” means (a) with respect to (1) RoundPoint Mortgage
Servicing Corporation, that certain Servicing Agreement dated as of May     ,
2013, by and between RoundPoint Mortgage Servicing Corporation, as servicer, and
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee for PrimeStar-H Fund I Trust, as owner, and (2) Statebridge Company
LLC, that certain Servicing Agreement dated as of November 1, 2012, by and
between Statebridge Company LLC, as servicer, and Wilmington

 

21

--------------------------------------------------------------------------------


 

Savings Fund Society, FSB, not in its individual capacity but solely as Trustee
for PrimeStar-H Fund I Trust, as investor, and (b) any other servicing agreement
with a Servicer in form and substance acceptable to Buyer.

 

“Servicing Guidelines” means the standards, procedures and guidelines of each
Servicer and the Asset Manager for servicing and management of Trust Mortgage
Loans and REO Properties in accordance with the Servicing Agreements, the Asset
Management Agreement and Accepted Servicing Practices.

 

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Trust Mortgage Loans or REO Property or to possess related
Records.

 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“SRP PrimeStar” means SRP PrimeStar, L.L.C., a Delaware limited liability
company.

 

“Statebridge Custodial Account Control Agreement” means that certain account
control agreement, among Buyer, Seller, Statebridge Company LLC and Paying
Agent, in form and substance reasonably acceptable to Buyer, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Stock Certificate” means, collectively, the certificates evidencing 100% of the
Stock Interests for the TRS Subsidiary.

 

“Stock Interests” means any and all of Trust Subsidiary’s direct or indirect, as
the case my be, interests in the TRS Facility Entities including shares of stock
issued by such TRS Facility Entities designated as “securities” (as defined in
Section 8-102 of the Uniform Commercial Code) including, without limitation, all
its rights to participate in the operation or management of the TRS Facility
Entities and all its rights to properties, assets, membership and/or trust
interests and distributions under TRS Facility Entity Documents in respect of
such interests.  “Stock Interests” also include (i) all accounts receivable
arising out of the TRS Facility Entity Documents; (ii) all general intangibles
arising out of the TRS Facility Entity Documents; and (iii) to the extent not
otherwise included, all proceeds of any and all of the foregoing (including
within proceeds, whether or not otherwise included therein, any and all
contractual rights of Seller under any revenue sharing or similar agreement to
receive all or any portion of the revenues or profits of the related TRS
Facility entity.

 

“Stock Power” means an assignment of the Stock Certificate

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by

 

22

--------------------------------------------------------------------------------


 

such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

 

“Take-out Commitment” means a commitment of Seller, Trust Subsidiary, a TRS
Facility Entity or any of their respective Affiliates, as applicable, to sell
one or more identified Trust Mortgage Loans or REO Properties to a Take-out
Investor.

 

“Take-out Investor” means any Person approved by Buyer which has made a
commitment to purchase from Seller, Trust Subsidiary, TRS Facility Entity or any
of their respective Affiliates, as applicable, one or more identified Trust
Mortgage Loans or REO Properties.

 

“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings or
other charges of any nature whatsoever imposed by any Governmental Authority.

 

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Third-Party Sale” means the sale of any Trust Mortgage Loan or REO Property to
a third party purchaser; provided that any sale of a Trust Mortgage Loan or REO
Property shall not be a Third-Party Sale if such sale results from an optional
or mandatory repurchase of such Trust Mortgage Loan or REO Property by such
third-party purchaser.

 

“Title Inquiry” means any of the following initiated by Buyer: (a) review title
and identify any clouds, encumbrances, vesting errors, exceptions, or other
items that may affect marketability and/or insurability based upon the title
review guidelines; (b) title curative services; (c) confirmation of compliance
with the representations and warranties set forth in Schedule 1-B of this
Agreement for each REO Property; and (d) confirmation that the title company
providing the title insurance policy for a REO Property is a Qualified Title
Insurance Company.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Transaction Request” means a request via email, in the format approved by Buyer
and containing the information set forth in Exhibit B or in such other form as
may be mutually agreed to by Seller and Buyer, from the Seller to Buyer
notifying Buyer that Seller wishes to enter into a Transaction hereunder that
indicates that it is a Transaction Request under this Agreement.

 

“TRS Facility Entity” means each of (i) the TRS Subsidiary, (ii) PrimeStar Fund
I TRS, L.L.C., a Delaware limited liability company (iii) PrimeStar-F Fund I,
L.L.C., a Delaware limited liability company and (iv) PrimeStar-F Fund I Trust,
a Delaware common law trust.

 

“TRS Facility Entity Documents” means (i) with respect to the TRS Subsidiary,
(a) that certain Amended and Restated Certificate of Incorporation of TRS
Subsidiary, dated March 11, 2014, and (b) those certain Amended and Restated
Bylaws of TRS Subsidiary, dated

 

23

--------------------------------------------------------------------------------


 

March 11, 2014, (ii) with respect to PrimeStar Fund I TRS, L.L.C., (a) that
certain Certificate of Formation of PrimeStar Fund I TRS, L.L.C., dated
October 2, 2012, and (b) that certain Amended and Restated LLC Agreement, dated
March 11, 2014, (iii) with respect to PrimeStar-F Fund I, L.L.C., (a) that
certain Certificate of Formation of PrimeStar-F Fund I, L.L.C., dated October 2,
2012, and (b) that certain LLC Agreement, dated November 8, 2012,, and (iv) with
respect to PrimeStar-F Fund I Trust, that certain Amended and Restated Trust
Agreement, dated March 11, 2014, in each case, as each may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

 

“TRS Subsidiary” means PrimeStar Fund I TRS, Inc., a Delaware corporation.

 

“Trust Agreement” means that certain Amendment and Restatement of Trust
Agreement with respect to PrimeStar-H Fund I Trust, dated as of March 11, 2014,
between Seller as grantor and administrator and Trustee as trustee, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

 

“Trust Certificates” means, collectively, the certificates evidencing 100% of
the Trust Interests for the Trust Subsidiary.

 

“Trust Interests” means any and all of Seller’s interests, as the case may be,
including units of trust interest designated as “securities” (as defined in
Section 8-102 of the Uniform Commercial Code), in Trust Subsidiary, including,
without limitation, all its rights to participate in the operation or management
of the Trust Subsidiary and all its rights to properties, assets, trust
interests and distributions under the Trust Agreements in respect of such trust
interests.  “Trust Interests” also include (i) all accounts receivable arising
out of the Trust Agreement; (ii) all general intangibles arising out of the
Trust Agreement; and (iii) to the extent not otherwise included, all proceeds of
any and all of the foregoing (including within proceeds, whether or not
otherwise included therein, any and all contractual rights of Seller under any
revenue sharing or similar agreement to receive all or any portion of the
revenues or profits of such Trust Subsidiary).

 

“Trust Mortgage Loan” means a Mortgage Loan legal title to which is held by the
Trust Subsidiary.

 

“Trust Receipt” means, with respect to any Transaction or Purchase Price
Increase as of any date, a receipt in the form attached as an exhibit to the
Custodial Agreement.

 

“Trust Subsidiary” means PrimeStar-H Fund I Trust, a Delaware common law trust,
acting through the Trustee.

 

“Trust Subsidiary Assets” has the meaning assigned thereto in Section 8.h
hereof.

 

“Trustee” means Wilmington Savings Fund Society, FSB acting not in its
individual capacity, but solely as trustee for the Trust Subsidiary, or any
successor approved by Buyer.

 

24

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate.

 

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

3.             Program; Initiation of Transactions

 

a.     On the initial Purchase Date, Buyer will purchase the Trust Interests
from Seller.  This Agreement is a commitment by Buyer to enter into Transactions
and Purchase Price Increases with Seller for an aggregate amount up to the
Maximum Aggregate Purchase Price.  This Agreement is not a commitment by Buyer
to enter into Transactions or Purchase Price Increases with Seller for amounts
exceeding the Maximum Aggregate Purchase Price, but rather, sets forth the
procedures to be used in connection with periodic requests for Buyer to enter
into such Transactions or Purchase Price Increases with Seller.  Seller hereby
acknowledges that Buyer is under no obligation to agree to enter into, or to
enter into, any Transaction or Purchase Price Increase pursuant to this
Agreement to the extent such Transaction or Purchase Price Increase would cause
the Purchase Price to exceed the Maximum Aggregate Purchase Price.  All Trust
Mortgage Loans and REO Properties shall be serviced by Servicers and managed by
the Asset Manager.  The aggregate Purchase Price (including Purchase Price
Increases) of Purchased Assets subject to outstanding Transactions shall not
exceed the Maximum Aggregate Purchase Price.

 

b.     Seller shall request that Buyer enter into a Transaction or Purchase
Price Increase by delivering to Buyer, a Transaction Request or Purchase Price
Increase Request, as applicable, the related Seller Provided Diligence Package,
Current Property Value, including any related documentation prepared by the
Approved Valuation Agent and delivered to Seller in connection with the
calculation of the Current Property Value requested by Buyer and valuation date
for each Trust Mortgage Loan or REO Property, as applicable, summary results of
due diligence delivered in connection with Section 10(b)(1) of this Agreement
and compliance diligence information, in each case in the format mutually agreed
to by Buyer and Seller on or before 10:00 a.m. (New York City time) on the
Required Funding

 

25

--------------------------------------------------------------------------------


 

Request Date. In the event the Asset Schedule provided by Seller contains
erroneous computer data, is not formatted properly or the computer fields are
otherwise improperly aligned, Buyer shall provide written or electronic notice
to Seller describing such error and Seller shall correct the computer data,
reformat or properly align the computer fields itself and resubmit the Asset
Schedule as required herein.  Buyer shall review and advise Seller in writing of
Buyer’s Market Value no later than the date that is five (5) Business Days prior
to the proposed Purchase Date or Purchase Price Increase Date, as applicable.
Upon Buyer and Seller’s mutual agreement of the Asset Value, Buyer and Seller
shall enter into a Transaction or Purchase Price Increase, as applicable, within
one (1) Business Day of such agreement as set forth in Section 3(e) hereto.

 

c.     Upon transfer of the Trust Interests to Buyer as set forth herein and
until termination of such Transaction as set forth herein, ownership of the
Trust Interests is vested in the Buyer, and record title to each Trust Mortgage
Loan and REO Property shall be retained by the Trust Subsidiary or the related
TRS Facility Entity in accordance with the terms of the Seller Operating
Agreement.

 

d.     In no event shall Buyer have any obligation to fund any Transaction or
Purchase Price Increase hereunder if it has not received notice within the time
period required by this Section 3. The Buyer reserves the right, in its sole and
exclusive discretion, to fund a Transaction or Purchase Price Increase
without such required notice but the exercise of such right on one or more
occasions shall not amend, impair or otherwise affect the absolute right of
the Buyer to receive such notice in respect of any subsequent funding before the
obligation of the Buyer to make such funding shall mature and become binding
upon the Buyer.

 

e.     Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the Trust Interests shall pass to
Buyer on the Purchase Date, against the transfer of the Purchase Price for the
initial Trust Mortgage Loans and REO Properties to Seller.  Upon transfer of
(i) the Purchased Assets to Buyer, (ii) Trust Mortgage Loans to the Trust
Subsidiary or (iii) REO Properties to the Trust Subsidiary or a TRS Facility
Entity, in each case, as set forth in this Section and until termination of any
related Transactions or the release of REO Properties or Trust Mortgage Loans as
set forth in Sections 4 or 16 of this Agreement, ownership of each Purchased
Asset, including beneficial ownership interest in each document in the related
Asset File and Records, is vested in Buyer.

 

4.             Repurchase; Release Price; Conversion to REO Property; Rental
Properties

 

a.     Seller shall repurchase from Buyer the Trust Interests and the Purchased
Assets on the Termination Date.  Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Trust Mortgage Loan or REO Property (but liquidation proceeds received by
Buyer shall be applied to reduce the Purchase Price for the Trust Interests on
each

 

26

--------------------------------------------------------------------------------


 

Payment Date except as otherwise provided herein).  Seller is obligated to
repurchase and take physical possession of the Trust Interests at Seller’s
expense on the related Repurchase Date.

 

b.     Upon four (4) Business Days’ prior written notice (an “Optional
Prepayment Notice”) to the Buyer, which such Optional Prepayment Notice shall
include reference to the related Trust Mortgage Loans and REO Properties, Seller
may, at its option prepay to the Buyer the Repurchase Price (an “Optional
Prepayment”) for any Trust Mortgage Loan and/or REO Property on any date (each,
an “Optional Prepayment Date”) in accordance with the terms of this Section 4.b;
provided that no such prepayment shall be permitted without the Buyer’s
consent in connection with, or contemplation of, a Third-Party Sale unless in
the reasonable business judgment of the Seller such Third-Party Sale will
maximize the net present value of the related REO Properties or Trust Mortgage
Loans; provided, further that Seller may not conduct an Optional Prepayment,
except in connection with an Optional Prepayment relating to an REO Rental
Transfer or Ineligible Asset Transfer, in which case the following restrictions
shall not apply, (i) in an amount less than $500,000 or (ii) unless approved by
the Buyer in its sole and absolute discretion, relating to a Bulk Sale after
which the Bulk Sale Monthly Percentage would be greater than 5%.  On each
Optional Prepayment Date, Seller shall remit into the Collection Account the
related Prepayment Release Price; provided, however, that, notwithstanding
anything to the contrary contained in this Agreement or any other Program
Agreement, if the Buyer determines in its sole discretion that execution of an
Optional Prepayment proposed by Seller in an Optional Prepayment Notice would
result in a Margin Deficit, the related Prepayment Release Price shall be
increased by an amount such that the related Optional Prepayment will not result
in a Margin Deficit. Such payment shall serve as a partial prepayment of the
Repurchase Price in connection with the Transaction in respect of the Trust
Interests.  Seller shall pay the Prepayment Release Price and immediately
following such payment, the related REO Property or Trust Mortgage Loan, as
applicable, shall cease to be subject to this Agreement or the other Program
Agreements, and Buyer shall be deemed to have released all of its direct and
indirect interests in such REO Property or Trust Mortgage Loan, as applicable,
without further action by any Person and shall direct Custodian to release the
related Asset File to the Seller or its designee pursuant to the Custodial
Agreement.

 

c.     Provided that no Event of Default shall have occurred and be continuing,
and Buyer has received the related Repurchase Price, Buyer agrees to release, as
applicable, its ownership interest hereunder in the Trust Interests (including,
the Repurchase Assets related thereto).  The applicable Trust Interests (and the
Repurchase Assets related thereto, as applicable) shall be retransferred by
delivery to the Seller or the designee of Seller free and clear of any lien,
encumbrance or claim of Buyer. Within one (1) Business Day of the payment of the
Repurchase Price and the satisfaction of all Obligations hereunder, Buyer shall
return the original Trust Certificate, the original Stock Certificate and all
applicable transfer documents to the Seller.

 

27

--------------------------------------------------------------------------------


 

d.     Provided that no Event of Default shall have occurred and be continuing,
and Buyer has received the applicable Optional Prepayment, Buyer agrees to
permit the release from the Trust Subsidiary or a TRS Facility Entity of the
related REO Property or the related Trust Mortgage Loans, as applicable,
attributable to such Optional Prepayment (including, the Repurchase Assets
related thereto) at the request of Seller.  The applicable REO Property, Trust
Mortgage Loans and the Repurchase Assets related thereto, shall be delivered to
the Seller or the designee of Seller free and clear of any lien, encumbrance or
claim of Buyer, Trust Subsidiary and TRS Facility Entity; provided, however,
that Buyer has no obligation to extinguish or cause to be extinguished any lien,
encumbrance or claim on any Trust Mortgage Loan or REO Property that (i) existed
immediately prior to the time such Trust Mortgage Loan or REO Property was
acquired by, or transferred to, Trust Subsidiary or the applicable TRS Facility
Entity or (ii) is not in favor of Buyer.

 

e.     With respect to a Liquidated Asset, Seller agrees to provide Buyer with a
copy of a report from the applicable Servicer indicating that such Trust
Mortgage Loan or REO Property has been liquidated.  Provided that no Event of
Default shall have occurred and be continuing, Buyer agrees to permit the
release of the Liquidated Asset from the Trust Subsidiary or the applicable TRS
Facility Entity concurrently with receipt of confirmation that proceeds have
been received by the applicable Servicer.

 

f.     Seller shall (i) on or prior to the Reporting Date, deliver a monthly
report to Buyer setting forth (x) each Trust Mortgage Loan that has become a REO
Property in the prior calendar month and the value attributed to each REO
Property by Seller; and (y) an Asset Schedule with respect to each REO Property;
and (ii) deliver to Buyer a true and complete copy of a Current Property Value
of each REO Property no less frequently than once per 270 day period.

 

g.     Promptly following a property becoming a Rental REO Property, but in no
event later than 30 days after the receipt of the related deed (or similar legal
instrument) naming the applicable Seller Party or its Affiliate as the owner
thereof, the related Servicer shall cause such Rental REO Property to become the
subject of a REO Rental Transfer at the related Prepayment Release Price.

 

h.     Notwithstanding anything to the contrary contained herein, Seller or any
Seller Party shall be permitted, without the need to pay any Prepayment Release
Price, Release Price or any other fee, cost or expense under this Agreement or
the other Program Documents, to cause each Non-Rental REO Property to become the
subject of a Non-Rental REO Transfer and the Purchase Price and Repurchase Price
with respect to such Non-Rental REO Transfer shall not change solely as a result
of such Non-Rental REO Transfer.

 

i.      In the event that the Trust Subsidiary or any TRS Facility Entity shall
own an Ineligible Asset, as soon as possible, but in no event later than 30 days
from the date on which any Seller Party obtained knowledge that such asset
became an

 

28

--------------------------------------------------------------------------------


 

Ineligible Asset, Seller shall cause such subsidiary to make such Ineligible
Asset the subject of an Ineligible Asset Transfer with respect to which the
related Non-Seller Party Subsidiary or other Affiliate of the Seller shall pay
the related Release Price; provided, however, if such Ineligible Asset has not
yet been made the subject of a Transaction or Purchase Price Increase hereunder,
no Release Price shall be payable to the Trust Subsidiary or the related TRS
Facility Entity.

 

5.             Price Differential

 

a.               The Pricing Rate shall be reset (i) in the event that the
Conduit Cost of Funds Rate (as defined in the Pricing Side Letter) is applicable
to the Pricing Rate, on a daily basis and (ii) in the event that LIBOR (as
defined in the Pricing Side Letter) is applicable to the Pricing Rate, once per
Accrual Period (as defined in the Pricing Side Letter), on the related LIBOR
Determination Date (as defined in the Pricing Side Letter), and, in each case,
unless otherwise agreed, the accrued and unpaid Price Differential shall be
settled in cash on each related Payment Date. Two (2) Business Days prior to the
Payment Date, Buyer shall give Seller written or electronic notice of the amount
of the Price Differential due on such Payment Date.  On the Payment Date, Seller
shall pay to Buyer the Price Differential for such Payment Date (along with any
other amounts to be paid pursuant to Sections 7 hereof), by wire transfer in
immediately available funds.

 

b.               If Seller fails to pay all or part of the Price Differential by
3:00 p.m. (New York City time) on the related Payment Date, with respect to any
Purchased Asset, Seller shall be obligated to pay to Buyer (in addition to, and
together with, the amount of such Price Differential) interest on the portion of
the unpaid Repurchase Price related to the past due Price Differential at a rate
per annum equal to the Post Default Rate until the Price Differential is
received in full by Buyer.

 

6.             Margin Maintenance

 

a.               If at any time the aggregate outstanding Purchase Price of the
Trust Mortgage Loans and REO Properties subject to the Transactions is greater
than the Maximum Maintenance Amount (a “Margin Deficit”) and such Margin Deficit
is greater than the Margin Threshold, then Buyer may by notice to Seller require
Seller to, at the option of Seller, either (1) transfer to Buyer cash or
(2) deposit cash into the Margin Account, in each case, in an amount at least
equal to the Margin Deficit (such requirement, a “Margin Call”). If the Seller
elects to deposit such cash into the Margin Account to cure a Margin Deficit,
thereafter, upon four (4) Business Days written notice to the Buyer and the
Paying Agent, Seller shall have the option to designate all or any portion of
such cash to be applied to reduce the Purchase Price of the affected Trust
Mortgage Loan or REO Property, as applicable.

 

b.               Notice delivered by Buyer pursuant to Section 6.a above may be
given by any written or electronic means.  Any notice given before 11:00 a.m.
(New York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the following
Business Day; notice given after 11:00 a.m. (New York City time) on a Business
Day shall be met, and the related Margin

 

29

--------------------------------------------------------------------------------


 

Call satisfied, no later than 5:00 p.m. (New York City time) on the second
following Business Day (the foregoing time requirements for satisfaction of a
Margin Call are referred to as the “Margin Deadlines”). The failure of Buyer, on
any one or more occasions, to exercise its rights hereunder, shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of Buyer to do so at a later date.  Seller and Buyer each agree that a
failure or delay by Buyer to exercise its rights hereunder shall not limit or
waive Buyer’s rights under this Agreement or otherwise existing by law or in any
way create additional rights for Seller.

 

c.               If a Margin Deficit exists with respect to the Trust Mortgage
Loans or REO Properties, Buyer may retain any funds received by it to which the
Seller would otherwise be entitled hereunder, which funds (i) shall be held by
Buyer against the related Margin Deficit and (ii) may be applied by Buyer
against the Purchase Price of the Trust Mortgage Loans or REO Properties for
which the related Margin Deficit remains otherwise unsatisfied.  Notwithstanding
the foregoing, the Buyer retains the right, in its sole discretion, to make a
Margin Call in accordance with the provisions of this Section 6.

 

7.             Income Payments

 

a.               All Income received on account of the Purchased Assets
(including Income derived from REO Properties and Trust Mortgage Loans owned by
the Trust Subsidiary and each TRS Facility Entity) during the term of a
Transaction, including, but not limited to, amounts received pursuant to
Section 4, shall be the property of Buyer subject to the terms of this
Agreement. Seller shall and shall cause the applicable Servicer to deposit into
the Collection Account, from the related Servicer Custodial Account (or, with
respect to an interim Servicer, the related account) on or prior to the
Remittance Date of each month all Income received with respect to the Purchased
Assets, Trust Mortgage Loans and REO Properties during the immediately preceding
calendar month, including but not limited to amounts received pursuant to
Section 4; provided, however, that notwithstanding the foregoing, each Servicer
shall be entitled to retain Ancillary Income to which it is entitled under the
applicable Servicing Agreement; provided that any interim Servicer shall also be
entitled to retain any other amounts to which it is entitled under the
applicable Servicing Agreement; provided further that any income earned on
amounts that were deposited in such Servicer Custodial Account shall be
distributed to Seller.

 

b.               On each Payment Date, Buyer shall, or shall direct the Paying
Agent to remit amounts on deposit in the Collection Account as follows:

 

(1)           first, to the Seller, any income earned on amounts on deposit in
the Collection Account.

 

(2)   second, to the Paying Agent, the Back-Up Servicer, the Trustee and the
Custodian, in payment of (i) all fees and expenses owed to such parties under
the Program Agreements and (ii) all indemnities owed to such parties under the
Program Agreements; provided, however that, the amounts set forth in this clause
(ii) shall not exceed $100,000 per annum;

 

30

--------------------------------------------------------------------------------


 

(3)   third, to pay to the PAF VI, the Asset Management Fee and the Asset
Management Services Costs with respect to each Trust Mortgage Loan and REO
Property in accordance with the Seller Operating Agreement;

 

(4)   fourth, to Buyer in payment of (a) any accrued and unpaid Price
Differential to the extent not paid by Seller to Buyer pursuant to Section 5,
(b) any accrued and unpaid Non-Utilization Fees and (c) all other costs, fees
and other amounts due and payable to the Buyer (other than Margin Deficit)
pursuant to this Agreement and the other Program Agreements;

 

(5)   fifth, to Buyer, in reduction of the Purchase Price of any Liquidated
Asset, an amount equal to the Purchase Price of such Liquidated Asset;

 

(6)   sixth, to Buyer in reduction of the Purchase Price all remaining funds
until the Effective Purchase Price is reduced to 65%;

 

(7)   seventh, to the Paying Agent, the Back-Up Servicer, the Trustee and the
Custodian, in payment of any indemnities owed to such parties under the Program
Agreements that have not been paid in pursuant to clause (1)(ii) above; and

 

(8)   eighth, to Seller, any remaining amounts.

 

c.               Notwithstanding any provision to the contrary in this
Section 7, upon the occurrence and continuance of an Event of Default or on the
Termination Date, all Income shall be remitted to Buyer for application to the
aggregate Repurchase Price and any other amounts owing by Seller hereunder as
Buyer deems appropriate and any remainder shall be paid to the Seller.

 

8.             Conveyance; Security Interest; REO Property

 

a.               Conveyance and Security Interest.  On the initial Purchase
Date, Seller hereby sells, assigns and conveys all right, title and interest in
the initial Trust Interests to Buyer. On each subsequent Purchase Date and
Purchase Price Increase Date, Seller hereby sells, assigns and conveys all
right, title and interest in all subsequent Trust Interests and Purchased Assets
identified on a Transaction Request and/or Trust Receipt and the related
Repurchase Assets.  Although the parties intend that all Transactions hereunder
be sales and purchases and not loans, in the event any such Transactions are
deemed to be loans, and in any event, Seller hereby pledges to Buyer as security
for the performance by Seller of its Obligations and hereby grants, assigns and
pledges to Buyer a fully perfected first priority security interest in all of
its right, title and interest in, to and under the Purchased Assets, the
Records, and all related Servicing Rights, the Program Agreements, each
Servicing Agreement and the Asset Management Agreement (to the extent the
Program Agreements, such Servicing Agreement and the Asset Management Agreement
and Seller’s rights thereunder relate to the Purchased Assets), any related
Take-out Commitments, any Property relating to Trust Mortgage Loans or REO
Properties, all insurance policies and insurance proceeds relating to any Trust
Mortgage Loan or REO

 

31

--------------------------------------------------------------------------------


 

Property or the related Mortgaged Property, including, but not limited to, any
payments or proceeds under any related primary insurance, hazard insurance and
mortgage insurance contracts and loan guaranty agreements (if any), to the
extent of the Trust Mortgage Loans or REO Properties protected thereby, Income,
the Collection Account and each Servicer Custodial Account and, in each case,
all amounts deposited therein, accounts (including any interest of Seller, the
Trust Subsidiary and each TRS Facility Entity in escrow accounts) and any other
contract rights, instruments, accounts, payments, rights to payment (including
payments of interest or finance charges), general intangibles and other assets
relating to the Purchased Assets (including, without limitation, any other
accounts) or any interest in the Purchased Assets, and any proceeds of the
Purchased Assets, Trust Mortgage Loans and REO Properties (including the related
securitization proceeds) and dividends and distributions with respect to any of
the foregoing and any other property, rights, title or interests as are
specified on a Transaction Request and/or Trust Receipt, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Assets”).

 

b.               Acquisition of REO Property.  If the Seller shall cause the
Trust Subsidiary or a TRS Facility Entity to acquire, or contemplate the
acquisition by the Trust Subsidiary or a TRS Facility Entity of, any REO
Property, or desire to extinguish any Mortgage Note in connection with the
foreclosure of the related Mortgage Loan, a transfer of the real property
underlying the Mortgage Note in lieu of foreclosure or other transfer of such
real property, the Seller shall cause such real property to be taken by Deed, or
by means of such instruments as is provided by the Governmental Authority
governing the transfer, or right to request transfer and issuance of the Deed,
or such instrument as is provided by the related Governmental Authority, or to
be acquired through foreclosure sale in the jurisdiction in which the REO
Property is located, in the name of the Trust Subsidiary or applicable TRS
Facility Entity and in accordance with the terms of the Seller Operating
Agreement or applicable TRS Facility Entity Documents; provided that Seller or
the applicable Servicer may achieve this by initially taking such REO Property
in the name of the Seller or its nominee pursuant to a nominee agreement, and
then transferring (and hereby covenants to transfer) such REO Property to the
Trust Subsidiary or applicable TRS Facility Entity by Deed within the period of
time generally necessary in the applicable jurisdiction for the applicable
Servicer.

 

c.               Trust Interests and Stock Interest as Securities.  The parties
acknowledge and agree that the Trust Interests and Stock Interest shall
constitute and remain “securities” as defined in Section 8-102 of the Uniform
Commercial Code; Seller covenants and agrees that (i) the Trust Interests and
Stock Interest are not and will not be dealt in or traded on securities
exchanges or securities markets and (ii) the Trust Interests and Stock Interest
are not and will not be investment company securities within the meaning of
Section 8-103 of the Uniform Commercial Code.  Seller shall, at its sole cost
and expense, take all steps as may be necessary in connection with the
endorsement, transfer, delivery and pledge of all Trust Interests and Stock
Interest to Buyer.

 

d.               Additional Interests.  If Seller shall, as a result of its
ownership of the Trust Interests, become entitled to receive or shall receive
any certificate evidencing any Trust Interest, Stock Interest, or other Equity
Ownership Interest, any option rights, or any

 

32

--------------------------------------------------------------------------------


 

Equity Ownership Interest in the Trust Subsidiary or TRS Facility Entity, as
applicable, whether in addition to, in substitution for, as a conversion of, or
in exchange for the Trust Interests, or otherwise in respect thereof, Seller
shall accept the same as the Buyer’s agent, hold the same in trust for the Buyer
and deliver the same forthwith to the Buyer in the exact form received, duly
indorsed by Seller to the Buyer, if required, together with an undated transfer
power, if required, covering such certificate duly executed in blank, or if
requested, deliver the Trust Interests re-registered in the name of Buyer, to be
held by the Buyer subject to the terms hereof as additional security for the
Obligations.  Any sums paid upon or in respect of the Trust Interests upon the
liquidation or dissolution of the Trust Subsidiary or a TRS Facility Entity or
otherwise shall be paid over to the Buyer as additional security for the
Obligations.  If following the occurrence and during the continuation of an
Event of Default any sums of money or property so paid or distributed in respect
of the Trust Interests shall be received by Seller, then Seller shall, until
such money or property is paid or delivered to the Buyer, hold such money or
property in trust for the Buyer segregated from other funds of Seller, as
additional security for the Obligations.

 

e.               Cash Dividends; Voting Rights.  Unless an Event of Default
shall have occurred and be continuing, the Seller shall be permitted to receive
all cash dividends or other cash distributions paid in respect of the Trust
Interests and to exercise all voting and member rights with respect to the Trust
Interests; provided, however, that no vote shall be cast or member right
exercised or other action taken which would impair the Trust Interests or which
would be inconsistent with or result in a violation of any provision of this
Agreement.  Without the prior consent of the Buyer, Seller shall not (i) vote to
enable, or take any other action to permit the Trust Subsidiary or TRS Facility
Entity to issue any trust interests or shares of stock, as applicable, of any
nature or to issue any other trust interests or shares of stock, as applicable,
convertible into or granting the right to purchase or exchange for any trust
interests or shares of stock, as applicable, of the Trust Subsidiary or a TRS
Facility Entity, or (ii) sell, assign, transfer, exchange or otherwise dispose
of, or grant any option with respect to, the Trust Interests, or (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, the Trust Interests, or any interest therein, except for
the Lien provided for by this Agreement, or (iv) enter into any agreement (other
than the applicable Trust Agreement and this Agreement) or undertaking
restricting the right or ability of Seller to sell, assign or transfer any of
the Trust Interests.

 

f.               Intent.  The foregoing provision (a) is intended to constitute
a security agreement or other arrangement or other credit enhancement related to
this Agreement and Transactions hereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

 

g.               Financing Statements.  Each of Seller and Trust Subsidiary
agrees to execute, deliver and/or file such documents and perform such acts as
may be reasonably necessary to fully perfect Buyer’s security interest created
hereby.  Furthermore, each of Seller and Trust Subsidiary hereby authorizes the
Buyer to file financing statements relating to the Repurchase Assets, as the
Buyer, at its option, may deem appropriate.  The Seller shall pay the filing
costs for any financing statement or statements prepared

 

33

--------------------------------------------------------------------------------


 

pursuant to this Section 8.  For the avoidance of doubt, the parties hereby
agree that no mortgages will be filed with respect to such security interest.
Trust Subsidiary hereby authorizes the Buyer and its counsel to file Uniform
Commercial Code financing statements in form and substance satisfactory to the
Buyer describing as the collateral covered thereby “all assets of the debtor,
whether now owned or existing or hereafter acquired or arising and all proceeds
and products thereof” or words to that effect, and any limitations on such
collateral description, notwithstanding that such collateral description may be
broader in scope than the collateral described in Section 8(h) of this
Agreement.

 

h.               Pledge of Trust Subsidiary Assets. Buyer, Seller and Trust
Subsidiary each hereby agrees that in order to further secure the Obligations
hereunder, Trust Subsidiary hereby pledges to Buyer as security for the
performance of Seller of the Obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in all of its right,
title and interest in, to and under the Trust Mortgage Loans and the Stock
Interests, the Records related to the Trust Mortgage Loans and the Stock
Interests, the Servicing Rights, the Program Agreements (to the extent such
Program Agreements and Trust Subsidiary’s right thereunder relate to the Trust
Mortgage Loans and the Stock Interests), any Property relating to the Trust
Mortgage Loans and the Stock Interests, all insurance policies and insurance
proceeds relating to the Trust Mortgage Loans or the related Mortgaged Property,
including, but not limited to, any payments or proceeds under any related
primary insurance, hazard insurance and mortgage insurance contracts and loan
guaranty agreements (if any), to the extent of the Trust Mortgage Loans or REO
Properties protected thereby, Income, the Collection Account and all amounts
deposited therein, accounts (including any interest of the Trust Mortgage Loans
in escrow accounts) and any other contract rights, instruments, accounts,
payments, rights to payment (including payments of interest or finance charges),
general intangibles and other assets relating to the Trust Mortgage Loans and
the Stock Interests (including, without limitation, any other accounts) or any
interest in the Trust Mortgage Loans or the Stock Interests, and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing, in all instances, whether now owned or hereafter
acquired, now existing or hereafter created (collectively, the “Trust Subsidiary
Assets” and together with the Seller Repurchase Assets, the “Repurchase
Assets”).  All Trust Subsidiary Assets shall be deemed to be part of the
Repurchase Assets.

 

i.                Consolidation. It is the intention of the parties hereto that
the Transactions evidence Seller’s agreement to transfer to Buyer the Trust
Interests against the transfer of funds by Buyer, with a simultaneous agreement
by Buyer to transfer to the Seller, at a later date, such Trust Interests
against the transfer of funds by Seller, understanding that the Trust Subsidiary
is a separate entity from the Seller.  Each of the parties hereto hereby agrees
that, in the event that, contrary to the express intent of the parties hereto, a
court or other applicable regulatory, administrative or other governmental body
(including without limitation a bankruptcy court in the event that the Seller
were to become a debtor in a case under the Bankruptcy Code) were to rule that
the Trust Subsidiary was not so separate and that the Trust Subsidiary Assets
are property belonging to the Seller, the Transactions shall be deemed to
evidence Seller’s agreement to transfer to Buyer the Trust Subsidiary Assets (as
defined below), instead of the Trust Interests, against the transfer of funds by

 

34

--------------------------------------------------------------------------------


 

Buyer, with a simultaneous agreement by Buyer to transfer to the Seller, at a
later date, such Trust Subsidiary Assets against the transfer of funds by
Seller.

 

9.             Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at such account as Buyer
shall specify to Seller in writing.  Seller acknowledges that it has no rights
of withdrawal from the foregoing account.  All Purchased Assets transferred by
one party hereto to the other party shall be in the case of a purchase by Buyer
in suitable form for transfer or shall be accompanied by duly executed
instruments of transfer or assignment in blank and such other documentation as
Buyer may reasonably request.  All Purchased Assets, Trust Mortgage Loans and
REO Properties shall be evidenced by a Trust Receipt.  Any Repurchase Price
received by Buyer after 3:00 p.m. (New York City time) shall be deemed received
on the next succeeding Business Day.

 

10.          Conditions Precedent

 

a.               Initial Transaction.  As conditions precedent to the initial
Transaction, Buyer shall have received on or before the day of such initial
Transaction the following, in form and substance satisfactory to Buyer and duly
executed by Seller, Guarantor and Trust Subsidiary, as applicable, and each
other party thereto:

 

(1)           Program Agreements.  The Program Agreements (other than the
Electronic Tracking Agreement) duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver.

 

(2)           Security Interest. Evidence that all other actions necessary or,
in the opinion of Buyer, desirable to perfect and protect Buyer’s interest in
the Purchased Assets and other Repurchase Assets have been taken, including,
without limitation (i) duly authorized and filed Uniform Commercial Code
financing statements on Form UCC-1 and (ii) ensuring that any Trust Interests
and Stock Interests are evidenced by certificates in registered form and that
such Trust Interests and Stock Interests constitute and remain “securities” (as
defined in Section 8-102 of the Uniform Commercial Code). Seller shall take all
steps as may be necessary in connection with the endorsement, transfer of power,
delivery and pledge of all Trust Interests and Stock Interests to Buyer, and
perform UCC searches and duly authorize and file Uniform Commercial Code
financing statements on Form UCC-1.

 

(3)           Organizational Documents.  A certificate of the secretary or other
authorized officer with respect to each of General Partner, Majority Limited
Partner, Seller, Guarantor, the Trust Subsidiary and each TRS Facility Entity in
form and substance acceptable to Buyer, attaching certified copies of each such
party’s organizational documents and corporate resolutions or written consents
approving the Program Agreements and transactions thereunder (either
specifically or by general resolution or consent) and all documents evidencing
other necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.

 

35

--------------------------------------------------------------------------------

 


 

(4)           Good Standing Certificate.  A certified copy of a good standing
certificate from the jurisdiction of organization of General Partner, Majority
Limited Partner, Seller, Guarantor and each TRS Facility Entity, dated as of no
earlier than the date ten (10) Business Days prior to the Purchase Date with
respect to the initial Transaction hereunder.

 

(5)           Incumbency Certificate.  An incumbency certificate of the
secretary of Guarantor and Seller, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Program Agreements.

 

(6)           Opinion of Counsel.  An opinion of Seller’s, Trust Subsidiary’s,
and Guarantor’s counsel, as to such matters as Buyer may reasonably request and
in form and substance reasonably acceptable to Buyer, including, without
limitation, with respect to (i) Buyer’s lien on and perfected security interest
in the Purchased Assets, and Buyer’s lien on the Trust Mortgage Loans, REO
Properties and Stock Interests; (ii) Buyer’s perfected security interest in the
Collection Account; (iii) the non-contravention, enforceability and corporate
opinions with respect to Seller, Guarantor and Trust Subsidiary; (iv) matters of
Delaware law with respect to Seller, Guarantor, the Trust Subsidiary, each TRS
Facility Entity and the Trustee; (v) the inapplicability of the Investment
Company Act of 1940 to Seller, Trust Subsidiary and each TRS Facility Entity,
(vi) qualification of this Agreement as a “Securities Contract” under the
Bankruptcy Code and (vii) nonconsolidation matters with respect the TRS Facility
Entities in the event of the bankruptcy of the Seller, the Guarantor and/or the
Trust Subsidiary.

 

(7)           Fees.  Payment of any fees due to Buyer hereunder or under the
other Program Agreements.

 

(8)           Trust Interests and Stock Interests.  Seller shall deliver the
original Trust Certificate and Stock Certificate and all applicable transfer
documents, including the Stock Power, in blank to the Buyer.

 

b.               All Transactions and Purchase Price Increases.  The obligation
of Buyer to enter into each Transaction or Purchase Price Increase, pursuant to
this Agreement is subject to the following conditions precedent:

 

(1)   Due Diligence Review.  Without limiting the generality of Section 34
hereof, Buyer shall have completed, to its good faith satisfaction, its due
diligence review of the related Trust Mortgage Loans, REO Properties, the Seller
Parties, the Servicers (excluding any interim servicer) and the Asset Manager. 
In addition to the foregoing, at least ten (10) Business Days prior to the
related Purchase Date or Purchase Price Increase Date, Seller shall have
delivered to Buyer summary results of the due diligence Seller performed in
connection with the acquisition of Trust Mortgage Loans and REO Properties and
Buyer shall have excluded such assets or an account of the failure of any such
assets to

 

36

--------------------------------------------------------------------------------


 

qualify as Eligible Assets, which determination shall be made in accordance with
the Pricing Side Letter.

 

(2)   Required Documents.

 

(a)   With respect to each of the Trust Mortgage Loans and REO Properties,
either the Asset File, the Attorney Bailee Letter or the “request for release of
documents” (as defined in the Custodial Agreement), as required to be delivered
to the Custodian under the Custodial Agreement have been so delivered;

 

(b)   With respect to each of the Trust Mortgage Loans and REO Properties, all
applicable Servicers and the Asset Manager (including any Asset Manager in
addition to PAF VI and Prime Manager) have delivered a fully executed Servicer
Acknowledgement and Asset Manager Acknowledgement, as applicable; and

 

(c)   The Seller shall have delivered the related Seller Provided Diligence
Package.

 

(3)   Transaction Documents.  Buyer or its designee shall have received on or
before the day of such Transaction or Purchase Price Increase, as applicable
(unless otherwise specified in this Agreement) the following, in form and
substance satisfactory to Buyer and (if applicable) duly executed:

 

(a)   A Transaction Request or Purchase Price Increase Request, as applicable,
and the Asset Schedule or other information required to be delivered by the
Seller pursuant to Section 3.b hereof;

 

(b)   The Request for Certification and the related Asset Schedule delivered by
Seller, and the Trust Receipt and Custodial Asset Schedule delivered by
Custodian; provided, however that, with respect to each Transaction and Purchase
Price Increase occurring on the Effective Date, in lieu of the Trust Receipt,
the Buyer will accept a trust receipt delivered by the Custodian in accordance
with the Existing Custodial Agreement; provided, further that the preceding
proviso will not affect the Custodian’s obligations to deliver the Trust Receipt
in accordance with the Custodial Agreement with respect to such Transactions and
Purchase Price Increases;

 

(c)   Such certificates, opinions of counsel or other documents as Buyer may
reasonably request in good faith; and

 

(d)   a Servicer Custodial Account Control Agreement for each applicable
Servicer; provided, however, that, such Servicer Custodial Account Control
Agreements shall not be a condition precedent with respect to the obligation of
Buyer to enter into the Transaction and Purchase Price Increase on the Effective
Date.

 

(4)   No Default.  (a) No Default, Event of Default or Regulatory Capital Event
shall have occurred and be continuing and (b) no Servicer

 

37

--------------------------------------------------------------------------------


 

Termination Event or Asset Manager Termination Event has occurred for which a
replacement servicer or asset manager, as applicable, has not been identified.

 

(5)   Requirements of Law.  Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions or remit Purchase Price Increases with a
Pricing Rate based on LIBOR (as defined in the Pricing Side Letter).

 

(6)   Representations and Warranties.  Both immediately prior to the related
Transaction or Purchase Price Increase, as applicable, and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by Seller in each Program Agreement shall be true, correct and
complete on and as of such Purchase Date in all material respects with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(7)   Electronic Tracking Agreement. To the extent Seller is selling Mortgage
Loans which are registered on the MERS System and to the extent Trust Mortgage
Loans owned by the Trust Subsidiary are registered on the MERS System, upon
request of Buyer, Electronic Tracking Agreements entered into, duly executed and
delivered by the parties thereto and being in full force and effect (subject to
the following proviso), free of any modification, breach or waiver; provided
that executed signature pages by MERS and MERSCORP, Inc. may be produced
following the dates hereof.

 

(8)   Delivery of Current Property Value.  With respect to each Trust Mortgage
Loan and REO Property, Seller shall have delivered to Buyer a Current Property
Value and valuation date, and such other information as may be required by Buyer
pursuant to Section 3 for such Purchased Asset.

 

(9)   Material Adverse Change.  None of the following shall have occurred and/or
be continuing:

 

(a)           Reserved;

 

(b)           an event or events shall have occurred in the good faith
determination of Buyer resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by mortgage
loans or securities or an event or events shall have occurred resulting in Buyer
not being able to finance Purchased Assets, Trust Mortgage Loan or REO
Properties through the “repo market” or “lending market” with traditional
counterparties at rates which would have been reasonable prior to the occurrence
of such event or events;

 

38

--------------------------------------------------------------------------------


 

(c)           an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events;

 

(d)           there shall have occurred a material adverse change in the
financial condition of Buyer which affects (or can reasonably be expected to
affect) materially and adversely the ability of Buyer to fund its obligations
under this Agreement; or

 

(e)           there shall have occurred any act of God, outbreak of hostility or
war, or material adverse change or material disruption in current financial,
banking or capital market conditions, in each case, which could reasonably be
expected to adversely affect the Buyer’s ability to enter into or maintain the
Transactions.

 

(10)         Insurance.  Evidence that Seller has added Buyer as an additional
loss payee under the Seller’s Fidelity Insurance.

 

(11)         Number of Purchase Dates. The occurrence of such Transaction or
Purchase Price Increase shall not cause the cumulative number of Purchase Dates
and Purchase Price Increase Dates in the related calendar month, together, to
exceed two (2).

 

(12)         Minimum Purchase Price. The Purchase Price payable on the related
Purchase Date or Purchase Price Increase Date shall be no less than $10,000,000.

 

(13)         Maximum Aggregate Purchase Price; Margin Deficit. Immediately
following the occurrence of such Transaction or Purchase Price Increase (i) the
aggregate outstanding Purchase Price shall not exceed the Maximum Aggregate
Purchase Price and (ii) there shall not be a Margin Deficit.

 

(14)         Amortization Period. The Amortization Period shall not have
commenced.

 

(15)         Maximum Maintenance Amount. Immediately prior to and following the
occurrence of such Transaction or Purchase Price Increase the aggregate
outstanding Purchase Price shall be less than the Maximum Maintenance Amount.

 

(16)         Simultaneous Closings.  If the Purchase Price remitted from Buyer
to Seller on the related Purchase Date will be used by Seller or Trust
Subsidiary to simultaneously acquire, or cause the simultaneous acquisition of,
Trust Mortgage Loans or REO Properties, such closing and the related settlement
process shall be executed using an escrow agent approved by Buyer in its
reasonable discretion and an escrow agreement approved by Buyer in its
reasonable discretion shall be executed by Seller, Buyer, such escrow agent and
the related third party seller.

 

39

--------------------------------------------------------------------------------


 

11.          Program; Costs

 

a.               Seller shall reimburse Buyer for any of Buyer’s reasonable and
documented out-of-pocket costs, including, but not limited to, due diligence
review and Title Inquiry costs and reasonable attorney’s fees, incurred by Buyer
in determining the acceptability to Buyer of any Mortgage Loans and property
inspections conducted by Buyer or its designee.  Seller shall also reimburse
Buyer for the costs and expenses incurred by Buyer in connection with monthly
lien searches conducted by Buyer on REO Properties. Seller shall also pay, or
reimburse Buyer if Buyer shall pay, any termination fee, which may be due any
Servicer or the Asset Manager.  Seller shall pay the reasonable and documented
fees and expenses of Buyer’s counsel and, up to $30,000, rating confirmation
costs relating to a commercial paper conduit utilized by Buyer to finance the
Transactions, in each case, in connection with the Program Agreements. 
Reasonable and documented legal fees for any subsequent amendments to this
Agreement or related documents shall be borne by Seller.  Seller shall pay
ongoing custodial fees and expenses as set forth in the Custodial Agreement, and
any other ongoing fees and expenses under any other Program Agreement.

 

b.               Upon the occurrence of a Regulatory Capital Event, from time to
time, upon demand by Buyer (with a copy to Custodian), Seller shall pay to Buyer
an amount equal to the Buyer’s additional costs resulting from such Regulatory
Capital Event (as specified by Buyer).  Notwithstanding anything to the contrary
contained herein, if Buyer makes a demand as contemplated in the preceding
sentence, upon payment of the related Repurchase Prices, Seller shall, at its
election, be permitted to make an Optional Prepayment with respect to 100% of
the Purchased Assets, including all Trust Mortgage Loans and REO Properties that
are then subject to a Transaction.

 

c.               With respect to any Transaction or Purchase Price Increase, as
applicable, Buyer may conclusively rely upon, and shall incur no liability to
Seller in acting upon, any request or other communication that Buyer reasonably
believes to have been given or made by a person authorized to enter into a
Transaction or request a Purchase Price Increase, as applicable, on Seller’s
behalf, whether or not such person is listed on the certificate delivered
pursuant to Section 10(a)(5) hereof.  In each such case, Seller hereby waives
the right to dispute Buyer’s record of the terms of the request or other
communication.

 

d.               Notwithstanding the assignment of the Program Agreements with
respect to each Purchased Asset to Buyer, Seller agrees and covenants with Buyer
to enforce diligently Seller’s rights and remedies set forth in the Program
Agreements.

 

e.               (i)  Any payments made by Seller or Guarantor to Buyer or a
Buyer assignee hereunder shall be made free and clear of and without deduction
for any Taxes, except as required by law. If Seller or Guarantor shall be
required by law (as determined in their good faith discretion) to deduct or
withhold any Tax from any sums payable to Buyer or a Buyer assignee, then
(i) the Seller or Guarantor shall make such deductions or withholdings and pay
the full amount deducted to the relevant official body in accordance with
applicable law; (ii) to the extent the withheld or deducted Tax is an
Indemnified Tax,

 

40

--------------------------------------------------------------------------------


 

the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 11(e)(i)) the Buyer or Buyer assignee receives an amount
equal to the sum it would have received had no such deductions been made; and
(iii) the Seller shall notify the Buyer or Buyer assignee of the amount paid and
shall provide the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing such payment within ten (10) days
thereafter. Seller and Guarantor shall otherwise indemnify Buyer for any
Indemnified Taxes imposed on Buyer (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 11(e)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority.

 

(ii)  Buyer and any Buyer assignee shall deliver to each of the Seller and the
Guarantor, at the time or times reasonably requested by the Seller or the
Guarantor, such properly completed and executed documentation reasonably
requested by the Seller or the guarantor as will permit payments made hereunder
to be made without withholding or at a reduced rate of withholding. In addition,
Buyer and any Buyer assignee, if reasonably requested by Seller or Guarantor,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Seller or Guarantor as will enable the Seller or
Guarantor to determine whether or not such Buyer or Buyer assignee is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, Buyer or Buyer assignee shall deliver to each of
the Seller and the Guarantor:

 

(A) in the case of a Buyer or Buyer assignee which is a “U.S. Person” as defined
in section 7701(a)(30) of the Code, a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9 certifying that it is not subject to backup
withholding;

 

(B) in the case of a Buyer or Buyer assignee which is not a “U.S. Person” as
defined in Code section 7701(a)(30): (I) a properly completed and executed IRS
Form W-8BEN or W-8ECI, as appropriate, evidencing entitlement to a zero percent
or reduced rate of U.S. federal income tax withholding on any payments made
hereunder, (II) in the case of such non-U.S. Person claiming exemption from the
withholding of U.S. federal income tax under Code sections 871(h) or 881(c) with
respect to payments of “portfolio interest,” a duly executed certificate (a
“U.S. Tax Compliance Certificate”), in a form reasonably acceptable to Seller,
to the effect that such non-U.S. Person is not (x) a “bank” within the meaning
of Code section 881(c)(3)(A), (y) a “10 percent shareholder” of Seller,
Guarantor of affiliate thereof, within the meaning of Code section 881(c)(3)(B),
or (z) a “controlled foreign corporation” described in Code section
881(c)(3)(C), (III) to the extent such non-U.S. person is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate in a form
reasonably acceptable to Seller, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such 
non-U.S. person is a partnership and one or more direct or indirect partners of
such non-U.S. person are claiming the portfolio

 

41

--------------------------------------------------------------------------------


 

interest exemption, such non-U.S. person may provide a U.S. Tax Compliance
Certificate in a form reasonably acceptable to Seller on behalf of each such
direct and indirect partner, and (IV) executed originals of any other form or
supplementary documentation prescribed by law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by law to permit the Seller or
Guarantor to determine the withholding or deduction required to be made.

 

(C) if a payment made to a Buyer or Buyer assignee under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Buyer or
assignee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or assignee shall deliver to the Seller or Guarantor at
the time or times prescribed by law and at such time or times reasonably
requested by the Seller such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller as may be necessary
for the Seller to comply with their obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 11(e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

The applicable IRS forms referred to above shall be delivered by each applicable
Buyer or Buyer assignee on or prior to the date on which such person becomes a
Buyer or Buyer assignee under this Agreement, as the case may be, and upon the
obsolescence or invalidity of any IRS form previously delivered by it hereunder.

 

f.             Any indemnification payable by Seller to Buyer or any Buyer
assignee for Indemnified Taxes that are imposed on Buyer or a Buyer assignee, as
described in Section 11(e)(i) hereof, shall be paid by Seller within ten
(10) days after written demand therefor.  As part of any such written demand for
payment, the Buyer or the relevant Buyer assignee shall deliver a certificate to
Seller (along with a copy of the applicable documents from the relevant
Governmental Authority) setting forth a calculation of the amount of Indemnified
Taxes for which the demand is made, which calculated amount shall be conclusive
absent manifest error.  The Buyer or relevant Buyer assignee also shall timely
deliver to the Seller a receipt (or other evidence reasonably satisfactory to
the Seller) of the actual payment of Indemnified Taxes with respect to which the
indemnification request relates.

 

g.               If the Buyer or Buyer assignee determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Seller or Guarantor or with respect
to which the Seller has paid additional amounts pursuant to this Section, it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the Seller
or Guarantor under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Buyer

 

42

--------------------------------------------------------------------------------


 

or Buyer assignee and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
indemnifying party, upon the request of the Buyer or Buyer assignee, agrees to
repay the amount paid over to them (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event the Buyer
or Buyer assignee is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 11(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 11(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

 

h.               Each party to this Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of Seller that is secured by the
Purchased Assets, and the Purchased Assets as owned by Seller in the absence of
an Event of Default by Seller. Buyer and Seller agree that they will treat and
report for all tax purposes the Transactions entered into hereunder as one or
more loans from Buyer to Seller secured by the Purchased Assets, unless
otherwise prohibited by law or upon a final determination by any taxing
authority that the Transactions are not loans for tax purposes.

 

i.                If an Affected Party shall at any time (without regard to
whether any Basel III Regulations are then in effect) suffer or incur (i) any
explicit or implicit charge, assessment, cost or expense by reason of the amount
or type of assets, capital or supply of funding such Affected Party or any of
its Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter-company or (B) whether it is determined in reference to a reduction in the
rate of return on such Affected Party’s or Affiliate’s assets or capital, an
inherent cost of the establishment or maintenance of a reserve of stable
funding, a reduction in the amount of any sum received or receivable by such
Affected Party or its Affiliates or otherwise, or (ii) any other imputed cost or
expense arising by reason of the actual or anticipated compliance by such
Affected Party or any of its Affiliates with the Basel III Regulations, then,
upon demand by or on behalf of such Affected Party, Seller shall pay to Buyer,
for the benefit of such Affected Party, such amount as will, in the
determination of such Affected Party, compensate such Affected Party therefor. 
A certificate of the applicable Affected Party setting forth the amount or
amounts necessary to compensate Affected Party under this Section shall be
delivered to the Seller and shall be conclusive absent manifest error.

 

12.          Servicing and Management of Trust Mortgage Loans and REO Properties

 

a.      Pursuant to the Servicing Agreements, the asset management provisions of
the Seller Operating Agreement and the Asset Management Agreement, Seller, Trust
Subsidiary, the TRS Facility Entities and their Affiliates, respectively, have
contracted with the Servicers and the Asset Manager to service and manage the
Trust Mortgage

 

43

--------------------------------------------------------------------------------


 

Loans and REO Properties, as applicable, consistent with the degree of skill and
care that Seller customarily requires with respect to similar Mortgage Loans and
REO properties owned or managed by it and in accordance with Servicing
Guidelines.  The Seller shall, and shall cause the Servicers and the Asset
Manager to (i) comply with all applicable Federal, State and local laws and
regulations, (ii) maintain all state and federal licenses necessary for them to
perform their servicing and management responsibilities and (iii) not impair the
rights of Buyer in any Trust Mortgage Loans or REO Properties or any payment
thereunder.  Buyer may terminate the servicing or management of any Trust
Mortgage Loans or REO Properties with the then-existing servicer or managers in
accordance with Section 12(e) hereof.

 

b.       Seller shall and shall cause the Servicers to hold or cause to be held
all escrow funds collected by Seller and Servicers with respect to any Trust
Mortgage Loans or REO Properties in the Servicer Custodial Accounts or other
trust accounts and shall apply the same for the purposes for which such funds
were collected.

 

c.       Seller shall and shall cause each Servicer to deposit, no later than
two (2) Business Days after receipt thereof, all Income received by such
Servicer in respect of the Purchased Assets into the related Servicer Custodial
Account; provided, however, that any such proceeds payable in connection with
(i) sales of Trust Mortgage Loans and REO Properties (other than Non-Rental REO
Properties with respect to Non-Rental REO Transfers) and (ii) a Bulk Sale shall
be deposited by the related Servicer directly into the Collection Account.

 

d.       Seller shall provide to Buyer a Servicer Acknowledgement and Asset
Manager Acknowledgement addressed to and agreed to by each Servicer and the
Asset Manager, as applicable, advising Servicers and the Asset Manager, as
applicable, of such matters as Buyer may reasonably request, including, without
limitation, recognition by Servicers and the Asset Manager of Buyer’s interest
in such Trust Mortgage Loans and REO Properties and each Servicer’s and the
Asset Manager’s agreement that upon receipt of notice of an Event of Default
from Buyer, it will follow the instructions of Buyer with respect to the Trust
Mortgage Loans and REO Properties and any related Income with respect thereto.

 

e.       Upon prior written notice following the occurrence and during the
continuance of (x) an Event of Default, (y) subject to the third to last
sentence of this Section 12(e), a Servicer Termination Event or, (z) subject to
the third to last sentence of this Section 12(e), an Asset Manager Termination
Event, Buyer shall have the right to terminate or cause Seller to terminate the
related Servicer’s right to service the Trust Mortgage Loans and the REO
Properties or the Asset Manager’s right to manage or otherwise advise the
Servicers with respect to the Trust Mortgage Loans and the REO Properties, as
applicable, without payment of any penalty or termination fee under the
Servicing Agreement, the Asset Management Agreement or any other related
agreement, as applicable.  Upon receipt of such notice or upon resignation of
any Servicer or the Asset Manager, Seller and the applicable Servicers or the
Asset Manager shall cooperate in transferring the applicable servicing and
management of the Trust Mortgage Loans and REO Properties to the Back-up
Servicer. Upon an Event of Default, Buyer shall have the

 

44

--------------------------------------------------------------------------------


 

right to appoint such successor in its sole and absolute discretion. Provided no
Event of Default has occurred and is continuing, upon a Servicer Termination
Event or an Asset Manager Termination Event Seller shall have the right to
identify and appoint a successor Servicer or Asset Manager, as applicable,
provided that (A) Seller identifies such successor within five (5) Business Days
of the related event which successor is another Servicer or an Asset Manager
approved by Buyer (such approval not to be unreasonably withheld, conditioned or
delayed) and (B) Seller causes such appointed Servicer or Asset Manager to
accept a servicing transfer within sixty (60) days of the related event. If
Seller does not satisfy clauses (A) and (B) of the proceeding sentence, Buyer
shall have the right to appoint such successor in its sole and absolute
discretion. Notwithstanding anything to the contrary contained herein, so long
as Seller provides to Buyer written notice of such transfer and all related
documentation and information reasonably requested by Buyer, no later than sixty
(60) days prior to such transfer, the asset management obligations performed by
Asset Manager may be transferred to Seller or General Partner at any time which
transfers Buyer approves in all respects and following such appointment, no
Asset Manager Termination Event shall be deemed to exist.

 

f.       If Seller should discover that, for any reason whatsoever, Seller or
any entity responsible to Seller for managing or servicing any such Trust
Mortgage Loan or REO Property has failed to perform fully Seller’s obligations
under the Program Agreements or any of the obligations of such entities with
respect to the Trust Mortgage Loans and REO Properties, Seller shall promptly
notify Buyer.

 

g.       For so long as the Trust Mortgage Loans and REO Properties are subject
to Transactions, the Seller retains no economic rights to the servicing and
management of the Trust Mortgage Loans and REO Properties; provided that the
Seller shall and shall cause the Servicers and the Asset Manager to continue to
service and manage the Trust Mortgage Loans and REO Properties hereunder as part
of the Obligations hereunder.  As such, the Seller expressly acknowledges that
the Trust Mortgage Loans and REO Properties are indirectly transferred to Buyer
on a “servicing released” basis.

 

13.          Representations and Warranties

 

a.               Each of Seller and Guarantor represents and warrants to Buyer
as of the date hereof and as of each Purchase Date for any Transaction or
Purchase Price Increase Date, as applicable, that:

 

(1)           Seller and Guarantor Existence.  (A) Seller has been duly
organized and is validly existing as a limited partnership under the laws of the
State of Delaware. Guarantor has been duly organized and is validly existing as
a corporation under the laws of the State of Maryland.  Trust Subsidiary is duly
organized and validly existing under the laws of the State of Delaware.  Each
TRS Facility Entity is duly organized and validly existing under the laws of the
State of Delaware. (B) Each of Seller, Guarantor, Trust subsidiary and each TRS
Facility Entity is in good standing in its state of organization set forth in
clause (A) of this Section 13.a(1).

 

45

--------------------------------------------------------------------------------

 


 

(2)           Licenses.  Each Seller Party is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in either instance, the failure to
take such action or such default is not reasonably likely (either individually
or in the aggregate) to cause a Material Adverse Effect.  Each Seller Party has
the requisite power and authority and legal right to purchase Mortgage Loans and
REO Properties (as applicable) and to own, sell and grant a lien on all of its
right, title and interest in and to the Mortgage Loans and REO Properties, and
to execute and deliver, engage in the transactions contemplated by, and perform
and observe the terms and conditions of, each Program Agreement and any
Transaction Request or Purchase Price Increase Request.

 

(3)           Power.  Each Seller Party has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

(4)           Due Authorization.  Each Seller Party has all necessary corporate
or other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable.  Each Program
Agreement has been (or, in the case of Program Agreements not yet executed, will
be) duly authorized, executed and delivered by each Seller Party, all requisite
or other corporate action having been taken, and each is valid, binding and
enforceable against such Seller Party in accordance with its terms except as
such enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.

 

(5)           Financial Statements.  The Guarantor has heretofore furnished to
Buyer a copy of the financial statements and information included in Guarantor’s
S-11 filing made on February 3, 2014. All such financial statements and
information are complete and correct and fairly present, in all material
respects, the consolidated financial condition of the Guarantor and its
Subsidiaries and the consolidated results of their operations as of the dates
and periods set forth therein, all in accordance with GAAP (other than monthly
financial statements solely with respect to footnotes, year-end adjustments and
cash flow statements) applied on a consistent basis.  Since the date of such
statements, there has been no material adverse change in the consolidated
business, operations, financial condition or properties of the Guarantor and its
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements nor is Guarantor aware of any state of facts which (with notice or
the lapse of time) would or could result in any such material adverse change. 
The Guarantor has, on the date of the statements delivered pursuant to this
Section no liabilities, direct or indirect, fixed or contingent, matured or
unmatured, known or unknown, or liabilities for taxes, long-term leases or
unusual forward or long-term commitments not disclosed by, or reserved against
in, said balance sheet and related statements, and at the present time there are
no material unrealized or anticipated losses from any loans, advances or other
commitments of Guarantor except as heretofore disclosed to Buyer in writing.

 

46

--------------------------------------------------------------------------------


 

(6)           Event of Default.  There exists no Event of Default under
Section 15.b hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 15.b hereof, under any mortgage, borrowing
agreement or other instrument or agreement pertaining to indebtedness for
borrowed money or to the repurchase of mortgage loans or securities.

 

(7)           Solvency.  Each Seller Party is solvent and will not be rendered
insolvent by any Transaction or Purchase Price Increase and, after giving effect
to such Transaction or Purchase Price Increase, will not be left with an
unreasonably small amount of capital with which to engage in its business.  No
Seller Party intends to incur, and does not believe that it has incurred, debts
beyond its ability to pay such debts as they mature and is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such entity or any of its assets.  The amount of
consideration being received by Seller upon the sale of the Purchased Assets to
Buyer constitutes reasonably equivalent value and fair consideration for such
Purchased Assets.  Seller is not transferring any Purchased Assets with any
intent to hinder, delay or defraud any of its creditors.  Each transfer of REO
Property to the Trust Subsidiary or TRS Facility Entity constitutes reasonably
equivalent value and fair consideration for such REO Property.  Each transfer of
Trust Mortgage Loans to the Trust Subsidiary constitutes reasonably equivalent
value and fair consideration for such Trust Mortgage Loan.

 

(8)           No Conflicts.  The execution, delivery and performance by each
Seller Party of each Program Agreement to which it is a party (i) does not
conflict with any term or provision of the formation documents, by-laws or other
governing documents of each Seller Party or any law, rule, regulation, order,
judgment, writ, injunction or decree applicable to each Seller Party of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over each Seller Party, which conflict could be reasonably expected
to have a Material Adverse Effect and (ii) will not result in any violation of
any such mortgage, instrument, agreement or obligation to which each Seller
Party is a party; provided, however that the representation set forth in this
clause (ii) shall only be deemed to be breached with respect to the Guarantor to
the extent such violation could be reasonably expected to have a Material
Adverse Effect.

 

(9)           True and Correct Disclosure.  All information, reports, exhibits,
schedules, financial statements or certificates of each Seller Party or any of
their officers furnished or to be furnished to Buyer in connection with the
initial or any ongoing due diligence of the Seller Parties or officer thereof
and negotiation, preparation, or delivery of the Program Agreements are true and
correct in all material respects and do not omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading.  All financial statements
have been prepared in accordance with GAAP (other than monthly financial
statements solely with respect to footnotes, year-end adjustments and cash flow
statements).

 

(10)         Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any Governmental Authority or court is
required

 

47

--------------------------------------------------------------------------------


 

under applicable law in connection with the execution, delivery and performance
by each Seller Party of each Program Agreement to which it is a party (other
than consents, approvals and filings that have been obtained or made, as
applicable, or that, if not obtained or made, are not reasonably likely to have
a Material Adverse Effect).

 

(11)         Litigation.  There is no action, proceeding or investigation
pending with respect to which either the Seller or Guarantor has received
service of process or, to the best of Seller’s or Guarantor’s knowledge
threatened against it before any court, administrative agency or other tribunal
(A) asserting the invalidity of any Program Agreement, (B) seeking to prevent
the consummation of any of the transactions contemplated any Program Agreement,
(C) (i) with respect to the Trust Subsidiary and each TRS Facility Entity,
making a claim in an aggregate amount greater than $2,500,000, (ii) with respect
to the Seller, making a claim in an aggregate amount greater than $5,000,000 or
(iii) with respect to the Guarantor, making a claim or claims that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (D) which requires filing with the Securities and Exchange Commission in
accordance with the 1934 Act or any rules thereunder or (E) which could
reasonably be expected to materially and adversely affect the validity of the
Purchased Assets, Trust Mortgage Loans, REO Properties or the performance by it
of its obligations under, or the validity or enforceability of any Program
Agreement.

 

(12)         Trust Subsidiary and TRS Facility Entities.

 

(a)           None of the Trust Subsidiary or any TRS Facility Entity is in
violation of any applicable Requirement of Law, order writ, injunction or decree
to which the Trust Subsidiary or such TRS Facility Entity is subject or bound.

 

(b)           Except as disclosed by Seller to Buyer in writing, there are no
judgments currently in effect or outstanding against the Trust Subsidiary or any
TRS Facility Entity and none of the Trust Subsidiary or any TRS Facility Entity
has any existing contingent or actual obligations not relating to the Trust
Mortgage Loans and REO Properties owned by the Trust Subsidiary or such TRS
Facility Entity, as applicable.

 

(c)           There is no, nor has there ever been, any action, suit,
proceeding, arbitration, summons or governmental investigation pending or, to
the best of Seller’s knowledge, threatened against the Trust Subsidiary or any
TRS Facility Entity which could reasonably be expected to have a Material
Adverse Effect.

 

(d)           There are no delinquent or unpaid Taxes affecting the Trust
Subsidiary or any TRS Facility Entity or the Trust Mortgage Loans and REO
Properties, as applicable, owned by the Trust Subsidiary or such TRS Facility
Entity, except for any such Taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided.

 

48

--------------------------------------------------------------------------------


 

(e)           Each of Trust Subsidiary and TRS Facility Entity (i) does not own
any asset or property other than the applicable Trust Mortgage Loans and REO
Properties, (ii) has not owned any asset or property other than Mortgage Loans
and REO properties and (iii) has not engaged in any business other than the
ownership and operation of such assets and the related activities.

 

(f)            (i) Since its formation, the Trust Subsidiary has complied in all
material respects with the provisions of its trust agreement (in the case of the
initial Trust Subsidiary, the Trust Agreement) and, after the Effective Date,
the Trust Subsidiary will continue to comply in all materials respects therewith
and (ii) since its formation Seller has caused each TRS Facility Entity to
comply in all material respects with its TRS Facility Entity Documents and,
after the Effective Date, the TRS Trust Subsidiary will continue to comply in
all materials respects therewith.

 

(13)         Ownership.  Upon (a) payment of the Purchase Price and the filing
of the financing statement and delivery of the Asset Files to the Custodian and
the Custodian’s receipt of the related Request for Certification, Buyer shall
become the sole owner of the Purchased Assets and related Repurchase Assets,
(b) transfer of each REO Property to the Trust Subsidiary or a TRS Facility
Entity, the Trust Subsidiary or such TRS Facility Entity, as applicable, shall
become the sole owner of the REO Properties and (c) transfer of each Trust
Mortgage Loan to the Trust Subsidiary, the Trust Subsidiary shall become the
sole owner of the Trust Mortgage Loans, in each instance free and clear of all
liens and encumbrances other than those created pursuant to this Agreement or
the other Program Agreements.

 

(14)         Reserved.

 

(15)         Taxes.  Each Seller Party has timely filed all tax returns that are
required to be filed by them (taking into account any applicable extensions) and
have paid all Taxes due and payable (whether or not shown on such returns),
except for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
each Seller Party in respect of Taxes and other governmental charges are, in the
opinion of Seller or Guarantor, as applicable, adequate.

 

(16)         Investment Company.  No Seller Party is an “investment company”, or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

(17)         Chief Executive Office; Jurisdiction of Organization.  On the
Effective Date, Seller’s chief executive office, is, and has been, located at
1999 Harrison Street, 24th Floor, Oakland, California 94612, Phone: (510)
985-9002, Facsimile: (510) 335-1093 Attention: Nina Tran, Chief Financial
Officer.  On the Effective Date, Seller’s jurisdiction of organization is
Delaware.  Seller shall provide Buyer with thirty (30) days advance notice of
any change in Seller’s principal office or place of business, legal name

 

49

--------------------------------------------------------------------------------


 

or jurisdiction.  Seller has no trade name.  During the preceding five years,
Seller has not been known by or done business under any other name, corporate or
fictitious, and has not filed or had filed against it any bankruptcy
receivership or similar petitions nor has it made any assignments for the
benefit of creditors.

 

(18)         Location of Books and Records.  The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Purchased Assets, Trust Mortgage Loans, REO Properties and the related
Repurchase Assets is its chief executive office.

 

(19)         Adjusted Tangible Net Worth.  On the Effective Date, Guarantor’s
Adjusted Tangible Net Worth is not less than the amount set forth in
Section 2(a) of the Pricing Side Letter.

 

(20)         ERISA.  Each Plan to which a Seller Party makes direct
contributions, and, to the knowledge of Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

 

(21)         Adverse Selection.  Seller has not selected the Purchased Assets,
Trust Mortgage Loans or REO Properties in a manner so as to adversely affect
Buyer’s interests.

 

(22)         Agreements.  No Seller Party (other than the Guarantor) is a party
to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 13.a(5) hereof.  To the best of Seller’s and Guarantor’s knowledge, the
Guarantor is not a party to any agreement, instrument, or indenture or subject
to any restriction materially and adversely affecting its business, operations,
assets or financial condition, except as disclosed in the financial statements
described in Section 13.a(5) hereof. No Seller Party or any Subsidiary of a
Seller Party is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument, or indenture which default could reasonably be expected to have a
Material Adverse Effect.  No holder of any indebtedness of any Seller Party of
its Subsidiaries has given notice of any asserted default thereunder which
default could reasonably be expected to have a Material Adverse Effect.

 

(23)         Other Indebtedness.  All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Seller in excess of $5,000,000 existing on the
date hereof is listed on Exhibit F hereto (the “Existing Indebtedness”).

 

(24)         No Reliance.  Each of Seller (including for the Trust Subsidiary)
and Guarantor has made its own independent decisions to enter into the Program
Agreements and each Transaction or Purchase Price Increase, as applicable, and
as to whether such Transaction or Purchase Price Increase, as applicable, is
appropriate and

 

50

--------------------------------------------------------------------------------


 

proper for it based upon its own judgment and upon advice from such advisors
(including without limitation, legal counsel and accountants) as it has deemed
necessary.  Neither Seller nor Guarantor is relying upon any advice from Buyer
as to any aspect of the Transactions or Purchase Price Increases, as applicable,
including without limitation, the legal, accounting or tax treatment of such
Transactions or Purchase Price Increases, as applicable.

 

(25)         Plan Assets.  Neither Seller nor Guarantor is an “employee benefit
plan” as defined in Section 3(3) of ERISA that is subject to Title I of ERISA,
or a “plan” described in Section 4975(e)(1) of the Code that is subject to
Section 4975 of the Code, and the Purchased Assets are not “plan assets” within
the meaning of 29 CFR §2510.3-101 as amended by Section 3(42) of ERISA, and
transactions by or with Seller or Guarantor are not subject to any state or
local statute regulating investments or fiduciary obligations with respect to
governmental plans (within the meaning of Section 3(32) of ERISA) that would be
violated by the transactions contemplated hereunder.

 

(26)         No Prohibited Persons.  Neither the Seller nor Guarantor nor, to
Seller’s knowledge, any of their Affiliates, officers, directors, partners or
members, is an entity or person (or to the Seller’s or Guarantor’s knowledge,
owned or controlled by an entity or person): (i) that is listed in the Annex to,
or is otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in clauses (i) through (iv) above are
herein referred to as a “Prohibited Person”).

 

(27)         Servicing and Management.  Seller has adequate financial standing
or, through each Servicing Agreement with a Servicer and the Asset Management
Agreement with the Asset Manager, has access to servicing facilities, procedures
and experienced personnel, in either case, necessary for the sound servicing of
mortgage loans and management of REO properties of the same types as may from
time to time constitute Trust Mortgage Loans and REO Properties and in
accordance with Accepted Servicing Practices.

 

(28)         Real Estate Investment Trust.  Guarantor is a REIT.

 

b.               With respect to every Trust Mortgage Loan, REO Property and
Purchased Asset, each of Seller and Guarantor represents and warrants to Buyer
as of the applicable Purchase Date for any Transaction and each date thereafter
that each representation and warranty set forth on Schedule 1-A, 1-B and 1-C, as
applicable, is true and correct.

 

c.               The representations and warranties set forth in this Agreement
shall survive transfer of the Purchased Assets, Trust Mortgage Loans and REO
Properties to

 

51

--------------------------------------------------------------------------------


 

Buyer and shall continue for so long as the Purchased Assets, Trust Mortgage
Loans and REO Properties are subject to this Agreement.  Upon discovery by a
Seller Party, any Servicer or Buyer of any breach of any of the representations
or warranties set forth in this Agreement, the party discovering such breach
shall promptly give notice of such discovery to the others. If such breach
relates to the representations and warranties referenced in Section 13(b) and is
not cured within thirty (30) days of the earlier of (i) Seller’s or Guarantor’s
knowledge thereof or (ii) the receipt by Seller or Guarantor of notice thereof,
Buyer has the right to require, in its unreviewable discretion, Seller to
repurchase by payment of the applicable Release Price within one (1) Business
Day after receipt of notice from Buyer; provided, however, if such breach is
reasonably susceptible of cure, but not within such thirty (30) day period,
Seller shall have an additional sixty (60) days to cure such breach so long as
the Seller is diligently and continuously pursuing such cure during such
period.  If a Trust Mortgage Loan or REO Property is repurchased by Seller
within the required time frames set forth in this Section 13.c., an Event of
Default shall be deemed to not have occurred with respect to the related breach.

 

d.               The parties hereto acknowledge and agree that, for purposes of
exercising its rights and remedies hereunder with respect to
Section 13a.(5) above, the Buyer, in its good faith discretion, shall make the
determination whether or not a material adverse change referenced in the second
sentence thereof has occurred.

 

14.          Covenants

 

Each of Seller and Guarantor covenants with Buyer that, during the term of this
facility:

 

a.               Litigation.  Seller and Guarantor, as applicable, will
promptly, and in any event within ten (10) Business Days after service of
process on any of the following, give to Buyer notice of all litigation,
actions, suits, arbitrations, investigations (including, without limitation, any
of the foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting any Seller Party or affecting any of the Property of any
of them before any Governmental Authority that (i) questions or challenges the
validity or enforceability of any of the Program Agreements or any action to be
taken in connection with the transactions contemplated hereby, (ii) (i) with
respect to the Trust Subsidiary and each TRS Facility Entity, makes a claim in
an aggregate amount greater than $2,500,000, (ii) with respect to the Seller,
makes a claim in an aggregate amount greater than $5,000,000 or (iii) with
respect to the Guarantor makes a claim or claims that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect.  Seller and Guarantor, as
applicable, will promptly provide notice of any judgment, which with the passage
of time, could reasonably be expected to cause an Event of Default hereunder.

 

b.               Prohibition of Fundamental Changes.  Seller shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or otherwise in the ordinary course of business sell all or
substantially all of its assets (other than as contemplated by

 

52

--------------------------------------------------------------------------------


 

the Program Agreements); provided, that Seller may merge or consolidate with
(a) any wholly owned subsidiary of Seller, or (b) any other Person if Seller is
the surviving corporation; and provided further, that if after giving effect
thereto, no Default would exist hereunder.

 

c.               Servicing and Management.  Seller shall not cause the Purchased
Assets, Trust Mortgage Loans and REO Properties to be serviced by any Servicer
or managed by an asset manager other than a Servicer or an asset manager, as
applicable, expressly approved in writing by Buyer, which approval shall be
deemed granted by Buyer with respect to Seller, RoundPoint Mortgage Servicing
Corporation, Statebridge Company LLC and the Asset Manager. Seller covenants
that it will use commercially reasonable efforts to seek to modify Trust
Mortgage Loans for, or offer modifications of Trust Mortgage Loans to, qualified
and willing borrowers.

 

d.               Insurance.  The Seller or Guarantor shall continue to maintain,
for Seller, Trust Subsidiary and each TRS Facility Entity, Fidelity Insurance in
an aggregate amount at least equal to $1,000,000.  The Seller or Guarantor shall
maintain, for Seller, Trust Subsidiary and each TRS Facility Entity, Fidelity
Insurance in respect of its officers, employees and agents, with respect to any
claims made in connection with all or any portion of the Repurchase Assets.  The
Seller or Guarantor shall notify the Buyer of any material change in the terms
of any such Fidelity Insurance.  Each of the Seller and the Trust Subsidiary
shall continue to maintain or cause each TRS Facility Entity to maintain
homeowners or other liability insurance covering each REO Property as
contemplated by the applicable Servicing Agreement, the Seller Operating
Agreement and the Asset Management Agreement.

 

e.               No Adverse Claims.  Seller warrants and will defend, and shall
cause Servicer to defend, the right, title and interest of (i) Buyer in and to
all Purchased Assets and the related Repurchase Assets, (ii) Trust Subsidiary
and each TRS Facility Entity, as applicable, in and to all REO Properties held
by it and (iii) Trust Subsidiary in and to all Trust Mortgage Loans held by it,
in each case, against all adverse claims and demands.

 

f.               Assignment.  Except as permitted herein, neither Seller nor the
Trust Subsidiary shall nor shall they permit any TRS Facility Entity to sell,
assign, transfer or otherwise dispose of, or grant any option with respect to,
or pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Program Agreements), any of the Purchased
Assets, Stock Interests, Trust Mortgage Loans and REO Properties or any interest
therein, provided that this Section shall not prevent any transfer of Purchased
Assets, Stock Interests, Trust Mortgage Loans and REO Properties in accordance
with the Program Agreements, including, without limitation, any Non-Rental REO
Transfer, Rental REO Transfer, and Ineligible Asset Transfer.

 

g.               Security Interest.  Seller shall do all things necessary to
preserve the Purchased Assets, Stock Interests and the related Repurchase Assets
so that they remain subject to a first priority perfected security interest
hereunder.  Without limiting the foregoing, Seller will comply with all rules,
regulations and other laws of any Governmental Authority and cause the Purchased
Assets, Stock Interests, Trust Mortgage

 

53

--------------------------------------------------------------------------------


 

Loans, REO Properties or the related Repurchase Assets to comply with all
applicable rules, regulations and other laws.  Seller will not allow any default
for which Seller is responsible to occur under any Purchased Assets, Stock
Interests, Trust Mortgage Loans and REO Properties and the related Repurchase
Assets or any Program Agreement and Seller shall fully perform or cause to be
performed when due all of its obligations under any Purchased Assets, Stock
Interests, Trust Mortgage Loans and REO Properties and the related Repurchase
Assets and any Program Agreement.

 

h.               Records.

 

(1)           Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Assets, Stock Interests, Trust
Mortgage Loans and REO Properties in accordance with industry custom and
practice for assets similar to the Purchased Assets, Stock Interests, Trust
Mortgage Loans and REO Properties, including those maintained pursuant to the
preceding subparagraph, and all such Records shall be in Custodian’s or such
other Person’s possession as permitted under the terms of the Custodial
Agreement unless Buyer otherwise approves.  Except in accordance with the
Custodial Agreement, Seller will not allow any such papers, records or files
that are an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Purchased
Asset, Trust Mortgage Loan or REO Property, in which event Seller will obtain or
cause to be obtained a receipt or request for release from a financially
responsible person for any such paper, record or file.  Seller will or will
cause each Servicer or the Asset Manager of the Purchased Assets, Trust Mortgage
Loans and REO Properties to maintain all such Records not in the possession of
Custodian in good and complete condition in accordance with industry practices
for assets similar to the Purchased Assets, Trust Mortgage Loans and REO
Properties and preserve them against loss.

 

(2)           For so long as Buyer has an interest in or lien on any Purchased
Asset, Seller will hold or cause to be held all related Records in trust for
Buyer.  Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Buyer granted hereby. 
For so long as the Trust Subsidiary or the applicable TRS Facility Entity has an
interest in or lien on any REO Property or Trust Mortgage Loan, the Seller shall
cause the Trust Subsidiary or the applicable TRS Facility Entity to hold or
cause to be held all related Records in trust for Buyer.  The Seller shall cause
the Trust Subsidiary or the applicable TRS Facility Entity, as applicable, to
notify, or cause to be notified, every other party holding any such Records of
the interests and liens in favor of Buyer granted hereby.

 

(3)           Upon reasonable advance notice from Custodian or Buyer, Seller
shall (x) at reasonable times not to exceed twice per calendar year unless a
Default or Event of Default has occurred and is continuing, at Seller’s sole
cost and expense, make any and all such Records available to Custodian or Buyer
to examine any such Records, either by its own officers or employees, or by
agents or contractors, or both, and make copies of all or any portion thereof,
subject to the terms of any confidentiality agreement between Buyer and Seller
and applicable law, and if no such confidentiality agreement then exists between
Buyer and Seller, subject to the confidentiality provisions set forth in

 

54

--------------------------------------------------------------------------------


 

Section 32 hereof, and (y) permit Buyer or its authorized agents to discuss the
affairs, finances and accounts of Seller with its chief operating officer and
chief financial officer and to discuss the affairs, finances and accounts of
Seller with its independent certified public accountants.

 

i.                Books.  Seller shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets to Buyer.  The Seller shall
cause the Trust Subsidiary to keep in reasonable detail books and records of
account of its assets and business and shall clearly reflect therein the
transfer of REO Property and Trust Mortgage Loans to the Trust Subsidiary.

 

j.                Approvals.  Seller shall maintain all material licenses,
permits or other approvals necessary for Seller to conduct its business and to
perform its obligations under the Program Agreements, and Seller shall conduct
its business strictly in accordance with applicable law.

 

k.               Material Change in Business.  Neither Seller nor Guarantor
shall make any material change in the nature of its business as carried on at
the date hereof other than as contemplated by Guarantor’s public filings.

 

l.                Use of Proceeds. Seller shall not, and shall cause its
Affiliates to not, use the proceeds received in connection with the Transactions
contemplated by this Agreement to unlawfully evict any tenant of a REO Property
or to otherwise unlawfully dispossess any such tenant of such REO Property.

 

m.             Distributions.  If an Event of Default has occurred and is
continuing, neither Seller nor Guarantor shall declare or make any payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
interest in Seller or Guarantor, whether now or hereafter outstanding, or make
any dividends or other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller or
Guarantor, as applicable; provided that notwithstanding anything herein to the
contrary, Guarantor and Seller shall be permitted to declare and/or pay any
dividends or distributions to its direct or indirect owners in such amount that
will not exceed the amount necessary (disregarding the ability of Guarantor to
make consent dividends within the meaning of Code Section 565) in order for the
Guarantor to (x) maintain its status as a REIT for federal and state income tax
purposes and (y) avoid the payment of federal or state income or excise tax.

 

n.               Applicable Law.  Seller and Guarantor shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority.

 

o.              Existence.  Seller, Guarantor and Trust Subsidiary shall
preserve and maintain their legal existence and all of their material rights,
privileges, licenses and franchises.

 

55

--------------------------------------------------------------------------------

 


 

p.                                            Chief Executive Office;
Jurisdiction of Organization.  Seller shall not move its chief executive office
from the address referred to in Section 13.a(17) or change its jurisdiction of
organization from the jurisdiction referred to in Section 13.a(17) unless it
shall have provided Buyer thirty (30) days’ prior written notice of such change.

 

q.                                            Taxes.  Seller and Guarantor shall
timely file all tax returns that are required to be filed by them and shall
timely pay and discharge all Taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained.

 

r.                                               Transactions with Affiliates. 
Seller will not enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate, other than any transfer of REO Property or Trust Mortgage
Loans to Trust Subsidiary or a TRS Facility Entity, unless such transaction is
(a) in the ordinary course of Seller’s business and (b) upon fair and reasonable
terms no less favorable to Seller than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate, or make a payment
that is not otherwise permitted by this Section to any Affiliate.

 

s.                                              Reserved.

 

t.                                               Reserved.

 

u.                                            Asset Manager and Servicers. 
Neither Seller nor Guarantor shall, without the prior written consent of Buyer,
(i) remove any of the Asset Manager or any Servicer (other than an interim
Servicer), unless (A) in the case of Servicer, replaced by another Servicer and
(B) in the case of the Asset Manager, such responsibilities are assumed by
Seller or General Partner or another Person approved by Buyer in its sole
discretion, so long as in the case of each (A) and (B), Seller shall have
provided Buyer with no less than thirty (30) days’ prior written notice or
(ii) amend or modify any of the Asset Management Agreement, the Seller Operating
Agreement, or any Servicing Agreement in a manner that could materially and
adversely affect the interests of the Buyer; provided that Seller shall notify
Buyer of all amendments and modifications of the Asset Management Agreement, the
Seller Operating Agreement and any Servicing Agreement by providing a copy of
such amendment to Buyer promptly after execution thereof.

 

v.                                            True and Correct Information.  All
information, reports, exhibits, schedules, financial statements or certificates
of or relating to the Seller Parties or any of their officers furnished to Buyer
hereunder and during Buyer’s diligence of Seller and Guarantor are and will be
true and correct in all material respects and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading, in each case as of the
date provided or such other date expressly set forth therein.  All required
financial statements, information and reports delivered by Seller to Buyer
pursuant to this Agreement shall be

 

56

--------------------------------------------------------------------------------


 

prepared in accordance with U.S. GAAP, or, if applicable, the appropriate SEC
accounting regulations.

 

w.                                          No Pledge.  Seller shall not and
shall cause each Seller Party not to pledge, transfer or convey any security
interest in the Purchased Assets, the Collection Account or the Servicer
Custodial Accounts to any Person without the express written consent of Buyer.

 

x.                                            Plan Assets.  Neither Seller nor
Guarantor shall be an “employee benefit plan” as defined in Section 3(3) of
ERISA that is subject to Title I of ERISA, or a “plan” described in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code and
the Seller shall not use “plan assets” within the meaning of 29 CFR §2510.3-101,
as amended by Section 3(42) of ERISA, to engage in this Agreement or any
Transaction hereunder. Transactions by or with Seller or Guarantor shall not be
subject to any state or local statute regulating investments of or fiduciary
obligations with respect to governmental plans (within the meaning of
Section 3(32) of ERISA) that would be violated by the transactions contemplated
hereunder.

 

y.                                            Reserved.

 

z.                                             Regulation G, T, U or X.  Seller
is not in the business of acquiring a security that is margin stock or that
would violate or be inconsistent with the provisions of Regulation G, T, U or X
of the Board of Governors of the Federal Reserve System.  The proceeds of each
Transaction paid to Seller will be used only for its benefit or the benefit of
the Guarantor or any subsidiary of the Guarantor and not for any other Person.

 

aa.                                     Financial Covenants.  Guarantor shall at
all times comply with all financial covenants and financial ratios set forth in
Section 2 of the Pricing Side Letter.

 

bb.                                     Reserved.

 

cc.                                       Special Purpose Entity.  Seller shall
cause the Trust Subsidiary and each TRS Facility Entity to be a special purpose
entity that shall (i) own no assets other than the assets specifically
contemplated by the Program Agreements, and will not engage in any business,
other than the assets and transactions specifically contemplated by the Program
Agreements; (ii) not incur any Indebtedness or obligation, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than pursuant to the Program Agreements; (iii) not make any
loans or advances to any Affiliate or third party, and shall not acquire
obligations or securities of Seller’s or Guarantor’s Affiliates; (iv) pay its
debts and liabilities (including, as applicable, shared personnel expenses and
overhead expenses) only from its own assets; (v) comply with the provisions of
its organizational documents; (vi) do all things necessary to observe
organizational formalities and to preserve its existence, and not amend, modify
or otherwise change its organizational documents, or suffer same to be amended,
modified or otherwise changed, without the Buyer’s prior written consent;
(vii) maintain all of its books, records and financial statements separate from
those of its Affiliates; (viii) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity

 

57

--------------------------------------------------------------------------------


 

(including any Affiliate), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its Affiliates as a division or part of the other
and shall maintain and utilize a separate telephone number and separate
stationery, invoices and checks; (ix) not enter into any transactions other than
transactions specifically contemplated by the Program Agreements with any
Affiliates except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s length transaction; (x) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities; (xi) not engage in or suffer any change of ownership, dissolution,
winding up, liquidation, consolidation or merger or transfer all or
substantially all of its properties and assets to any Person (except as
contemplated herein); (xii) not commingle its funds or other assets with those
of any Affiliate or any other Person and shall maintain its properties and
assets in such manner that it would not be costly or difficult to identify,
segregate or ascertain its properties and assets from those of others;
(xiii) not institute against, or join any other Person in instituting against
the Trust Subsidiary any proceedings of the type referred to in the definition
of Act of Insolvency hereunder or seek to substantively consolidate the Trust
Subsidiary in connection with any Act of Insolvency with respect to Seller;
(xiv) will not hold itself out to be responsible for the debts or obligations of
any other Person other than as set forth in the Program Agreements; (xv) not
form, acquire or hold any Subsidiary or own any equity interest in any other
entity; (xvi) allocate fairly and reasonably any overhead for shared office
space and services performed by an employee of an Affiliate; (xvii) not pledge
its assets to secure the obligations of any other Person other than as
contemplated by the Program Agreements; and (xviii) not amend its formation or
governing documents, including the Trust Agreement and the TRS Facility Entity
Documents without the written consent of Buyer.

 

15.                               Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a.                                            Payment Failure.  Failure of
Seller to (i) make any payment of Price Differential or Repurchase Price or any
other sum which has become due, on a Payment Date, Optional Prepayment Date or a
Repurchase Date or otherwise, whether by acceleration or otherwise, under the
terms of this Agreement, any other warehouse and security agreement or any other
document evidencing or securing Indebtedness of Seller to Buyer or to any
Affiliate of Buyer (subject to any applicable cure periods); provided, that any
failure to make any payment of Price Differential is subject to a one (1) day
cure period, or (ii) cure any Margin Deficit when due pursuant to Section 6
hereof.

 

b.                                            Cross Default.  (1) Any Seller
Party other than the Guarantor shall be in default under any Indebtedness, in
the aggregate, in excess of $1,000,000, which default (i) involves the failure
to pay (subject to any applicable cure period) a matured obligation, or
(ii) permits the acceleration of the maturity of such Indebtedness by any other
party to or beneficiary with respect to such Indebtedness; (2) Guarantor shall
be in default under any Indebtedness, in the aggregate, in excess of $10,000,000
of Guarantor which default (i) involves the failure to pay (subject to any
applicable cure period) a matured obligation, or (ii) permits the acceleration
of the maturity of such Indebtedness by any other party to

 

58

--------------------------------------------------------------------------------


 

or beneficiary with respect to such Indebtedness; or (3) any Seller Party shall
be in default under any other contract or contracts (excluding any Non-Recourse
Debt), in the aggregate in excess of $10,000,000 to which such Seller Party is a
party which default (i) involves the failure by such Seller Party to pay
(subject to any applicable cure period) a matured obligation, or (ii) permits
the acceleration of the maturity of obligations of such Seller Party by any
other party to or beneficiary of such contract.

 

c.                                             Assignment.  Assignment or
attempted assignment by Seller or Guarantor of this Agreement or any rights
hereunder without first obtaining the specific written consent of Buyer, or the
granting by Seller of any security interest, lien or other encumbrances on any
Purchased Assets to any person other than Buyer, the granting by the Trust
Subsidiary of any security interest, lien or other encumbrances on any Trust
Mortgage Loan or any REO Property to any person other than Buyer or nominee
approved by Buyer.

 

d.                                            Insolvency.  An Act of Insolvency
shall have occurred with respect to any Seller Party.

 

e.                                             Reserved.

 

f.                                              Breach of Financial
Representation or Covenant or Obligation. A breach by Seller or Guarantor of any
of the representations, warranties or covenants or obligations set forth in
Sections 13.a(1)(A), 13.a(7), 13.a(19), 13.a(23), 14.b, 14.m, 14.n (solely to
the extent any such breach could be reasonably expected to have a Material
Adverse Effect), 14.o, 14.w, 14.x, 14.z or 14.aa of this Agreement.

 

g.                                             Breach of Non-Financial
Representation or Covenant.  A breach by Seller or Guarantor of any other
material representation, warranty or covenant set forth in this Agreement (and
not otherwise specified in Section 15.f above (other than with respect to
Section 14.n, a breach of which shall be covered by this Section 15.g)),
including any failure of the Seller or the Guarantor to deliver any report
required to be delivered under this Agreement or any other Program Agreement, if
such breach is not cured within ten (10) Business Days of Seller’s or
Guarantor’s knowledge or receipt of notice thereof (other than the
representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Asset Value, the existence
of a Margin Deficit and the obligation to repurchase such Purchased Asset for
the Release Price with respect to such REO Property or Trust Mortgage Loan, as
applicable, unless (i) such party shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made or (ii) any such representations and warranties have been determined
by Buyer in its sole good faith discretion to be materially false or misleading
on a regular or pervasive basis, then such breach shall constitute an immediate
Event of Default and Seller shall have no cure right hereunder).

 

h.                                            Change of Control.  The occurrence
of a Change in Control.

 

59

--------------------------------------------------------------------------------


 

i.                                                Failure to Transfer. 
(i) Seller fails to transfer the Purchased Assets to Buyer on or prior to the
applicable Purchase Date or Purchase Price Increase Date simultaneously with the
Buyer’s payment of the applicable Purchase Price or (ii) the Trust Subsidiary or
the related TRS Facility Entity transfers any Trust Mortgage Loan or REO
Property other than in accordance with the Program Agreements.

 

j.                                               Judgment.  A final judgment or
judgments for the payment of money in excess of $10,000,000 in the aggregate
shall be rendered against any Seller Party by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within thirty (30)
days from the date of entry thereof.

 

k.                                            Government Action.  Any
Governmental Authority or any person, agency or entity acting or purporting to
act under Governmental Authority shall have received any judicial or
administrative order permitting such Governmental Authority to take any action
that is reasonably likely to result in a condemnation, seizure or appropriation,
or assumption of custody or control of, all or any substantial part of the
Property of any Seller Party, or shall have taken any action that is reasonably
likely to result in the displacement of the management of any Seller Party or to
materially curtail its authority in the conduct of the business of any Seller
Party thereof, or takes any action in the nature of enforcement to remove, limit
or restrict the approval of Seller, Guarantor or Affiliate as an issuer, buyer
or a seller of Mortgage Loans or REO Properties or securities backed thereby,
and such action provided for in this Section 15.k shall not have been
discontinued or stayed within thirty (30) days.

 

l.                                                Inability to Perform.  A
Seller Party shall admit its inability to, or its intention not to, perform any
of the Obligations hereunder or Guarantor’s obligations hereunder or under the
Guaranty.

 

m.                                        Security Interest.  This Agreement
shall for any reason cease to create a valid, first priority security interest
in any portion of the Purchased Assets, other Repurchase Assets, Trust Mortgage
Loans or the Stock Interests purported to be covered hereby.

 

n.                                            Financial Statements.  Guarantor’s
audited annual financial statements, Seller’s annual financial statements, or,
in either case, the notes thereto or other opinions or conclusions stated
therein shall be qualified or limited by reference to the status of Seller or
Guarantor as a “going concern” or a reference of similar import.

 

o.                                            Trust Subsidiary or TRS Facility
Entity Breach.  A breach by the Trust Subsidiary or a TRS Facility Entity of any
representation, warranty or covenant set forth in any Program Document, as
applicable, any of its formation or governing documents, including with respect
to the Trust Subsidiary, the Trust Agreement and, with respect to the TRS
Facility Entities, the TRS Facility Entity Documents, in any case, if such
breach is not cured within ten (10) Business Days of any Seller Party’s
knowledge or receipt of notice thereof.

 

60

--------------------------------------------------------------------------------


 

p.                                            Guarantor Breach.  Any “event of
default” by Guarantor under the Guaranty, any repudiation of the Guaranty by the
Guarantor, or if the Guaranty is not enforceable against the Guarantor.

 

q.                                            REIT Asset and Income Tests.  The
failure of Guarantor to qualify as a REIT for federal income tax purposes.

 

r.                                               Servicer or Asset Manager
Default.  (i) The Seller has not effected a transfer of servicing to a Servicer
within sixty (60) days of an uncured Servicer Termination Event or (ii) the
Seller has not effected a transfer of asset management responsibilities to a
successor asset manager acceptable to Buyer within sixty (60) days of an uncured
Asset Manager Termination Event or an Event of Default relating to the Asset
Manager.

 

s.                                              Failure to Make Advances. As of
any date of determination, the failure of the Guarantor to make, or cause to be
made, Servicing Advances in the event any Servicer fails to do so, such that the
sum of the Asset Values of all Trust Mortgage Loans and REO Properties with
respect to which any Servicing Advances should have been made but have not been
made divided by the sum of the Asset Values of all Trust Mortgage Loans and REO
Properties is greater than or equal to 10%; provided, however, this clause shall
not result in an Event of Default unless the related Servicer failed to make at
least a portion of such Servicing Advances more than 60 days prior to such date
of determination.

 

t.                                               Investment Company. Seller or
Guarantor shall have become an “investment company”, or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

u.                                            Amortization Utilization Fee. The
Seller shall fail to pay the Amortization Utilization Fee to the Buyer on or
prior to the first Business Day in the Amortization Period.

 

v.                                            Deposits of Collections. Failure
of Seller to cause each Servicer to comply with the deposit requirements set
forth in Section 7.a, Section 12.b and Section 12.c hereof, if such failure is
not cured within two (2) days.

 

w.                                          Servicer Custodial Account Control
Agreements. The Seller shall have failed to deliver to Buyer (i) for execution,
the RoundPoint Custodial Account Control Agreement and the Statebridge Custodial
Account Control Agreement fully executed by all parties thereto other than Buyer
by March 25, 2014 or (ii) an opinion of Seller’s, Trust Subsidiary’s, and
Guarantor’s counsel regarding Buyer’s perfected security interest in each
Servicer Custodial Account in form and substance reasonably acceptable to Buyer.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

61

--------------------------------------------------------------------------------


 

16.                               Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a.                                            Buyer may, at its option (which
option shall be deemed to have been exercised immediately upon the occurrence of
an Act of Insolvency of any Seller Party), declare an Event of Default to have
occurred hereunder and, upon the exercise or deemed exercise of such option, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (except that, in the event that the
Purchase Date for any Transaction or Purchase Price Increase Date for any
Purchase Price Increase has not yet occurred as of the date of such exercise or
deemed exercise, such Transaction or Purchase Price Increase shall be deemed
immediately canceled).  Buyer shall (except upon the occurrence of an Act of
Insolvency) give notice to Seller and Guarantor of the exercise of such option
as promptly as practicable.

 

b.                                            If Buyer exercises or is deemed to
have exercised the option referred to in subparagraph (a) of this Section,
(i) Seller’s obligations in such Transactions to repurchase all Purchased
Assets, at the Repurchase Price therefor on the Repurchase Date determined in
accordance with subparagraph (a) of this Section, shall thereupon become
immediately due and payable, (ii) all Income paid after such exercise or deemed
exercise shall be retained by Buyer and applied, in Buyer’s sole discretion, to
the aggregate unpaid Repurchase Prices for all outstanding Transactions and any
other amounts owing by Seller hereunder and any remainder shall be paid to
Seller, and (iii) Seller shall immediately deliver to Buyer the Asset Files
relating to any Purchased Assets, Trust Mortgage Loans or REO Properties subject
to such Transactions then in Seller’s possession or control.

 

c.                                             Buyer also shall have the right
to obtain physical possession, and to commence an action to obtain physical
possession, of all Records and files of Seller or the Trust Subsidiary and TRS
Facility Entity relating to the Purchased Assets, the Stock Interests, Trust
Mortgage Loans and REO Properties and all documents relating to the Purchased
Assets, the Stock Interests, Trust Mortgage Loans and REO Properties (including,
without limitation, any legal, credit or servicing files with respect to the
Purchased Assets, the Stock Interests, Trust Mortgage Loans and REO Properties)
which are then or may thereafter come in to the possession of Seller, the Trust
Subsidiary or any TRS Facility Entity or, except in connection with an REO
Rental Transfer or an Ineligible Asset Transfer, any third party (including
their Affiliates) acting for Seller.  To obtain physical possession of any
Purchased Assets, Trust Mortgage Loans and REO Properties held by Custodian,
Buyer shall present to Custodian a Trust Receipt.  Without limiting the rights
of Buyer hereto to pursue all other legal and equitable rights available to
Buyer for Seller’s failure to perform its obligations under this Agreement,
Seller acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and Buyer shall be entitled to
specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
Buyer from pursuing any other remedies for such breach, including the recovery
of monetary damages.

 

62

--------------------------------------------------------------------------------


 

d.                                            Buyer shall have the right to
direct all servicers then servicing, or managers then managing, any Purchased
Assets, Trust Mortgage Loans and REO Properties to remit all collections thereon
to Buyer, and if any such payments are received by Seller, Seller shall not
commingle the amounts received with other funds of Seller and shall promptly pay
them over to Buyer.  Buyer shall also have the right to terminate any one or all
of the servicers then servicing, or managers then managing, any Purchased
Assets, Trust Mortgage Loans and REO Properties with or without cause.  In
addition, Buyer shall have the right to immediately sell the Purchased Assets,
cause the Trust Subsidiary or applicable TRS Facility Entity, to sell the REO
Properties, cause the Trust Subsidiary to sell the Trust Mortgage Loans and
liquidate all Repurchase Assets.  Such disposition of Purchased Assets, Trust
Mortgage Loans and REO Properties may be, at Buyer’s option, on either a
servicing-released or a servicing-retained basis.  Buyer shall not be required
to give any warranties as to the Purchased Assets, Trust Mortgage Loans or REO
Properties with respect to any such disposition thereof.  Buyer may specifically
disclaim or modify any warranties of title or the like relating to the Purchased
Assets, Trust Mortgage Loans or REO Properties.  The foregoing procedure for
disposition of the Purchased Assets, Trust Mortgage Loans or REO Properties and
liquidation of the Repurchase Assets shall not be considered to adversely affect
the commercial reasonableness of any sale thereof.  Seller agrees that it would
not be commercially unreasonable for Buyer to dispose of the Purchased Assets,
cause the disposition of REO Properties and Trust Mortgage Loans or dispose of
the Repurchase Assets or any portion thereof by using Internet sites that
provide for the auction of assets similar to the Purchased Assets, Trust
Mortgage Loans, REO Properties or the Repurchase Assets, or that have the
reasonable capability of doing so, or that match buyers and Seller of assets. 
Buyer shall be entitled to place the Purchased Assets or cause the placement of
the REO Properties and Trust Mortgage Loans in a pool for issuance of securities
at the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market.  Buyer shall also be entitled to sell
any or all of such Purchased Assets, Trust Mortgage Loans or REO Properties
individually for the prevailing price. Buyer shall also be entitled, in its sole
discretion to elect, in lieu of selling all or a portion of such Purchased
Assets or causing the sale of all or a portion of such REO Properties and Trust
Mortgage Loans, to give the Seller credit for such Purchased Assets and the
Repurchase Assets in an amount equal to the Market Value of the Purchased Assets
against the aggregate unpaid Repurchase Price and any other amounts owing by the
Seller hereunder.

 

e.                                             Upon the happening of one or more
Events of Default, Buyer may apply any proceeds from the liquidation of the
Purchased Assets and Repurchase Assets to the Repurchase Prices hereunder and
all other Obligations in the manner Buyer deems appropriate in its sole
discretion until all Obligations are paid in full, and shall pay any remainder
to Seller.

 

f.                                              Seller recognizes that the
market for the Purchased Assets, Trust Mortgage Loans or REO Properties may not
be liquid and as a result it may not be possible for Buyer to sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner.  Seller further recognizes that Buyer may be
unable to effect a public sale of any or all of the Purchased Assets that are
Trust

 

63

--------------------------------------------------------------------------------


 

Interests, by reason of certain prohibitions contained in the 1934 Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not a view to the distribution or resale
thereof.  In view of the nature of the Purchased Assets, Trust Mortgage Loans or
REO Properties, Seller agrees that liquidation of any Purchased Asset, Trust
Mortgage Loan or REO Property may be conducted in a private sale and at such
price as Buyer may deem commercially reasonable.  Buyer shall be under no
obligation to delay a sale of any of any Purchased Assets that are the Trust
Interests for the period of time necessary to permit the Seller to register the
Trust Interests for public sale under the 1934 Act, or under applicable state
securities laws, even if Seller would agree to do so.

 

g.                                             Seller agrees to use its
reasonable efforts to do or cause to be done all such other acts as may be
reasonably necessary to make any sale or sales of any portion of the Trust
Interests pursuant to this Agreement valid and binding and in compliance with
any and all other applicable laws other than registration under applicable
securities laws, provided that Seller shall have no obligation to register the
Trust Interests for public sale under the 1934 Act.  Seller further agrees that
a breach of any of the covenants contained in this Section will cause
irreparable injury to Buyer, that Buyer has no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against the Seller, and Seller
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for defense that no Event of
Default has occurred hereunder.

 

h.                                            Seller shall be liable to Buyer
for (i) the amount of all reasonable legal or other expenses (including, without
limitation, all costs and expenses of Buyer in connection with the enforcement
of this Agreement or any other agreement evidencing a Transaction, whether in
action, suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, further including, without limitation,
the reasonable fees and expenses of counsel incurred in connection with or as a
result of an Event of Default, (ii) damages in an amount equal to the cost
(including all fees, expenses and commissions) of entering into replacement
transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.

 

i.                                                To the extent permitted by
applicable law, Seller shall be liable to Buyer for interest on any amounts
owing by Seller hereunder, from the date Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by Seller or (ii) satisfied in
full by the exercise of Buyer’s rights hereunder.  Interest on any sum payable
by Seller under this Section 16.i shall accrue at a rate equal to the Post
Default Rate.

 

j.                                               Buyer shall have, in addition
to its rights hereunder, any rights otherwise available to it under any other
agreement or applicable law.

 

64

--------------------------------------------------------------------------------


 

k.                                            Buyer may exercise one or more of
the remedies available to Buyer immediately upon the occurrence of an Event of
Default and, except to the extent provided in subsections (a) and (d) of this
Section, at any time thereafter without notice to Seller.  All rights and
remedies arising under this Agreement as amended from time to time hereunder are
cumulative and not exclusive of any other rights or remedies which Buyer may
have.

 

l.                                                Buyer may enforce its rights
and remedies hereunder without prior judicial process or hearing, and Seller
hereby expressly waives any defenses Seller might otherwise have to require
Buyer to enforce its rights by judicial process.  Seller also waives any defense
(other than a defense of payment or performance) Seller might otherwise have
arising from the use of nonjudicial process, enforcement and sale of all or any
portion of the Repurchase Assets, or from any other election of remedies. 
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

 

m.                                        Buyer shall have the right to perform
reasonable due diligence with respect to Seller Parties and the Purchased
Assets, Stock Interests, Trust Mortgage Loans and REO Properties, which review
shall be at the expense of Seller.

 

17.                               Reports

 

a.                                            Default Notices.  Seller and
Guarantor shall each furnish to Buyer and Trustee (i) immediately, notice of the
occurrence of any (A) Event of Default hereunder, (B) material default or breach
by a Seller Party, a Servicer or the Asset Manager of any obligation under any
Program Agreement or any material contract or agreement of a Seller Party, a
Servicer or the Asset Manager or (C) event or circumstance that such party
reasonably expects has resulted in, or will, with the passage of time, result
in, a Material Adverse Effect or an Event of Default, and (ii) promptly, but in
no event later than the Business Day after obtaining actual knowledge of such
event, solely with respect to the Seller, copies of any material and adverse
notices (including, without limitation, notices of defaults, breaches, potential
defaults or potential breaches) and any material financial information that is
not otherwise required to be provided hereunder.

 

b.                                            Financial Notices.  Seller and
Guarantor shall each furnish to Buyer (solely to the extent not publicly
available):

 

(1)                                 as soon as available and in any event within
thirty (30) calendar days after the end of each calendar quarter, the unaudited
consolidated balance sheets of Seller and Guarantor and its consolidated
Subsidiaries as of the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for the Seller and
Guarantor and its consolidated Subsidiaries for such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of Seller and Guarantor, which certificate shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition and results of operations of
Seller and Guarantor and its consolidated Subsidiaries in accordance with GAAP
(other than solely with respect to

 

65

--------------------------------------------------------------------------------


 

footnotes, year-end adjustments and cash flow statements) consistently applied,
as at the end of, and for, such period;

 

(2)                                 as soon as available and in any event within
ninety (90) days after the end of each fiscal year of Guarantor, the
consolidated balance sheets of Guarantor and its consolidated Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows for the Guarantor and its consolidated
Subsidiaries for such year, setting forth in each case in comparative form the
figures for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall have no “going concern” qualification and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Guarantor and its respective consolidated
Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;

 

(3)                                 at the time the Seller and Guarantor
furnishes each set of financial statements pursuant to Section 17.b(1) or
(2) above, an Officer’s Compliance Certificate of a Responsible Officer of
Seller and Guarantor in the form attached as Exhibit A to the Pricing Side
Letter;

 

(4)                                 as soon as available and in any event within
thirty (30) days of receipt thereof;

 

(a)                                 copies of relevant portions of all final
written Agency, FHA, VA, Governmental Authority and investor audits,
examinations, evaluations, monitoring reviews and reports of its operations
(including those prepared on a contract basis) which provide for or relate to
(i) material corrective action required, (ii) material sanctions proposed,
imposed or required, including without limitation notices of defaults, notices
of termination of approved status, notices of imposition of supervisory
agreements or interim servicing agreements, and notices of probation,
suspension, or non-renewal, or (iii) “report cards,” “grades” or other
classifications of the quality of Seller’s and Guarantor’s operations to the
extent such delivery is permitted under the terms thereof;

 

(b)                                 such other information regarding the
financial condition, operations, or business of the Seller and Guarantor as
Buyer may reasonably request; and

 

(c)                                  the particulars of any Event of Termination
in reasonable detail.

 

(5)                                 Seller shall provide Buyer, as part of the
Officer’s Compliance Certificate delivered pursuant to Section 17.b(3) above, a
list of all actions, notices, proceedings or investigations pending with respect
to which Seller has received service of process or other form of notice or, to
the best of Seller’s knowledge, threatened against it, before any court,
administrative or governmental agency or other regulatory body or any rules or
actions of a stock exchange or tribunal as of such date (A) asserting the
invalidity

 

66

--------------------------------------------------------------------------------


 

or unenforceability of any Program Agreement, (B) seeking to prevent the
consummation of any of the transactions contemplated under any Program
Agreement, (C) (i) with respect to the Trust Subsidiary and each TRS Facility
Entity, making a claim in an aggregate amount greater than $2,500,000, (ii) with
respect to the Seller, making a claim in an aggregate amount greater than
$5,000,000 or (iii) with respect to the Guarantor making a claim individually in
an amount greater than $10,000,000 or in an aggregate amount greater than
$25,000,000, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder or (E) which
might materially and adversely affect the validity of the Purchased Assets,
Trust Mortgage Loans, REO Properties or the performance by it of its obligations
under, or the validity or enforceability of any Program Agreement.

 

c.                                             Notices of Certain Events.  As
soon as possible, and in any event within five (5) Business Days of knowledge
thereof, Seller shall furnish to Buyer notice of the following events:

 

(1)                                 a change in the insurance coverage required
of Seller or any other Seller Party pursuant to any Program Agreement, with a
copy of evidence of same attached;

 

(2)                                 any material dispute, litigation,
investigation (excluding any ordinary course investigations), proceeding or
suspension between Seller, on the one hand, and any Governmental Authority or
any Person;

 

(3)                                 any material change in accounting policies
or financial reporting practices of Seller;

 

(4)                                 that the underlying Mortgaged Property with
respect to any Purchased Asset or Trust Mortgage Loan or any REO Property has
been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged so as to affect materially and
adversely the value of such Mortgage Loan or REO Property;

 

(5)                                 any material issues raised upon examination
of Seller or Seller’s facilities by any Governmental Authority;

 

(6)                                 any material change in the Indebtedness of
the Seller, including, without limitation, any default, renewal, non-renewal,
termination, increase in available amount or decrease in available amount
related thereto;

 

(7)                                 any material default related to any Trust
Interests or Stock Interests or any Lien or security interest (other than
security interests created hereby or by the other Program Agreements) on, or
claim asserted against, any of the Purchased Asset, any Trust Mortgage Loan or
any REO Property;

 

(8)                                 any other event, circumstance or condition
that has resulted, or could reasonably be expected to result, in a Material
Adverse Effect with respect to Seller;

 

67

--------------------------------------------------------------------------------


 

(9)                                 the occurrence of any material employment
dispute and a description of the strategy for resolving it that could reasonably
be expected to result in a Material Adverse Effect; and

 

(10)                          the Seller’s intention to satisfy the Extension
Conditions.

 

d.                                            Portfolio Performance Data.  On or
prior to each Reporting Date, Seller shall furnish or cause to be furnished to
Buyer and the Paying Agent for each Trust Mortgage Loan and REO Property
(i) electronic Trust Mortgage Loan and REO Property performance data, including,
without limitation, Income received, delinquency reports and volume information,
broken down by product (i.e., delinquency, foreclosure and net charge-off
reports), (ii) electronically, in a format mutually acceptable to Buyer and
Seller, servicing information, including, without limitation, the Current
Property Value, on an asset-by-asset basis and in the aggregate, with respect to
the Trust Mortgage Loans and the REO Properties serviced by Seller, a Servicer
or the Asset Manager for the month (or any portion thereof) prior to the
Reporting Date and (iii) data relating to all Servicing Advances made during the
month prior to the Reporting Date, including type and amount of such Servicing
Advances. In addition to the foregoing information on each Reporting Date,
Seller will furnish to Buyer such information upon (i) the occurrence and
continuation of an Event of Default and (ii) any Trust Mortgage Loan being
modified.

 

e.                                             Other Reports.  Seller shall
deliver to Buyer any other reports or information reasonably requested by Buyer
or as otherwise required pursuant to this Agreement or as set forth in the
Officer’s Compliance Certificate delivered pursuant to Section 17.b(3) above.

 

f.                                              Loan Activity Report.  On or
prior to each Reporting Date, Seller will furnish to Buyer and the Paying Agent
(i) an Asset Schedule and (ii) a loan activity report comprised of the
information set forth in Exhibit C attached hereto.

 

g.                                             Current Property Values. The
Seller shall promptly deliver to Buyer and the Paying Agent a true and complete
copy of any Current Property Value relating to a Trust Mortgage Loan or REO
Property that Seller, any Servicer or the Asset Manager shall have acquired or
received in the course of its business.

 

18.                               Repurchase Transactions

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or its interests in REO Properties and Trust Mortgage Loans or
otherwise pledge, hypothecate, assign, transfer or otherwise convey the
Purchased Assets with a counterparty of Buyer’s choice.  Unless an Event of
Default shall have occurred, no such transaction shall relieve Buyer of its
obligations to transfer Purchased Assets to Seller pursuant to Section 4 hereof,
or of Buyer’s obligation to credit or pay Income to, or apply Income to the
obligations of, Seller pursuant to Section 7 hereof.  In the event Buyer engages
in a repurchase transaction with any of the Purchased Assets or its interests in
the REO Properties and Trust Mortgage Loans or otherwise pledges or hypothecates
any of the Purchased Assets or its interests in the Trust Mortgage Loan or REO
Properties, Buyer shall have the right to assign to Buyer’s

 

68

--------------------------------------------------------------------------------


 

counterparty any of the applicable representations or warranties herein and the
remedies for breach thereof, as they relate to the Purchased Assets or its
interests in the Trust Mortgage Loan or REO Properties that are subject to such
repurchase transaction.

 

19.                               Single Agreement

 

Buyer and Seller acknowledge they have and will enter into each Transaction
hereunder, in consideration of and in reliance upon the fact that, all
Transactions hereunder constitute a single business and contractual relationship
and have been made in consideration of each other.  Accordingly, each of Buyer
and Seller agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set-off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

20.                               Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Price Increase Requests, as applicable, which shall be delivered via electronic
mail or other electronic medium agreed to by the Buyer and the Seller),
statements, demands or other communications hereunder may be given by a party to
the other by mail, email, facsimile, messenger or otherwise to the address
specified below, or so sent to such party at any other place specified in a
notice of change of address hereafter received by the other.  All notices,
demands and requests hereunder may be made orally, to be confirmed promptly in
writing, or by other communication as specified in the preceding sentence.  In
all cases, to the extent that the related individual set forth in the respective
“Attention” line is no longer employed by the respective Person, such notice may
be given to the attention of a Responsible Officer of the respective Person or
to the attention of such individual or individuals as subsequently notified in
writing by a Responsible Officer of the respective Person.

 

If to Seller:

 

PrimeStar Fund I, L.P.

1999 Harrison Street, 24th Floor

Oakland, California 94612

 

Attention: Nina Tran, Chief Financial Officer

Phone:  (510) 985-9002

Facsimile:  (510) 335-1093

Email: nina@waypointgroup.com

 

Attention: Tamra Browne, Chief Legal Officer

Phone:  (510) 987-8049

 

69

--------------------------------------------------------------------------------


 

Facsimile:  (510) 550-2828

Email: tamrab@waypointgroup.com

 

With a copy to:

 

Prime Asset Fund VI, LLC

16242 N. Florida Avenue

Lutz, FL 33549

Attention: Bruce Korman

Phone: (213) 447-2225

Facsimile: (213) 477-2225

Email: bkorman@primeassetfund.com

 

With a copy to:

 

Sidley Austin LLP
787 Seventh Avenue
New York, New York  10019
Attention:  Brian Krisberg, Esq.
Phone:  (212) 839-8735
Email:  Brian.Krisberg@Sidley.com

 

If to Guarantor:

 

Starwood Waypoint Residential Trust

1999 Harrison Street, 24th Floor

Oakland, California 94612

 

Attention: Nina Tran, Chief Financial Officer

Phone:  (510) 985-9002

Facsimile:  (510) 335-1093

Email: nina@waypointgroup.com

 

Attention: Tamra Browne, Chief Legal Officer

Phone:  (510) 987-8049

Facsimile:  (510) 550-2828

Email: tamrab@waypointgroup.com

 

With a copy to:

 

Sidley Austin LLP
787 Seventh Avenue
New York, New York  10019
Attention:  Brian Krisberg, Esq.
Tel:  (212) 839-8735
Email:  Brian.Krisberg@Sidley.com

 

70

--------------------------------------------------------------------------------


 

If to Buyer:

 

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Loan Operations

Email:    abs.conduits@db.com

bilat.deals-ny@db.com

 

With a Copy to:

 

Deutsche Bank Securities Inc.

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Structured Credit Mortgage Team

Email:  csg.repo@list.db.com

 

21.                               Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

22.                               Non assignability

 

The Program Agreements are not assignable by Seller or Guarantor.  Buyer may
from time to time assign all or a portion of its rights and obligations under
this Agreement and the Program Agreements with Seller’s prior written consent,
not to be unreasonably withheld or delayed; provided that such consent shall not
be required if Buyer assigns its rights and obligations (i) to an Affiliate
(that is not an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is subject to Title I of ERISA, a “plan” as defined by and subject to
Section 4975 of the Code, or an entity deemed to hold “plan assets” of either of
the foregoing, that would cause Seller to incur any prohibited transaction
excise tax penalties under Section 4975 of the Code) of Buyer, (ii) after the
occurrence and during the continuance of an Event of Default or (iii) after the
occurrence of a Regulatory Capital Event (so long as the related assignee is not
an “employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject
to Title I of ERISA, a “plan” as defined by and subject to Section 4975 of the
Code, or an entity deemed to hold “plan assets” of either of the foregoing, that
would cause Seller to incur any prohibited transaction excise tax penalties
under Section 4975 of the Code); provided, further that in no event shall an
assignment to an Affiliate of Buyer prior to an Event of Default cause any
amount payable by Seller under Sections 5, 11.b, 11.e, 11.f or 11.i to be
greater than such amounts that would be payable if Deutsche Bank AG, Cayman
Islands Branch was the Buyer and provided, further, however that Buyer shall
maintain as agent of Seller, for review by Seller upon written request, a copy
of each executed assignment and acceptance by Buyer and assignee

 

71

--------------------------------------------------------------------------------


 

(“Assignment and Acceptance”), specifying the percentage or portion of such
rights and obligations assigned under this Agreement and a register for the
recordation of the names and addresses of Buyer and each Buyer assignee, and the
percentage of the rights and obligations under this Agreement owing to, Buyer
and each Buyer assignee pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error.  Buyer and Seller shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the owner of the applicable rights and
obligations and no transfer or assignment shall be effective until duly noted in
the Register. The Register shall be available for inspection by the Seller at
any reasonable time and from time to time upon reasonable prior notice. Upon
such assignment, (a) such assignee shall be a party hereto and to each Program
Agreement to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall, to the extent that such rights and
obligations have been so assigned by it to either (i) an Affiliate of Buyer
which does not hold ERISA “plan assets” and assumes the obligations of Buyer or
(ii) another Person approved by Seller (such approval not to be unreasonably
withheld) which assumes the obligations of Buyer, be released from its
obligations hereunder and under the Program Agreements.  Unless otherwise stated
in the Assignment and Acceptance, Seller shall continue to take directions
solely from Buyer unless otherwise notified by Buyer in writing.  Buyer may
distribute to any permitted assignee any document or other information delivered
to Buyer by Seller.

 

23.                               Set-off

 

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, upon the occurrence and continuance of an Event of
Default, without prior notice to the Seller or Guarantor, any such notice being
expressly waived by the Seller and Guarantor to the extent permitted by
applicable law to set-off and appropriate and apply against any Obligation from
the Seller or the Guarantor to Buyer or any of its Affiliates any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return excess margin), credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from the Buyer or any Affiliate thereof to or for the credit or
the account of the Seller or the Guarantor.  The Buyer agrees promptly to notify
the Seller or Guarantor after any such set off and application made by the
Buyer; provided that the failure to give such notice shall not affect the
validity of such set off and application.

 

24.                               Binding Effect; Governing Law; Jurisdiction

 

a.                                            This Agreement shall be binding
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Seller acknowledges that the obligations of Buyer
hereunder or otherwise are not the subject of any guaranty by, or recourse to,
any direct or indirect parent or other Affiliate of Buyer.  THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

72

--------------------------------------------------------------------------------


 

b.                                            SELLER AND GUARANTOR HEREBY WAIVE
TRIAL BY JURY.  SELLER AND GUARANTOR HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING
TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING.  SELLER AND GUARANTOR
HEREBY SUBMIT TO, AND WAIVE ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

 

25.                               No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6.a, 16.a or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

26.                               Intent

 

a.                                            The parties intend that each
Transaction be a “repurchase agreement” as that term is defined in
Section 101(47)(A)(i) of Title 11 of the United States Code, as amended (except
insofar as the type of Assets subject to such Transaction or the term of such
Transaction would render such definition inapplicable), a “securities contract”
as that term is defined in Section 741(7)(A)(i) of Title 11 of the United States
Code, as amended (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable), and a “master netting
agreement” as that term is defined in Section 101(38A)(A) of the Bankruptcy
Code, that all payments hereunder are deemed “margin payments” or “settlement
payments” as defined in Title 11 of the United States Code, and that the pledge
of the Repurchase Assets constitutes “a security agreement or other arrangement
or other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.  The parties intend that each Transaction
is a “repurchase transaction” or “reverse repurchase transaction” on “interests”
in “mortgage loans” (as such terms are used in section 741(7) of the Bankruptcy
Code) and on a “security” (as such term is defined in section 101(49) of the
Bankruptcy Code).

 

b.                                      The parties further intend that
(i) Buyer be entitled to, without limitation, the liquidation, termination,
acceleration, netting, set-off, and non-avoidability rights afforded to parties
such as Buyer to “repurchase agreements” pursuant to Sections 559, 362(b)(7) and
546(f) of the Bankruptcy Code; “securities contracts” pursuant to Sections 555,
362(b)(6) and 546(e) of the Bankruptcy Code; and “master netting agreements”

 

73

--------------------------------------------------------------------------------


 

pursuant to Sections 561, 362(b)(27) and 546(j) of the Bankruptcy Code, and
(ii) Buyer’s right to liquidate the Purchased Assets, Trust Mortgage Loans and
REO Property delivered to it in connection with the Transactions hereunder or to
accelerate or terminate this Agreement or otherwise exercise any other remedies
pursuant to Section 16 hereof is a contractual right to liquidate, accelerate or
terminate such Transaction as described in Bankruptcy Code Sections 555, 559 and
561; any payments or transfers of property made with respect to this Agreement
or any Transaction to satisfy a Margin Deficit shall be considered a “margin
payment” as such term is defined in Bankruptcy Code Section 741(5).

 

c.                                             The parties agree and acknowledge
that if a party hereto is an “insured depository institution,” as such term is
defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).

 

d.                                            It is understood that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction
hereunder shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation”, respectively, as defined in and
subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).

 

e.                                             This Agreement is intended to be
a “repurchase agreement” and a “securities contract,” within the meaning of
Section 555 and Section 559 under the Bankruptcy Code. The parties hereto intend
that each Transaction constitutes a purchase and a true sale and not a secured
financing.

 

f.                                              Each party agrees that this
Agreement is intended to create mutuality of obligations among the parties, and
as such, the Agreement constitutes a contract which (i) is between all of the
parties and (ii) places each party in the same right and capacity.

 

27.                               Disclosure Relating to Certain Federal
Protections

 

The parties acknowledge that they have been advised that:

 

a.                                            in the case of Transactions in
which one of the parties is a broker or dealer registered with the SEC under
Section 15 of the 1934 Act, the Securities Investor Protection Corporation has
taken the position that the provisions of the SIPA do not protect the other
party with respect to any Transaction hereunder;

 

b.                                            in the case of Transactions in
which one of the parties is a government securities broker or a government
securities dealer registered with the SEC under Section 15C of the 1934 Act,
SIPA will not provide protection to the other party with respect to any
Transaction hereunder; and

 

74

--------------------------------------------------------------------------------


 

c.                                             in the case of Transactions in
which one of the parties is a financial institution, funds held by the financial
institution pursuant to a Transaction hereunder are not a deposit and therefore
are not insured by the Federal Deposit Insurance Corporation or the National
Credit Union Share Insurance Fund, as applicable.

 

28.                               Power of Attorney

 

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate.  Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to execute any such financing statement or statements
in Seller’s name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Repurchase Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of Seller as its agent and attorney-in-fact.  This agency and power of attorney
is coupled with an interest and is irrevocable without Buyer’s consent. 
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Event of Default
hereunder. Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 28.  In addition the foregoing, the
Seller agrees to execute a Power of Attorney, in the form of Exhibit D-1 hereto,
to be delivered on the date hereof.  Seller shall cause each of the Trust
Subsidiary and each TRS Facility Entity to execute a Power of Attorney in the
form of Exhibit D-2 attached hereto.  Buyer shall not take any action pursuant
to the foregoing Powers of Attorneys unless an Event of Default has occurred and
is continuing.

 

29.                               Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder.

 

30.                               Indemnification; Obligations

 

a.                                            Each of Seller and Guarantor
agrees to hold Buyer and each of its respective Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”)
harmless from and indemnify each Indemnified Party (and will reimburse each
Indemnified Party as the same is incurred) against all liabilities, losses,
damages, judgments, costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) of any kind which may be imposed on,
incurred by, or asserted against any Indemnified Party relating to or arising
out of this Agreement, any Transaction Request, Purchase Price Increase Request,
any Program Agreement or any transaction contemplated hereby or thereby
resulting from anything other than the Indemnified Party’s gross negligence or
willful misconduct.  Each of Seller and Guarantor also agrees to reimburse each
Indemnified Party for all reasonable and documented expenses in connection with
the enforcement of this Agreement and the exercise of any right or remedy
provided for herein, any Transaction Request, Purchase Price Increase Request,
and any Program Agreement, including, without limitation, the reasonable fees
and disbursements of counsel.  Seller’s and Guarantor’s agreements in this
Section 30 shall

 

75

--------------------------------------------------------------------------------


 

survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement.  Each of Seller and Guarantor hereby acknowledges
that its obligations hereunder are recourse obligations of Seller and the
Guarantor and are not limited to recoveries each Indemnified Party may have with
respect to the Purchased Assets, Trust Mortgage Loans or REO Property.  Each of
Seller and the Guarantor also agrees not to assert any claim against Buyer or
any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the facility established hereunder, the actual or proposed use of the
proceeds of the Transactions or Purchase Price Increases, this Agreement or any
of the transactions contemplated thereby.  THE FOREGOING INDEMNITY AND AGREEMENT
NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE
(BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES. 
This Section 30.a shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim and
in no event shall this Section 30.a cover any Excluded Taxes.

 

b.                                            Without limitation to the
provisions of Section 4, if any payment of the Repurchase Price of any
Transaction or Purchase Price Increase is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16, Seller shall, upon demand by Buyer, pay
to Buyer an amount sufficient to compensate Buyer for any losses, costs or
expenses that it may reasonably incur as of a result of such payment.

 

c.                                             Without limiting the provisions
of Section 30.a hereof, if Seller fails to pay when due any costs, expenses or
other amounts payable by it under this Agreement, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Buyer, in its sole discretion.

 

31.                               Counterparts

 

This Agreement may be executed in one or more counterparts (which may be
delivered electronically), each of which shall be deemed to be an original, and
all such counterparts shall together constitute one and the same instrument.

 

32.                               Confidentiality

 

a.                                            This Agreement and its terms,
provisions, supplements and amendments, and notices hereunder, are proprietary
to the parties hereto and shall be held by the parties hereto in strict
confidence and shall not be disclosed to any third party without the written
consent of the other parties except for (i) disclosure to such party’s direct
and indirect Affiliates and Subsidiaries, attorneys or accountants, but only to
the extent such disclosure is necessary and such parties agree to hold all
information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body or any rules or actions
of a stock exchange.  Notwithstanding the foregoing or anything to the contrary
contained herein or in any other Program Agreement, the parties hereto may
disclose to any and all Persons, without limitation of any kind, the federal,
state and local

 

76

--------------------------------------------------------------------------------


 

tax treatment of the Transactions, any fact relevant to understanding the
federal, state and local tax treatment of the Transactions, and all materials of
any kind (including opinions or other tax analyses) relating to such federal,
state and local tax treatment and that may be relevant to understanding such tax
treatment; provided that parties may not disclose the name of or identifying
information with respect to the other parties or any pricing terms (including,
without limitation, the Pricing Rate, Non-Utilization Fee, Purchase Price
Percentage, Purchase Price and other pricing terms or fees contained in or
payable pursuant to this Agreement, the Pricing Side Letter or any other Program
Agreement) or other nonpublic business or financial information (including any
sublimits and financial covenants) that is unrelated to the federal, state and
local tax treatment of the Transactions and is not relevant to understanding the
federal, state and local tax treatment of the Transactions, without the prior
written consent of the other parties. Notwithstanding anything contained in this
Agreement to the contrary or any disclosure requirements contained in agreements
that Seller, Guarantor or any of their respective Affiliates have entered into
with third parties (1) the Pricing Side Letter and its terms may not be
disclosed to any Person without the prior written consent of the Buyer except to
the extent required by applicable law, which such consent may be withheld for
any reason and (2) Buyer may disclose general information relating to this
Agreement, the Pricing Side Letter and the transactions contemplated herein and
therein to third parties that are customers, or potential customers, of Buyer or
its Affiliates through customary methods used to market lending and underwriting
services including, but not limited to, through pitch books, presentations and
other similar means of marketing; provided, that each such third party agrees to
maintain the confidentiality of such information to the same standard to which
the Buyer is held by this Section 32.

 

b.                                            Notwithstanding anything in this
Agreement to the contrary, each of the parties hereto shall comply with all
applicable local, state and federal laws, including, without limitation, all
privacy and data protection law, rules and regulations that are applicable to
the Purchased Assets, Trust Mortgage Loans and REO Properties and/or any
applicable terms of this Agreement (the “Confidential Information”).  Each of
the parties understands that the Confidential Information may contain “nonpublic
personal information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “Act”), and each party agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
Act and other applicable federal and state privacy laws.  Each of the parties
shall implement such physical and other security measures as shall be necessary
to (a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the Act) of each other party or any Affiliate of such other party which such
party holds, (b) protect against any threats or hazards to the security and
integrity of such nonpublic personal information, and (c) protect against any
unauthorized access to or use of such nonpublic personal information. Each party
represents and warrants that it has implemented appropriate measures to meet the
objectives of Section 501(b) of the Act and of the applicable standards adopted
pursuant thereto, as now or hereafter in effect.  Upon request, each party will
provide evidence reasonably satisfactory to allow the other party to confirm
that the providing party has satisfied its obligations as required under this
Section.  Without limitation, this may include the other party’s review of
audits, summaries of test results, and other equivalent evaluations of such
party.  Each party shall

 

77

--------------------------------------------------------------------------------


 

notify the other parties immediately following discovery of any breach or
compromise of the security, confidentiality, or integrity of nonpublic personal
information of the customers and consumers of such other party or any Affiliate
of such other party provided directly to such party by the other party or such
Affiliate.  Each party shall provide such notice to the other parties by
personal delivery, by facsimile with confirmation of receipt, or by overnight
courier with confirmation of receipt to the applicable requesting individual.

 

33.                               Recording of Communications

 

Buyer, Seller and Guarantor shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to
Transactions.  Buyer, Seller and Guarantor consent to the admissibility of such
tape recordings in any court, arbitration, or other proceedings.  The parties
agree that a duly authenticated transcript of such a tape recording shall be
deemed to be a writing conclusively evidencing the parties’ agreement.

 

34.                               Periodic Due Diligence Review

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews (including Title Inquiries) with respect to the Seller, Trust
Subsidiary, TRS Facility Entities and the Purchased Assets, Trust Mortgage Loans
and REO Properties, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, for the purpose
of performing quality control review of the Purchased Assets, Trust Mortgage
Loans and REO Properties or otherwise, and Seller agrees that upon reasonable
(but no less than ten (10) Business Day’s) prior notice unless an Event of
Default shall have occurred, in which case no notice is required, to Seller,
Buyer or its authorized representatives will be permitted during normal business
hours to examine, inspect, and make copies and extracts of, the Asset Files and
any and all documents, data, records, agreements, instruments or information
relating to such Purchased Assets, Trust Mortgage Loans and REO Properties
(including, without limitation, quality control review) in the possession or
under the control of Seller, Trust Subsidiary, a Servicer, the Asset Manager
and/or the Custodian; provided that, unless an Event of Default has occurred and
is continuing, such examination and inspections shall be limited to one
occurrence per calendar year.  Seller also shall make available to Buyer a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Asset Files and the Purchased Assets, Trust Mortgage
Loans and REO Properties.  Without limiting the generality of the foregoing,
Seller acknowledges that Buyer may purchase Purchased Assets, Trust Mortgage
Loans and REO Properties from Seller based solely upon the information provided
by Seller to Buyer in the Asset Schedule and the representations, warranties and
covenants contained herein, and that Buyer, at its option, has the right at any
time to conduct a partial or complete due diligence review on some or all of the
Purchased Assets, Trust Mortgage Loans and REO Properties purchased in a
Transaction or Purchase Price Increase. Buyer shall promptly deliver to Seller
any Current Property Value that Buyer obtains pursuant to this Section 34.
Seller agrees to cooperate with Buyer and any third party underwriter in
connection with such underwriting, including, but not limited to, providing
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets, Trust Mortgage Loans and REO Properties in the possession, or under

 

78

--------------------------------------------------------------------------------


 

the control, of Seller. Seller further agrees that Seller shall pay all
reasonable and documented out-of-pocket costs and expenses incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 34; provided,
however, that Buyer shall be responsible for the costs and expenses associated
with Buyer obtaining Current Property Values, new credit reports and new
appraisals, conducting lien searches on REO Properties and conducting property
inspections, on the related Mortgaged Properties and REO Properties and
otherwise re-generating the information used to determine the Asset Value of
such Purchased Assets, Trust Mortgage Loans and REO Properties outside the scope
of this Agreement.

 

35.                               Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer to the extent set forth
therein, as the case may be, under this Agreement.

 

36.                               Acknowledgement of Anti-Predatory Lending
Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

37.                               Documents Mutually Drafted

 

The Seller and the Buyer agree that this Agreement and each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.

 

38.                               General Interpretive Principles

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

a.                                            the terms defined in this
Agreement have the meanings assigned to them in this Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed
to include the other gender;

 

b.                                            accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP;

 

c.                                             references herein to “Articles”,
“Sections”, “Subsections”, “Paragraphs”, and other subdivisions without
reference to a document are to designated Articles, Sections, Subsections,
Paragraphs and other subdivisions of this Agreement;

 

d.                                           a reference to a Subsection without
further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply
to Paragraphs and other subdivisions;

 

79

--------------------------------------------------------------------------------


 

e.                                             the words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular provision;

 

f.                                              the term “include” or
“including” shall mean without limitation by reason of enumeration;

 

g.                                             all times specified herein or in
any other Program Agreement (unless expressly specified otherwise) are local
times in New York, New York unless otherwise stated; and

 

h.                                            all references herein or in any
Program Agreement to “good faith” means good faith as defined in
Section 1-201(19) of the UCC as in effect in the State of New York.

 

39.                               Conflicts

 

In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority:  first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.

 

40.                               Limitation on Liability of Trustee

 

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Savings Fund Society, FSB, a
federal savings bank, not individually or personally but solely as Trustee of
the Trust Subsidiary, in the exercise of the powers and authority conferred and
vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein made on the part of the Trust Subsidiary is
made and intended not as personal representations, undertakings and agreements
by Wilmington Savings Fund Society, FSB but is made and intended for the purpose
for binding only the trust estate, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Savings Fund Society, FSB,
individually or personally, to perform any covenant either express or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and any Person claiming by, through or under the parties hereto,
and (d) under no circumstances shall Wilmington Savings Fund Society, FSB be
personally liable for the payment of any indebtedness or expenses of the Trust
Subsidiary or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust Subsidiary
under this Agreement or the other related documents.

 

[Signature Page Follows]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Buyer

 

 

 

 

 

By:

/s/ Ryan Stark

 

 

Name:

Ryan Stark

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Casey Rust

 

 

Name:

Casey Rust

 

 

Title:

Vice President

 

 

 

 

 

PRIMESTAR FUND I, L.P., as Seller

 

 

 

 

 

By:

PrimeStar Fund I GP, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Nina Tran

 

 

Name:

Nina Tran

 

 

Title:

Authorized Signatory of the Management Committee of the General Partner

 

 

 

 

 

STARWOOD WAYPOINT RESIDENTIAL TRUST, as Guarantor

 

 

 

 

 

By:

/s/ Nina Tran

 

 

Name:

Nina Tran

 

 

Title:

Chief Financial Officer

 

 

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but solely
as Trustee of PRIMESTAR-H FUND I TRUST, as Trust Subsidiary

 

 

 

 

 

By:

/s/ Jeffrey Everhart

 

 

Authorized Signatory

 

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1-A

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO TRUST MORTGAGE LOANS

 

The Seller makes the following representations and warranties to the Buyer, with
respect to the Trust Mortgage Loans owned by the Trust Subsidiary, as of the
initial Purchase Date and each Purchase Price Increase Date for such Trust
Mortgage Loans and as of any date on which any Transaction hereunder relating to
the Trust Mortgage Loans is outstanding subject to any exceptions agreed to by
Buyer.

 

(a)                                 [Reserved].

 

(b)                                 No Outstanding Charges.  All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid.  All funds advanced by a servicer for the payment of any
amount required under the Mortgage Loan have been satisfied and reimbursed in
full.

 

(c)                                  Original Terms Unmodified.  Other than with
respect to Modified Mortgage Loans, the terms of the Mortgage Note (and the
Proprietary Lease, the Assignment of Proprietary Lease and Stock Power with
respect to each Co-op Loan) and Mortgage have not been impaired, waived, altered
or modified in any respect, from the date of origination; except by a written
instrument which has been recorded, if necessary to protect the interests of
Buyer, and which has been delivered to the Custodian and the terms of which are
reflected in the Custodial Asset Schedule.  The substance of any such waiver,
alteration or modification has been approved by the title insurer, to the extent
required, and its terms are reflected on the Custodial Asset Schedule.  No
Mortgagor in respect of the Mortgage Loan has been released, in whole or in
part, except in connection with an assumption agreement, which assumption
agreement is part of the Asset File delivered to the Custodian and the terms of
which are reflected in the Custodial Asset Schedule.

 

(d)                                 No Defenses.  The Mortgage Loan (and the
Assignment of Proprietary Lease related to each Co-op Loan) is not subject to
any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render either the Mortgage Note or the Mortgage unenforceable, in whole or in
part and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto.

 

(e)                                  Hazard Insurance.  The Mortgaged Property
is insured by a fire and extended perils insurance policy, issued by a generally
acceptable insurance carrier, and such other hazards as are customary in the
area where the Mortgaged Property is located, and to the extent required by
Trust Subsidiary as of the date of acquisition, against earthquake and other
risks insured against by Persons operating like properties in the locality of
the Mortgaged Property, in an amount not less than the lesser of (i) 100% of the
replacement cost of all improvements to the Mortgaged Property and (ii) the
outstanding principal balance of the Mortgage Loan.  If any portion of the
Mortgaged Property is in an area identified by any federal

 

Schedule 1-A-1

--------------------------------------------------------------------------------


 

Governmental Authority as having special flood hazards, and flood insurance is
reasonably available, a flood insurance policy meeting the current guidelines of
the Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the lesser
of (1) the outstanding principal balance of the Mortgage Loan and (2) the
related BPO price.  All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming Trust Subsidiary,
its successors and assigns (including, without limitation, subsequent owners of
the Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without thirty (30) days’ prior written notice to the mortgagee.  No such notice
has been received by Trust Subsidiary.  All premiums that have become due on
such insurance policy have been paid.  The related Mortgage obligates the
Mortgagor to maintain all such insurance and, at such Mortgagor’s failure to do
so, authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost
and expense and to seek reimbursement therefor from such Mortgagor.  Where
required by state law or regulation, the Mortgagor has been given an opportunity
to choose the carrier of the required hazard insurance, provided the policy is
not a “master” or “blanket” hazard insurance policy covering a condominium, or
any hazard insurance policy covering the common facilities of a planned unit
development.  The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect.  Neither Seller nor Trust
Subsidiary has engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller or Trust Subsidiary.

 

(f)                                   Environmental Compliance.  To the best of
Seller’s knowledge, as of origination of the Mortgage Loan, the Mortgaged
Property was in material compliance with all applicable environmental laws
pertaining to environmental hazards including, without limitation, asbestos. To
the best of Seller’s knowledge, there does not exist on the Mortgaged Property
any hazardous substances, hazardous wastes or solid wastes, as such terms are
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other applicable
federal, state or local environmental laws including, without limitation,
asbestos, in each case in excess of the permitted limits and allowances set
forth in such environmental laws to the extent such laws are applicable to the
Mortgaged Property.  To the best of Seller’s knowledge, there is no pending
action or proceeding directly involving the Mortgaged Property in which
compliance with any environmental law, rule or regulation is an issue; there is
no violation of any applicable environmental law (including, without limitation,
asbestos), rule or regulation with respect to the Mortgaged Property; and
nothing further remains to be done to satisfy in full all requirements of each
such law, rule or regulation constituting a prerequisite to use and enjoyment of
said property.

 

(g)                                  Compliance with Applicable Laws.  Any and
all requirements of any federal, state or local law including, without
limitation, usury, truth in lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity or disclosure laws applicable to the
Mortgage Loan have been complied with, and the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations.

 

Schedule 1-A-2

--------------------------------------------------------------------------------


 

(h)                                 No Satisfaction of Mortgage.  The Mortgage
has not been satisfied, canceled, subordinated or rescinded, in whole or in
part, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
affect any such release, cancellation, subordination or rescission.  Trust
Subsidiary has not waived the performance by the Mortgagor of any action, if the
Mortgagor’s failure to perform such action would cause the Mortgage Loan to be
in default, nor has Trust Subsidiary waived any default resulting from any
action or inaction by the Mortgagor.

 

(i)                                     Location and Type of Mortgaged
Property.  The Mortgaged Property is located in the state identified in the
Custodial Asset Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a two- to four-family
dwelling, condominium, or an individual cooperative unit in a low-rise Co-op
Project, or an individual unit in a planned unit development or a de minimis
planned unit development, or a manufactured dwelling; provided, however, that
any condominium unit, Co-op Unit or planned unit development conforms with the
applicable Fannie Mae and Freddie Mac requirements regarding such dwellings and
that no residence or dwelling is a manufactured home or a mobile home.  To the
best of the Seller’s knowledge, no portion of the Mortgaged Property is used for
commercial purposes.

 

(j)                                    Valid First Lien.  The Mortgage is a
valid, subsisting, enforceable and perfected with respect to each first lien
Mortgage Loan, first priority lien and first priority security interest on the
real property included in the Mortgaged Property, including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing.  The lien of the Mortgage is subject only to:

 

a.                                      the lien of current real property taxes
and assessments not yet due and payable;

 

b.                                      covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording acceptable to prudent mortgage lending institutions generally;

 

c.                                       other matters to which like properties
are commonly subject which do not, individually or in the aggregate, materially
interfere with the benefits of the security intended to be provided by the
Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Trust Subsidiary has full right to pledge and
assign the same to Buyer.

 

(k)                                 Validity of Mortgage Documents.  The
Mortgage Note and the Mortgage and any other agreement executed and delivered by
a Mortgagor or guarantor, if applicable, in connection with a Mortgage Loan are
genuine, and each is the legal, valid and binding obligation of the maker
thereof enforceable in accordance with its terms, except as such enforcement may

 

Schedule 1-A-3

--------------------------------------------------------------------------------


 

be limited by (i) bankruptcy, insolvency or reorganization laws or other similar
laws affecting creditors’ rights generally or (ii) general principles of equity,
whether considered in a proceeding at law or in equity.  No fraud, material
misrepresentation, error, omission, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of Seller or the Trust
Subsidiary or the related Servicer at the time of acquisition.

 

(l)                                     Full Disbursement of Proceeds.  There is
no further requirement for future advances under the Mortgage Loan.

 

(m)                             Ownership.  Other than as notified by Seller to
Buyer in writing on or prior to the related Purchase Date, Trust Subsidiary, is
the sole and lawful owner and holder of the related Mortgage Loan and has good
and marketable title, free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to grant a security interest in each Mortgage Loan pursuant to this
Agreement.

 

(n)                                 Title Insurance.  The Mortgage is insured as
a first priority lien by either an ALTA lender’s title insurance policy
(including endorsements and riders thereto) or other generally acceptable form
of policy of title insurance acceptable to prudent mortgage lending institutions
making loans in the area where the related Mortgaged Property is located, in
each case, issued by a title insurer generally acceptable to prudent mortgage
lenders.

 

(o)                                 Data.  The information on the Asset Schedule
required to be provided thereon pursuant to this Agreement and the Custodial
Agreement is true and correct in all material respects as of the date or dates
on which the information is furnished as specified therein.

 

(p)                                 No Mechanics’ Liens.  To the best of
Seller’s knowledge, there are no mechanics’ or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under the law could give rise to such liens) affecting the Mortgaged Property
which are or may be liens prior to, or equal or coordinate with, the lien of the
Mortgage.

 

(q)                                 No Encroachments; Compliance with Zoning. 
Except for Mortgage Loans secured by Co-op Shares and Mortgage Loans secured by
residential long-term leases, (A) the related Mortgaged Property consists of a
fee simple estate in real property; (B) to the best of Seller’s knowledge, all
of the improvements that are included for the purpose of determining the Current
Property Value of such Mortgaged Property lie wholly within the boundaries and
building restriction lines of such Mortgaged Property and no improvements on
adjoining properties encroach on such Mortgaged Property (unless insured against
under the related title insurance policy), except in either case for
encroachments that do not materially and adversely affect the value or
marketability of such Mortgaged Property; and (C) to the best of Seller’s
knowledge such Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances,
except for violations that do not materially and adversely affect the value or
marketability of such Mortgaged Property.

 

(r)                                    No Litigation.  Other than any customary
claim or counterclaim arising out of any foreclosure or collection proceeding
relating to any Mortgaged Property, to the best of

 

Schedule 1-A-4

--------------------------------------------------------------------------------


 

the Seller’s knowledge, there is no litigation, proceeding or governmental
investigation pending, or any order, injunction or decree outstanding, existing
or relating to Seller, the Trust Subsidiary or any of their Subsidiaries with
respect to the Mortgaged Property that would materially and adversely affect the
value of the Mortgaged Property.

 

(s)                                   Customary Provisions.  The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure.  Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property.  There is no
homestead or other exemption or other right available to the Mortgagor or any
other person, or restriction on the Trust Subsidiary or any other person,
including without limitation, any federal, state or local, law, ordinance,
decree, regulation, guidance, attorney general action, or other pronouncement,
whether temporary or permanent in nature, that would interfere with, restrict or
delay, either (y) the ability of the Trust Subsidiary, Buyer or any servicer or
any successor servicer to sell the related Mortgaged Property at a trustee’s
sale or otherwise, or (z) the ability of the Trust Subsidiary, Buyer or any
servicer or any successor servicer to foreclose on the related Mortgage.

 

(t)                                    Occupancy of the Mortgaged Property.  To
the best of Seller’s knowledge, there exists no condition relating to the
related Mortgaged Property that would make such Mortgaged Property uninhabitable
in accordance with applicable laws.

 

(u)                                 No Additional Collateral.  The Mortgage Note
is not secured by any collateral except the lien of the corresponding Mortgage
and the security interest of any applicable security agreement or chattel
mortgage referred to in clause (j) above.

 

(v)                                 Deeds of Trust.  In the event the Mortgage
constitutes a deed of trust, a trustee, authorized and duly qualified under
applicable law to serve as such, has been properly designated and currently so
serves and is named in the Mortgage, and no fees or expenses are or will become
payable by the Custodian or Buyer to the trustee under the deed of trust, except
in connection with a sale or release of the Mortgaged Property after default by
the Mortgagor.

 

(w)                               Mortgage Recorded; Transfer of Mortgage
Loans.  Each original Mortgage was recorded or submitted for recordation in the
jurisdiction in which the Mortgaged Property is located.  Except with respect to
Mortgage Loans registered with MERS, the Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located.

 

(x)                                 Due-On-Sale.  Except with respect to
Mortgage Loans intended for purchase by GNMA, and to the extent permitted by
applicable law, the Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

Schedule 1-A-5

--------------------------------------------------------------------------------


 

(y)                                 [Reserved].

 

(z)                                  [Reserved].

 

(aa)                          No Condemnation Proceeding; No Damage.  To the
best of Seller’s knowledge, there is no proceeding pending, or threatened, for
the total or partial condemnation of the related property.  To the Seller’s
knowledge, the Mortgaged Property is undamaged by water, waste, fire,
earthquake, earth movement other than earthquake, windstorm, flood, tornado,
defective construction materials or work, or similar casualty, which would cause
such Mortgaged Property to become uninhabitable.

 

(bb)                          Collection Practices; Escrow Deposits; Interest
Rate Adjustments.  The servicing and collection practices used by each Servicer
following the acquisition by Trust Subsidiary of the Mortgage Loan with respect
to such Mortgage Loan have been in all respects in compliance with Accepted
Servicing Practices, applicable laws and regulations, and have been in all
respects legal and proper.  With respect to escrow deposits and Escrow Payments,
all such payments are in the possession of, or under the control of, Trust
Subsidiary.

 

(cc)                            Servicemembers Civil Relief Act.  The Mortgagor
has not notified Trust Subsidiary, and Trust Subsidiary has no knowledge, of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act of 2003.

 

(dd)                          No Defense to Insurance Coverage.  To the best of
Seller’s knowledge, no action has been taken or failed to be taken, no event has
occurred and no state of facts exists or has existed on or prior to the Purchase
Date (whether or not known to Trust Subsidiary on or prior to such date) which
has resulted or will result in an exclusion from, denial of, or defense to
coverage under any private mortgage insurance (including, without limitation,
any exclusions, denials or defenses which would limit or reduce the availability
of the timely payment of the full amount of the loss otherwise due thereunder to
the insured) whether arising out of actions, representations, errors, omissions,
negligence, or fraud of Trust Subsidiary, the related Mortgagor or any party
involved in the application for such coverage, including the appraisal, plans
and specifications and other exhibits or documents submitted therewith to the
insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.

 

(ee)                            No Equity Participation.  The Mortgage Loan does
not provide for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property or a sharing in the
appreciation of the value of the Mortgaged Property.  The indebtedness evidenced
by the Mortgage Note is not convertible to an ownership interest in the
Mortgaged Property or the Mortgagor and Trust Subsidiary has not financed nor
does it own directly or indirectly, any equity of any form in the Mortgaged
Property or the Mortgagor.

 

(ff)                              No Exception.  The Custodian has not noted any
material exceptions on a Custodial Asset Schedule with respect to the Mortgage
Loan which would materially adversely affect the Mortgage Loan or Buyer’s
interest in the Mortgage Loan.

 

Schedule 1-A-6

--------------------------------------------------------------------------------


 

(gg)                            No Defaults by Seller.  There are no defaults by
the Seller or, to the Seller’s knowledge, the related Servicer or any prior
originator or servicer in complying with the terms of the related Mortgage,
except any such defaults the occurrence of which, in the aggregate, would not
reasonably be expected to have a material adverse effect on the value of the
related Trust Mortgage Loan or the enforcement of the related Mortgage.

 

(hh)                          [Reserved].

 

(ii)                                  Located in U.S.  No collateral (including,
without limitation, the related real property and the dwellings thereon and
otherwise) relating to a Trust Mortgage Loan is located in any jurisdiction
other than in one of the fifty (50) states of the United States of America, the
District of Columbia or a territory of the United States.

 

(jj)                                Tax Service.  If the Mortgage Loan is a
Performing Mortgage Loan, such Mortgage Loan is, within sixty (60) days of the
related Purchase Date, covered by a life of loan, transferrable real estate tax
service contract that may be assigned to Buyer.

 

(kk)                          Predatory Lending Regulations; Usury; High Cost
Loans.  The Mortgage Loans meet or are exempt from applicable federal, state or
local laws, regulations and other requirements pertaining to usury.  No mortgage
loan is a “high-cost” loan, “covered” loan or any other similarly designated
loan as defined under any applicable federal, state or local predatory and
abusive lending laws.

 

(ll)                                  FHA Mortgage Insurance; VA Loan Guaranty. 
With respect to the FHA Loans (for the avoidance of doubt excluding any Mortgage
Loans, with respect to which the FHA Mortgage Insurance has been removed), the
FHA Mortgage Insurance Contract is or eligible to be in full force and effect
and there exists no impairment to full recovery without indemnity to the
Department of Housing and Urban Development or the FHA under FHA Mortgage
Insurance.  With respect to the VA Loans, the VA Loan Guaranty Agreement is in
full force and effect to the maximum extent stated therein.  All necessary steps
have been taken to keep such guaranty or insurance valid, binding and
enforceable and each of such is the binding, valid and enforceable obligation of
the FHA and the VA, respectively, to the full extent thereof, without surcharge,
set-off or defense.  Each FHA Loan and VA Loan was originated in accordance with
the criteria of an Agency for purchase of such Mortgage Loans.

 

(mm)                  Co-op Loan: Valid First Lien.  With respect to each Co-op
Loan, the related Mortgage is a valid, enforceable and subsisting first security
interest on the related cooperative shares securing the related cooperative note
and lease, subject only to (a) liens of the cooperative for unpaid assessments
representing the Mortgagor’s pro rata share of the cooperative’s payments for
its blanket mortgage, current and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject and (b) other matters to which like collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the security interest.  There are no liens against or
security interests in the cooperative shares relating to each Co-op Loan (except
for unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over
Seller’s security interest in such Co-op Shares.

 

Schedule 1-A-7

--------------------------------------------------------------------------------


 

(nn)                          Co-op Loan: Compliance with Law.  With respect to
each Co-op Loan, the related cooperative corporation that owns title to the
related cooperative apartment building is a “cooperative housing corporation”
within the meaning of Section 216 of the Internal Revenue Code, and, to the best
of Seller’s knowledge, is in material compliance with applicable federal, state
and local laws which, if not complied with, could have a material adverse effect
on the Mortgaged Property.

 

(oo)                          Co-op Loan: No Pledge.  With respect to each Co-op
Loan, there is no prohibition against pledging the shares of the cooperative
corporation or assigning the Proprietary Lease. With respect to each Co-op Loan,
(i) the term of the related Proprietary Lease is longer than the term of the
Co-op Loan, (ii) there is no provision in any Proprietary Lease which requires
the Mortgagor to offer for sale the Co-op Shares owned by such Mortgagor first
to the Co-op Corporation, (iii) there is no prohibition in any Proprietary Lease
against pledging the Co-op Shares or assigning the Proprietary Lease and
(iv) the Recognition Agreement is on a form of agreement published by Aztech
Document Systems, Inc. as of the date hereof or includes provisions which are no
less favorable to the lender than those contained in such agreement.

 

(pp)                          Co-op Loan: Acceleration of Payment.  With respect
to each Co-op Loan, each Assignment of Proprietary Lease contains enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization of the material benefits of the security provided
thereby.  The Assignment of Proprietary Lease contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Note in the event the Co-op Unit is transferred or sold without the
consent of the holder thereof.

 

(qq)                          No Bankruptcy.  As of the initial Purchase Date,
except as otherwise disclosed on the Asset Schedule, , to the best of Seller’s
knowledge, no Mortgage Loan is subject to any pending bankruptcy or insolvency
proceeding.

 

(rr)                                Asset File.  Except as set forth on the
related exception report delivered by the Custodian on the related Purchase
Date, all documents required to be delivered as part of the Asset File, have
been delivered to the Custodian or held by an attorney in connection with a
foreclosure pursuant to an Attorney Bailee Letter and all information contained
in the related Asset File (or as otherwise provided to Buyer) in respect of such
Trust Mortgage Loan is true and accurate in all material respects; provided,
however, that, notwithstanding the fact that the Trust Mortgage Loans set forth
on Exhibit I hereto (the “Delayed Diligence Assets”) are included in such
exception report on the Effective Date, the Seller will be in breach of this
representation and warranty with respect to the Delayed Diligence Assets if all
related exceptions are not cleared from such exception report on the 30th day
following the Effective Date.

 

(ss)                              Previously Financed Trust Mortgage Loans.
The Trust Mortgage Loan shall not have been a Trust Mortgage Loan which has
previously been included as collateral (directly or indirectly, through an
assignment of related equity or otherwise) under any other financing arrangement
sponsored by the Guarantor, the Seller or their respective Affiliates and
Subsidiaries and removed therefrom as a result of a breach of the eligibility
criteria thereunder; provided, however that this representation and warranty
shall not apply to any Trust Mortgage Loan that has been removed from such a
financing arrangement if the reason for such removal was solely that such Trust
Mortgage Loan breached a concentration limit contained therein and

 

Schedule 1-A-8

--------------------------------------------------------------------------------


 

such Trust Mortgage Loan was otherwise in compliance with the representations
and warranties of such financing arrangement.

 

(tt)                                Qualified Mortgage. Such Trust Mortgage Loan
was not originated or refinanced on or after January 10, 2014, or such Trust
Mortgage Loan is a “Qualified Mortgage” pursuant to Section 129C of the federal
Truth-in-Lending Act, 15 U.S.C. 1639c, and its promulgating regulation,
Regulation Z, 12 C.F.R. Part 1026.

 

Schedule 1-A-9

--------------------------------------------------------------------------------


 

SCHEDULE 1-B

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO REO PROPERTIES

 

The Seller makes the following representations and warranties to the Buyer, with
respect to the REO Property owned by the Trust Subsidiary or a Trust Facility
Entity, as of the initial Purchase Date and each Purchase Price Increase Date
for each REO Property and as of any date on which Transaction hereunder relating
to the REO Property is outstanding subject to any exceptions agreed to by Buyer.

 

(a)         Asset File.  Except as set forth on the related exception report
delivered by the Custodian on the related Purchase Date, all documents required
to be delivered as part of the Asset File, have been delivered to the Custodian
(or solely with respect to REO Property that was a Trust Mortgage Loan subject
to a Transaction under the Agreement within fifteen (15) Business Days of such
REO Property being acquired by the Trust Subsidiary or the applicable TRS
Facility Entity) or held by an attorney in connection with a foreclosure
pursuant to an Attorney Bailee Letter and all information contained in the
related Asset File (or as otherwise provided to Buyer) in respect of each REO
Property is true and accurate in all material respects.

 

(b)         Ownership.  Other than as notified by Seller to Buyer in writing on
or prior to the related Purchase Date, Trust Subsidiary or the applicable TRS
Facility Entity, is the sole and lawful owner and holder of the related REO
Property and has good and marketable title, free and clear of any encumbrance,
equity, participation interest, lien, pledge, charge, claim or security
interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to grant a security
interest in each REO Property pursuant to this Agreement.

 

(c)          REO Property as Described.  The information set forth in the Asset
Schedule required to be provided thereon pursuant to the Custodial Agreement is
true and correct in all material respects as of the date or dates on which the
information is furnished as specified therein.

 

(d)         Taxes, Assessments and Other Charges.  All taxes, homeowner or
similar association fees, charges, and assessments, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid.

 

(e)          No Litigation.  Other than any customary claim or counterclaim
arising out of any foreclosure or collection proceeding relating to any REO
Property, there is no litigation, proceeding or, to the best of Seller’s
knowledge, governmental investigation pending, or any order, injunction or
decree outstanding, existing or relating to Seller, the Trust Subsidiary, the
applicable TRS Facility Entity or any of their Subsidiaries with respect to the
REO Property that would materially and adversely affect the value of the REO
Property.

 

(f)           Hazard Insurance.  All buildings or other customarily insured
improvements upon the REO Property are insured by an insurer against loss by
fire, hazards of extended

 

Schedule 1-B-1

--------------------------------------------------------------------------------


 

coverage and such other hazards in an amount not less than 100% of the
replacement cost of such improvements.

 

(g)          Flood Insurance.  If the improvements on the REO Property were in
an area identified in the Federal Register by the Federal Emergency Management
Agency as having special flood hazards at the time of origination of the
Mortgage Loan that resulted in the REO Property, a flood insurance policy
meeting the requirements of the current guidelines of the Federal Emergency
Management Agency is in effect with a generally acceptable insurance carrier in
an amount representing commercially reasonable coverage.

 

(h)         Property Management. The ownership, leasing, management and
collection practices used by the related Servicer and any sub-contract managers
with respect to the REO Properties have been in all material respects legal,
proper, prudent and customary in the residential ownership, leasing, and
property management business, and are in compliance with all applicable laws and
regulatory requirements, and all necessary licenses, permits and regulatory
requirements pertaining thereto have been obtained and remain in full force and
effect, except to the extent it does not have and would not be reasonably
expected to have a material adverse effect on the value, use, leasing or
marketability of such REO Property or result in any liability to, claim against
or obligation of Buyer or material liability or obligation on the part of Seller
or Guarantor.

 

(i)             No Mechanics’ Liens.  To the best of the Seller’s knowledge,
there are no mechanics’ or similar liens or claims which have been filed for
work, labor or material affecting the related REO Property.

 

(j)            No Damage.  To the best of the Seller’s knowledge, the REO
Property is undamaged by water, fire, earthquake, earth movement other than
earthquake, windstorm, flood, tornado, defective construction materials or work,
or similar casualty (excluding casualty from the presence of hazardous wastes or
hazardous substances) which would cause such REO Property to become
uninhabitable.

 

(k)         No Condemnation.  To the best of the Seller’s knowledge, there is no
proceeding pending, or threatened, for the total or partial condemnation of the
REO Property.

 

(l)             Environmental Matters.  To the best of the Seller’s knowledge,
there is no pending action or proceeding directly involving the REO Property in
which compliance with any environmental law, rule or regulation is an issue or
is secured by a secured lender’s environmental insurance policy.

 

(m)     Location and Type of REO Property.  Each REO Property is located in the
U.S. or a territory of the U.S. and consists of a one- to four-unit residential
property, which may include, but is not limited to, a single-family dwelling,
townhouse, condominium unit, or unit in a planned unit development.  No REO
Property is a manufactured home.

 

(n)         Eviction. Any eviction proceeding relating to a REO Property has
been properly commenced and, to the best of Seller’s knowledge, there is no
valid defense or counterclaim that if properly raised by anyone with respect
thereto would defeat or otherwise materially obstruct the related eviction.

 

Schedule 1-B-2

--------------------------------------------------------------------------------


 

(o)         Illegal Activity; Compliance with Requirements of Law.  No portion
of any REO Property has been or will be purchased by the Seller, the Trust
Subsidiary, a TRS Facility Entity or any Affiliate thereof with proceeds of any
illegal activity.  Each REO Property (including the leasing and intended use
thereof) complies with all applicable Requirements of Law and, to the best of
Seller’s knowledge and, to the best of Seller’s knowledge, there exists no
condition relating to such REO Property that would make such REO Property
uninhabitable in accordance with applicable laws. There is no consent, approval,
order or authorization of, and no filing with or notice to, any court or
Governmental Authority related to the operation, use or leasing of the REO
Property that has not been obtained, except as would not reasonably be expected
to have a material adverse effect on the value, use, occupation, leasing or
marketability of such REO Property or to result in any liability to, claim
against or obligation of Buyer or material liability or obligation on the part
of the Seller Parties. There has not been committed by the Seller Parties, or
any other Person in occupancy of or involved with the operation, use or leasing
of the REO Property any act or omission affording any Governmental Authority the
right of forfeiture as against the REO Property or any part thereof.

 

(p)         Previously Financed REO Properties.  The REO Property is not a REO
Property which has previously been included as collateral (directly or
indirectly, through an assignment of related equity or otherwise) under any
other financing arrangement sponsored by the Guarantor, the Seller or their
respective Affiliates and Subsidiaries and removed therefrom as a result of a
breach of the eligibility criteria thereunder; provided, however that this
representation and warranty shall not apply to any REO Property that has been
removed from such a financing arrangement if the reason for such removal was
solely that such REO Property breached a concentration limit contained therein
and such REO Property was otherwise in compliance with the representations and
warranties of such financing arrangement.

 

(q)         Title Insurance and Deed.  With respect to any REO Property, the
Asset File for such REO Property includes a genuine deed for such REO Property,
which constitutes the legal, valid and binding conveyance of such REO Property
in fee simple to the Trust Subsidiary or the applicable TRS Facility Entity (an
“REO Vesting Deed”), with vesting in the actual name of the Trust Subsidiary or
the applicable TRS Facility Entity with a certification from a Responsible
Officer that such REO Property’s deed has been recorded; it being understood
that with respect to an REO Property that was previously a Trust Mortgage Loan
subject to a Transaction under the Agreement, so long as such REO Vesting Deed
is included in the Asset File within 30 days of the conversion or a foreclosure
of such Trust Mortgage Loan, or deed-in lieu thereof, then the failure to
include such REO Vesting Deed shall not constitute a breach of this
representation and warranty.

 

(r)            Utilities and Public Access.  To the Seller’s knowledge, the REO
Property has rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities adequate to service the REO Property
for its intended uses and all public utilities necessary or convenient to the
full use and enjoyment of the REO Property are located either in the public
right-of-way abutting the REO Property (which are connected so as to serve the
REO Property without passing over other property) or in recorded easements
serving the REO Property and such easements are set forth in and insured by the
applicable title insurance policy and all roads necessary for the use of the REO
Property for its intended purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities, except as

 

Schedule 1-B-3

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a material adverse effect on the value,
use, occupation, leasing or marketability of such REO Property or to result in
any liability to, claim against or obligation of Buyer or material liability or
obligation on the part of the Seller Parties.

 

Schedule 1-B-4

--------------------------------------------------------------------------------


 

SCHEDULE 1-C

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO TRUST INTERESTS AND STOCK
INTERESTS

 

The Seller makes the following representations and warranties to the Buyer,
(i) with respect to the Trust Interests, as of the Purchase Date for the Trust
Interests and (ii) with respect to the Trust Interests and the Stock Interests
as of the date of this Agreement and as of any date on which Transaction
hereunder relating to the Trust Interests or Stock Interests, as applicable, is
outstanding.

 

(a)         Trust Interests and Stock Interests.  The Trust Certificate
represents the entire beneficial interests in Trust Subsidiary, including any
and all issued and outstanding trust interests in the Trust Subsidiary.  The
Stock Certificate represents the entire beneficial interests of TRS Subsidiary,
including all of the issued and outstanding stock of all classes of the TRS
Subsidiary.

 

(b)         Duly and Validly Issued.  All of the shares of the Trust Interests
and Stock Interests have been duly and validly issued.

 

(c)          Trust Interests and Stock Interests as Securities.  The Trust
Interests and Stock Interests (a) constitute “securities” as defined in
Section 8-102 of the Uniform Commercial Code (b) are not dealt in or traded on
securities exchanges or in securities markets, (c) do not constitute investment
company securities (within the meaning of Section 8-103(c) of the Uniform
Commercial Code) and (d) are not held in a securities account (within the
meaning of Section 8-103(c) of the Uniform Commercial Code).

 

(d)         Beneficial Owner.  Immediately prior to the sale, transfer and
assignment to Buyer thereof in accordance with the terms of the Program
Agreements, Seller was the sole record and beneficial owner of, and had title
to, the Trust Interests, free of any and all Liens or options in favor of, or
claims of, any other Person.  Subject to the terms of the Program Agreements,
the Trust subsidiary is the sole record and beneficial owner of, and has title
to, the Stock Interests, free of any and all Liens or options in favor of, or
claims of, any other Person, except the Lien created herein pursuant to the
terms of the Program Agreements. Subject to the terms of the Program Agreements,
the TRS Subsidiary is the sole record and beneficial owner of, and has title to,
the ownership Interests of each other TRS Facility Entity, free of any and all
Liens or options in favor of, or claims of, any other Person, except the Lien
created herein pursuant to the terms of the Program Agreements.

 

(e)          Conveyance; First Priority Lien.  Upon execution and delivery of
the Program Agreements and the delivery to the Buyer of the Trust Certificate
(and assuming the continuing possession by the Buyer of such Trust Certificate
in accordance with the requirements of applicable law) and the filing of a
financing statement covering the Trust Interests in the State of Delaware and
naming the Seller as debtor and the Buyer as secured party, Seller has conveyed
and transferred to Buyer all of its right, title and interest to the Trust
Interests, including taking all steps as may be necessary in connection with the
endorsement, transfer of power, delivery

 

Schedule 1-C-1

--------------------------------------------------------------------------------


 

and pledge of all Trust Interests as “securities” (as defined in Section 8-102
of the Uniform Commercial Code) to Buyer.  Upon delivery to the Buyer of the
Stock Certificate (and assuming the continuing possession by the Buyer of such
certificate in accordance with the requirements of applicable law) and the
filing of a financing statement covering the Stock Interests in the State of
Delaware and naming the Trust Subsidiary as debtor and the Buyer as secured
party, Trust Subsidiary has pledged to Buyer all of its right, title and
interest to the Stock Interests, including taking all steps as may be necessary
in connection with the endorsement in blank of, collateral assignment of and
delivery and pledge of all Stock Interests as “securities” (as defined in
Section 8-102 of the Uniform Commercial Code) to Buyer.  The Lien granted
hereunder is a first priority Lien on the Stock Interests.

 

(f)           No Waiver.  The Seller has not waived or agreed to any waiver
under, or agreed to any amendment or other modification of, the Trust Agreements
or the TRS Facility Entity Documents except as agreed to by Buyer in writing.

 

Schedule 1-C-2

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

AUTHORIZED REPRESENTATIVES

 

SELLER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Authorized Representatives for execution of Program Agreements and amendments

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Schedule 2 of the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

GUARANTOR AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Guarantor under this Agreement:

 

Authorized Representatives for execution of Program Agreements and amendments

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Schedule 2 of the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below, including any other
authorized persons, are authorized, acting singly, to act for Buyer under this
Agreement:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

Ryan Stark

 

Managing Director

 

 

 

 

 

 

 

 

 

Nir Vidra

 

Managing Director

 

 

 

 

 

 

 

 

 

Randal Johnson

 

Director

 

 

 

 

 

 

 

 

 

Mary Conners

 

Director

 

 

 

 

 

 

 

 

 

Menahem Namer

 

Vice President

 

 

 

 

 

 

 

 

 

Casey Rust

 

Vice President

 

 

 

 

 

 

 

 

 

Vanessa Wiley

 

Vice President

 

 

 

 

 

 

 

 

 

Andrew McDermott

 

Vice President

 

 

 

 

Signature Page to Schedule 2 of the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

APPROVED VALUATION AGENTS

 

1.              Lender Processing Services, Inc. (LPS)

 

2.              Green River Capital

 

3.              Clear Capital

 

4.              CoreLogic

 

Schedule 3-1

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

[RESERVED]

 

Schedule 4-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PURCHASE PRICE INCREASE REQUEST

 

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Loan Operations

Email:            abs.conduits@db.com

bilat.deals-ny@db.com

 

Ladies and Gentlemen:

 

Pursuant to Section 3.b of that certain Master Repurchase Agreement, dated as of
March 11, 2014 (the “Agreement”), among Deutsche Bank AG, Cayman Islands Branch
(“Buyer”), PrimeStar Fund I, L.P. (“Seller”), Starwood Waypoint Residential
Trust and Wilmington Savings Fund Society, FSB, as Trustee of PrimeStar-H Fund I
Trust, Seller hereby requests that Buyer enter into a Purchase Price Increase
with respect to the Trust Mortgage Loans and/or REO Properties set forth on
Schedule 1 attached hereto (the “Subject Assets”) on March 11, 2014 (the
“Purchase Price Increase Date”) in connection with the acquisition of such Trust
Mortgage Loans and/or REO Properties.  Capitalized terms used herein without
definition have the meanings given in the Agreement.

 

Seller acknowledges and agrees that Buyer has no obligation to fund, but may in
its sole and exclusive discretion elect to fund, the Purchase Price Increase
requested herein on any Business Day prior the Purchase Price Increase Date
contemplated in this request. The undersigned Seller expressly acknowledges and
agrees that the election by the Buyer to fund the Purchase Price Increase on any
day prior to the related Purchase Price Increase Date shall not constitute or be
deemed to be an amendment, waiver or other modification of the notice
requirements set forth in the Agreement.

 

[The following two paragraphs to be included in connection with the issuance of
the Trust Receipt under the Existing Custodial Agreement only.]

 

[Other than as notified by Seller to Buyer in writing on or prior to the
Purchase Price Increase Date contemplated in this request, Trust Subsidiary, is
the sole and lawful owner and holder of the related Mortgage Loan and has good
and marketable title, free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to grant a security interest in each Mortgage Loan pursuant to the
Agreement.]

 

[Other than as notified by Seller to Buyer in writing on or prior to the the
Purchase Price Increase Date contemplated in this request, Trust Subsidiary or
the applicable TRS Facility Entity, is the sole and lawful owner and holder of
the related REO Property and has good and marketable title, free and clear of
any encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or

 

A-1

--------------------------------------------------------------------------------


 

participation of, or agreement with, any other party, to grant a security
interest in each REO Property pursuant to the Agreement.]

 

[Pursuant to Schedules 1-A, 1-B and 1-C of the agreement, Seller requests that
Buyer agree to and waive the exceptions described in Schedule 2 with respect to
the Subject Assets.]

 

 

 

 

SELLER:

 

 

 

PRIMESTAR FUND I, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

Schedule 1 to Purchase Price Increase Request

 

(Attachment: Asset Schedule)

 

A-3

--------------------------------------------------------------------------------


 

[Schedule 2 to Purchase Price Increase Request]

 

[Exceptions to Representations and Warranties]

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSACTION REQUEST

 

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Loan Operations

Email:            abs.conduits@db.com

bilat.deals-ny@db.com

 

Ladies and Gentlemen:

 

Pursuant to Section 3.b of that certain Master Repurchase Agreement, dated as of
March 11, 2014 (the “Agreement”), among Deutsche Bank AG, Cayman Islands Branch
(“Buyer”), PrimeStar Fund I, L.P. (“Seller”), Starwood Waypoint Residential
Trust and Wilmington Savings Fund Society, FSB, as Trustee of PrimeStar-H Fund I
Trust, Seller hereby requests that Buyer enter into a Transaction with respect
to the Trust Interests and a Purchase Price Increase with respect to the Trust
Mortgage Loans and REO Properties set forth on Schedule 1 attached hereto (the
“Subject Assets”) on March 11, 2014 (“Purchase Price Increase Date”). 
Capitalized terms used herein without definition have the meanings given in the
Agreement.

 

Seller acknowledges and agrees that Buyer has no obligation to fund, but may in
its sole and exclusive discretion elect to fund, the Purchase Price Increase
requested herein on any Business Day prior the Purchase Price Increase Date
contemplated in this request. The undersigned Seller expressly acknowledges and
agrees that the election by the Buyer to fund the Purchase Price Increase on any
day prior to the related Purchase Price Increase Date shall not constitute or be
deemed to be an amendment, waiver or other modification of the notice
requirements set forth in the Agreement.

 

[The following two paragraphs to be included in connection with the issuance of
the Trust Receipt under the Existing Custodial Agreement only.]

 

[Other than as notified by Seller to Buyer in writing on or prior to the
Purchase Price Increase Date contemplated in this request, Trust Subsidiary, is
the sole and lawful owner and holder of the related Mortgage Loan and has good
and marketable title, free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to grant a security interest in each Mortgage Loan pursuant to the
Agreement.]

 

[Other than as notified by Seller to Buyer in writing on or prior to the the
Purchase Price Increase Date contemplated in this request, Trust Subsidiary or
the applicable TRS Facility Entity, is the sole and lawful owner and holder of
the related REO Property and has good and marketable title, free and clear of
any encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to grant a security
interest in each REO Property pursuant to the Agreement.]

 

B-1

--------------------------------------------------------------------------------


 

[Pursuant to Schedules 1-A, 1-B and 1-C of the Agreement, Seller requests that
Buyer agree to and waive the exceptions described in Schedule 2 with respect to
the Subject Assets.]

 

 

 

 

SELLER:

 

 

 

PRIMESTAR FUND I, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

Schedule 1 to Transaction Request

 

(Attachment: Asset Schedule)

 

B-3

--------------------------------------------------------------------------------


 

[Schedule 2 to Transaction Request]

 

[Exceptions to Representations and Warranties]

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LOAN ACTIVITY REPORT

 

1.                                      Address

2.                                      City

3.                                      Cost Basis / Purchase Price

4.                                      Current Appraisal/BPO Date

5.                                      Current Appraised Value or Broker Price
Opinion (As-Is)

6.                                      Current Balance

7.                                      Cost Basis

8.                                      Current Interest Rate

9.                                      Current P&I Amount

10.                               Cut Off Date

11.                               Days Past Due

12.                               First Payment Date

13.                               Interest Rate Type (ARM/Fixed) and applicable
Index

14.                               Lien Position

15.                               Loan ID

16.                               Maturity Date

17.                               Original Balance

18.                               Origination Date

19.                               Paid Through Date or Next Due Date

20.                               Property Type (e.g. SFR, Condo, Mobile Home,
land, etc)

21.                               Purchase Price Date

22.                               REO Rental Flag

23.                               State

24.                               Status at Purchase

25.                               Zip Code

26.                               REO Date

27.                               REO status (i.e. listing, vacancy)

28.                               Current Status

29.                               Foreclosure Start Date

30.                               Projected Foreclosure Sale Date

31.                               Bankruptcy Chapter

32.                               Bankruptcy Start Date

33.                               Modification Flag

34.                               Modification Date

35.                               Modification Description

36.                               Prior Month Servicing Advances

37.                               Prior Month P&I Received

38.                               Resolution Type

39.                               Resolution Proceeds

40.                               Gross Home Sale Price

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF SELLER POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that PrimeStar Fund I, L.P. (“Seller”) hereby
irrevocably constitutes and appoints Deutsche Bank AG, Cayman Islands Branch
(“Buyer”) and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of Seller and in the name of Seller or in its own name,
from time to time upon the occurrence and during the continuance of an Event of
Default (as defined in the hereinafter defined Agreement) in Buyer’s discretion:

 

(a)         in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Buyer under the Master Repurchase Agreement (as amended, restated
or modified, the “Agreement”), dated March 11, 2014, among Buyer, Seller,
Starwood Waypoint Residential Trust (“Guarantor”) and PrimeStar-H Fund I Trust
(“Trust Subsidiary”) and subject to the Agreement (the “Assets”) and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by Buyer for the purpose of collecting any and all
such moneys due with respect to any other assets whenever payable;

 

(b)         to pay or discharge taxes and liens levied or placed on or
threatened against the Assets;

 

(c)          (i) to direct any party liable for any payment under any Assets to
make payment of any and all moneys due or to become due thereunder directly to
Buyer or as Buyer shall direct; (ii) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Assets; (iii) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Assets; (iv) to commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Assets or any proceeds thereof and to enforce any
other right in respect of any Assets; (v) to defend any suit, action or
proceeding brought against Seller with respect to any Assets; (vi) to settle,
compromise or adjust any suit, action or proceeding described in
clause (vii) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; (viii) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any Assets
as fully and completely as though Buyer were the absolute owner thereof for all
purposes, and to do, at Buyer’s option and Seller’s expense, at any time, and
from time to time, all acts and things which Buyer deems necessary to protect,
preserve or realize upon the Assets and Buyer’s Liens thereon and to effect the
intent of this power of attorney, all as fully and effectively as Seller might

 

D-1-1

--------------------------------------------------------------------------------


 

do and (ix) to enforce any and all repurchase and putback obligations under any
agreement pursuant to which the related Assets were acquired by Seller;

 

(d)         for the purpose of carrying out the transfer of servicing with
respect to the Assets from Seller to a successor servicer appointed by Buyer in
its sole discretion and to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good-bye” letters to all
mortgagors under the Assets, transferring the servicing of the Assets to a
successor servicer appointed by Buyer in its sole discretion;

 

(e)          for the purpose of delivering any notices of sale to mortgagors or
other third parties, including without limitation, those required by law;

 

(f)           for the purpose of transferring real estate owned property from
Seller’s subsidiary by execution and delivery of a deed.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such
powers.  Buyer shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to Seller for any
act or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT
MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED
ON THE PROVISIONS OF THIS INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

D-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this              day of                         ,
201      .

 

 

 

PRIMESTAR FUND I, L.P., as Seller

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Power of Attorney

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

On the              day of                         , 201     before me, a Notary
Public in and for said State, personally appeared
                                                                , known to me to
be                                                                            of
PrimeStar Fund I, L.P., the institution that executed the within instrument and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

Notary Public

 

 

 

 

My Commission expires                                         

 

Signature Page to Power of Attorney

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF TRUST SUBSIDIARY

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Wilmington Savings Fund Society, FSB, not
in its individual capacity but as Trustee of PrimeStar-H Fund I Trust (“Trust
Subsidiary”), hereby irrevocably constitutes and appoints Deutsche Bank AG,
Cayman Islands Branch (“Buyer”) and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Trust Subsidiary and
in the name of Trust Subsidiary or in its own name, from time to time upon the
occurrence and during the continuance of an Event of Default (as defined in the
hereinafter defined Agreement) in Buyer’s discretion:

 

(a)         in the name of Trust Subsidiary or the Trustee, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any assets purchased
by Buyer under Master Repurchase Agreement (as amended, restated or modified,
the “Agreement”), dated March 11, 2014, among Buyer, PrimeStar Fund I, L.P.
(“Seller”), Starwood Waypoint Residential Trust (“Guarantor”) and Trust
Subsidiary and subject to the Agreement (the “Assets”) and to file any claim or
to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by Buyer for the purpose of collecting any and all
such moneys due with respect to any other assets whenever payable;

 

(b)         to pay or discharge taxes and liens levied or placed on or
threatened against the Assets;

 

(c)          (i) to direct any party liable for any payment under any Assets to
make payment of any and all moneys due or to become due thereunder directly to
Buyer or as Buyer shall direct; (ii) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Assets; (iii) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Assets; (iv) to commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Assets or any proceeds thereof and to enforce any
other right in respect of any Assets; (v) to defend any suit, action or
proceeding brought against Trust Subsidiary with respect to any Assets; (vi) to
settle, compromise or adjust any suit, action or proceeding described in
clause (vii) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; (viii) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any Assets
as fully and completely as though Buyer were the absolute owner thereof for all
purposes, and to do, at Buyer’s option and Trust Subsidiary’s expense, at any
time, and from time to time, all acts and things which Buyer

 

D-2-1

--------------------------------------------------------------------------------


 

deems necessary to protect, preserve or realize upon the Assets and Buyer’s
Liens thereon and to effect the intent of this power of attorney, all as fully
and effectively as Trust Subsidiary might do and (ix) to enforce any and all
repurchase and putback obligations under any agreement pursuant to which the
related Assets were acquired by Trust Subsidiary;

 

(d)         for the purpose of carrying out the transfer of servicing with
respect to the Assets from Trust Subsidiary to a successor servicer appointed by
Buyer in its sole discretion and to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish such transfer of servicing, and, without limiting the
generality of the foregoing, Trust Subsidiary hereby gives Buyer the power and
right, on behalf of Trust Subsidiary, without assent by Trust Subsidiary, to, in
the name of Trust Subsidiary or its own name, or otherwise, prepare and send or
cause to be sent “good-bye” letters to all mortgagors under the Assets,
transferring the servicing of the Assets to a successor servicer appointed by
Buyer in its sole discretion;

 

(e)          for the purpose of delivering any notices of sale to mortgagors or
other third parties, including without limitation, those required by law;

 

(f)           for the purpose of transferring real estate owned property from
Trust Subsidiary by execution and delivery of a deed.

 

Trust Subsidiary hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  This power of attorney is a power coupled
with an interest and shall be irrevocable.

 

Trust Subsidiary also authorizes Buyer, from time to time, to execute, in
connection with any sale, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such
powers.  Buyer shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to Trust
Subsidiary for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, TRUST SUBSIDIARY HEREBY AGREES THAT
ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT
MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE
OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY,
AND SELLER ON ITS OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH

 

D-2-2

--------------------------------------------------------------------------------


 

THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH
THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE PROVISIONS OF
THIS INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

D-2-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Trust Subsidiary has caused this Power of Attorney to be
executed this              day of                         , 201      .

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but solely
as Trustee of PRIMESTAR-H FUND I TRUST, as Trust Subsidiary

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

Signature Page to Power of Attorney

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

On the              day of                         , 201     before me, a Notary
Public in and for said State, personally appeared
                                                                , known to me to
be                                                                            of
Wilmington Savings Fund Society, FSB, a Federal Savings Bank, not in its
individual capacity but as Trustee of PrimeStar-H Fund I Trust, the institution
that executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

Notary Public

 

 

 

 

 

My Commission expires

 

Signature Page to Power of Attorney

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SELLER’S, GUARANTOR’S, TRUST SUBSIDIARY’S AND TRS FACILITY ENTITIES’ TAX
IDENTIFICATION NUMBER

 

PrimeStar Fund I, L.P.: 46-1118180

 

Starwood Waypoint Residential Trust: 90-0850579

 

PrimeStar-H Fund I Trust: N/A — use PrimeStar Fund I, L.P.

 

PrimeStar Fund I TRS, Inc.: 80-0855405

 

PrimeStar Fund I TRS, L.L.C.: N/A — use PrimeStar Fund I TRS, Inc.

 

PrimeStar-F Fund I, L.L.C.: N/A — use PrimeStar Fund I TRS, Inc.

 

PrimeStar-F Fund I Trust: N/A — use PrimeStar Fund I TRS, Inc.

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXISTING INDEBTEDNESS

 

None.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SERVICER ACKNOWLEDGEMENT

 

[Date]

 

[SERVICER], as Servicer
[ADDRESS]

Attention:

 

Re:                             Master Repurchase Agreement, dated as of
March 11, 2014 (the “Repurchase Agreement”), by and among PrimeStar Fund I, L.P.
(the “Seller”), Starwood Waypoint Residential Trust (the “Guarantor”),
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee of PrimeStar-H Fund I Trust (“Trust Subsidiary”) and Deutsche Bank
AG, Cayman Islands Branch (the “Buyer”).

 

Ladies and Gentlemen:

 

[SERVICER] (the “Servicer”) is servicing certain mortgage loans and REO
properties for Seller, Trust Subsidiary and one or more of PrimeStar Fund I TRS,
L.L.C., PrimeStar-F Fund I, L.L.C., and PrimeStar-F Fund I Trust (each, a “TRS
Facility Entity”) pursuant to that certain Servicing Agreement (the “Servicing
Agreement”), [dated as of [DATE], among [                  ]].  The Servicer is
hereby notified and acknowledges that Trust Subsidiary or a TRS Facility Entity
is the “owner” of the REO Properties and Mortgage Loans (each as defined below)
for purposes of the Servicing Agreement and that the Seller is the owner of the
beneficial ownership interest in the REO Properties and Mortgage Loans. The
Servicer is hereby notified that, pursuant to the Repurchase Agreement, Seller
has sold to Buyer, among other things, all of Seller’s beneficial ownership
interest in (i) certain REO properties (the “REO Properties”) and certain
residential mortgage loans (the “Mortgage Loans”) which are serviced by Servicer
and (ii) the Servicing Agreement.

 

Servicer hereby acknowledges and agrees that, upon receipt of a notice from
Buyer of an event of default under the Repurchase Agreement (“Notice of Event of
Default”) in which Buyer shall identify the Mortgage Loans and REO Properties
the Seller’s rights in which are then owned by Buyer under the Repurchase
Agreement (i) the Servicer shall segregate all amounts collected on account of
such Mortgage Loans and REO Properties, hold them in trust for the sole and
exclusive benefit of Buyer, and remit such collections in accordance with
Buyer’s written instructions (provided that such instructions do not violate
state or federal laws) and (ii) Buyer shall accede to all of the rights of
Seller, Trust Subsidiary and the TRS Facility Entities under the Servicing
Agreement.  Following such Notice of Event of Default, Servicer shall (i) follow
the instructions of Buyer with respect to the Mortgage Loans and REO Properties
and (ii) deliver to Buyer (1) within 90 days after December 31 of each calendar
year, beginning with the calendar year in which such Notice of Event of Default
was delivered, Uniform Single Attestation

 

G-1

--------------------------------------------------------------------------------


 

Program (USAP) reports and any other reports which are prepared by the Servicer
pursuant to Reg AB (as defined below) relating to the prior calendar year and
(2) any other information with respect to the Mortgage Loans and REO Properties
reasonably requested by Buyer. “Reg AB” shall mean Subpart 229.1100 — Asset
Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be
amended from time to time, and subject to such clarifications and
interpretations as have been provided by the U.S. Securities and Exchange
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506 - 1,631 (Jan. 7, 2005)) or by the staff
of the U.S. Securities and Exchange Commission, or as may be provided by the
U.S. Securities and Exchange Commission or its staff from time to time.

 

Servicer also acknowledges and agrees that, pursuant to the Repurchase
Agreement, upon Buyer’s delivery of a Notice of Event of Default or notice of a
Servicer Termination Event (as defined in the Repurchase Agreement), Buyer shall
have the right to immediately terminate the Servicer’s right to service the
Mortgage Loans and REO Properties without payment of any penalty or termination
fee under the Servicing Agreement and Servicer agrees that, upon receipt of such
notice or upon resignation of Servicer, Servicer shall cooperate in transferring
the servicing of the Mortgage Loans and REO Properties to a successor servicer
appointed in accordance with the Repurchase Agreement. Prior to any such
servicing transfer, the Servicer shall be reimbursed for any outstanding
advances or accrued servicing fees or compensation owed to Servicer as of such
servicing transfer date.

 

[Servicer also acknowledges and agrees that upon reasonable (but no less than
ten (10) Business Days’) prior notice, Buyer will be permitted during normal
business hours to examine, inspect and, at Seller’s sole cost and expense, make
copies and extracts of any documents, data, records or other information
relating to the Mortgage Loans and REO Properties, but solely to the extent such
documents, data, records or other information relates to the Mortgage Loans and
REO Properties.  Such examination or inspection shall not occur more frequently
than annually unless an Event of Default has occurred and is continuing.][NOT
APPLICABLE TO INTERIM SERVICERS]

 

[Servicer also acknowledges that, pursuant to the Repurchase Agreement, an event
of default under the Repurchase Agreement will occur if the Servicer fails to
deposit (i) into the “Servicer Custodial Account” (as defined in the Repurchase
Agreement), no later than two (2) business days after receipt thereof, all
Income (as defined in the Repurchase Agreement) received by Servicer in respect
of the Mortgage Loans and REO Properties referenced in this notice; provided,
however, any collections received in connection with sales of Mortgage Loans and
REO Properties and Bulk Sales (as defined in the Repurchase Agreement) shall be
deposited by Servicer directly into the into “Collection Account” (as defined in
the Repurchase Agreement) or (ii) into the “Collection Account” (as defined in
the Repurchase Agreement), on or prior to the Remittance Date (the 18th calendar
day of each month), all Income received by the Servicer during the immediately
preceding calendar month in respect of the Mortgage Loans and REO Properties
referenced in this notice. Servicer agrees to comply with the timing of deposits
set forth above.][NOT APPLICABLE TO INTERIM SERVICERS]

 

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default

 

G-2

--------------------------------------------------------------------------------


 

delivered by Buyer, and Seller shall indemnify and hold the Servicer harmless
for any and all claims asserted against it for any actions taken in good faith
by the Servicer in connection with the delivery of such information or Notice of
Event of Default.

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following addresses:

 

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Loan Operations

Email:

abs.conduits@db.com

 

bilat.deals-ny@db.com

 

With a Copy to:

 

Deutsche Bank Securities Inc.

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Structured Credit Mortgage Team

Email:

csg.repo@list.db.com

                                               

 

[signature page follows]

 

G-3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

PRIMESTAR FUND I, L.P., as Seller

 

 

 

By: PrimeStar Fund I GP, L.L.C., its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but solely
as Trustee of PRIMESTAR-H FUND I TRUST, as Trust Subsidiary

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

[SERVICER],

 

as Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF ASSET MANAGER ACKNOWLEDGEMENT

 

[Date]

 

[ASSET MANAGER], as Asset Manager

[ADDRESS]

Attention:

 

Re:                             Master Repurchase Agreement, dated as of
March 11, 2014 (the “Repurchase Agreement”), by and among PrimeStar Fund I, L.P.
(the “Seller”), Starwood Waypoint Residential Trust (the “Guarantor”),
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee of PrimeStar-H Fund I Trust (“Trust Subsidiary”) and Deutsche Bank
AG, Cayman Islands Branch (the “Buyer”).

 

Ladies and Gentlemen:

 

[[ASSET MANAGER], on behalf of itself and its subsidiaries (collectively, the
“Asset Manager”), is performing certain property management services for Seller,
Trust Subsidiary and one or more of PrimeStar Fund I TRS, L.L.C., PrimeStar-F
Fund I, L.L.C., and PrimeStar-F Fund I Trust pursuant to that certain Servicing
Agreement (the “Trust Subsidiary”) pursuant to [(i) that certain Limited
Partnership Agreement of Primestar Fund I, L.P., dated as of November 8, 2012,
among SRP PrimeStar, L.L.C., as a limited partner, Prime Asset Fund VI, LLC, as
a limited partner, and PrimeStar Fund I GP, as a general partner, as amended
pursuant to that certain Amendment to Limited Partnership Agreement, dated as of
February 7, 2013 by and among SRP PrimeStar, L.L.C., Prime Asset Fund VI, LLC
and PrimeStar Fund I GP and (ii) that certain  Management Services Agreement,
dated as of November 12, 2012, between Prime Asset Fund VI, LLC and Prime Asset
Managers, LLC] ([together, clauses (i) and (ii),] the “Asset Management
Agreement”).

 

The Asset Manager is hereby notified and acknowledges that the Trust Subsidiary
or TRS Facility Entity is the “owner” of the REO Properties and Trust Mortgage
Loans (each as defined below) for purposes of the Asset Management Agreement and
that the Seller is the owner of the beneficial ownership interest in the REO
Properties and the Trust Mortgage Loans. The Asset Manager is hereby notified
that, pursuant to the Repurchase Agreement, Seller has sold to Buyer, among
other things, Seller’s beneficial ownership interest in (i) certain REO
properties (the “REO Properties”) and residential mortgage loans (the “Trust
Mortgage Loans”) which are managed by Asset Manager and (ii) the Asset
Management Agreement.

 

Asset Manager hereby acknowledges and agrees that, upon receipt of a notice from
Buyer of an event of default under the Repurchase Agreement (“Notice of Event of
Default”) in which Buyer shall identify the REO Properties and Trust Mortgage
Loans the Seller’s rights in which

 

H-1

--------------------------------------------------------------------------------


 

are then owned by Buyer under the Repurchase Agreement (i) the Asset Manager
shall direct each Servicer to segregate all amounts collected on account of such
REO Properties and Trust Mortgage Loans, to hold them in trust for the sole and
exclusive benefit of Buyer, and to remit such collections in accordance with
Buyer’s written instructions and (ii) Buyer shall accede to all of the rights of
Seller, Trust Subsidiary and the TRS Facility Entities under the Asset
Management Agreement.  Following such Notice of Event of Default, Asset Manager
shall follow the instructions of Buyer with respect to the REO Properties and
Trust Mortgage Loans and shall deliver to Buyer any information with respect to
the REO Properties and Trust Mortgage Loans reasonably requested by Buyer.

 

Asset Manager also acknowledges and agrees that, pursuant to the Repurchase
Agreement, upon Buyer’s delivery of a Notice of Event of Default or notice of an
Asset Manager Termination Event (as defined in the Repurchase Agreement), Buyer
shall have the right to immediately terminate the Asset Manager’s right to
manage the REO Properties and Trust Mortgage Loans without payment of any
penalty or termination fee under the Asset Management Agreement and Asset
Manager agrees that, upon receipt of such notice or upon resignation of Asset
Manager, Asset Manager shall cooperate in transferring the management of the
related REO Properties and Trust Mortgage Loans to a successor asset manager
appointed in accordance with the Repurchase Agreement.

 

Asset Manager also acknowledges and agrees that upon reasonable prior notice,
Buyer will be permitted during normal business hours to examine, inspect and
make copies and extracts of any documents, data, records or other information
relating to the REO Properties and Trust Mortgage Loans, but solely to the
extent such documents, data, records or other information relates to the REO
Properties and Trust Mortgage Loans.  Such examination or inspection shall not
occur more frequently than annually unless an Event of Default has occurred and
is continuing.

 

Notwithstanding any contrary information which may be delivered to the Asset
Manager by Seller, the Asset Manager may conclusively rely on any information or
Notice of Event of Default delivered by Buyer, and Seller shall indemnify and
hold the Asset Manager harmless for any and all claims asserted against it for
any actions taken in good faith by the Asset Manager in connection with the
delivery of such information or Notice of Event of Default.

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following addresses:

 

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Loan Operations

Email:            abs.conduits@db.com

bilat.deals-ny@db.com

 

H-2

--------------------------------------------------------------------------------


 

With a Copy to:

 

Deutsche Bank Securities Inc.

60 Wall Street, 3rd Floor

New York, NY 10005

Attention: Structured Credit Mortgage Team

Email:            csg.repo@list.db.com

 

[signature page follows]

 

H-3

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

STARWOOD WAYPOINT RESIDENTIAL TRUST, as Guarantor

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but solely
as Trustee of PRIMESTAR-H FUND I TRUST, as Trust Subsidiary

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

[ASSET MANAGER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DELAYED DILIGENCE ASSETS

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF ASSET SCHEDULE

 

1.                                      Address

2.                                      City

3.                                      Cost Basis / Purchase Price

4.                                      Current Appraisal/BPO Date

5.                                      Current Appraised Value or Broker Price
Opinion (As-Is)

6.                                      Current Balance

7.                                      Cost Basis

8.                                      Current Interest Rate

9.                                      Current P&I Amount

10.                               Cut Off Date

11.                               Days Past Due

12.                               First Payment Date

13.                               Interest Rate Type (ARM/Fixed) and applicable
Index

14.                               Lien Position

15.                               Loan ID

16.                               Maturity Date

17.                               Original Balance

18.                               Origination Date

19.                               Paid Through Date or Next Due Date

20.                               Property Type (e.g. SFR, Condo, Mobile Home,
land, etc)

21.                               Purchase Price Date

22.                               REO Rental Flag

23.                               State

24.                               Status at Purchase

25.                               Zip Code

26.                               REO Date

27.                               REO status (i.e. listing, vacancy)

28.                               Current Status

29.                               Foreclosure Start Date

30.                               Projected Foreclosure Sale Date

31.                               Bankruptcy Chapter

32.                               Bankruptcy Start Date

33.                               Modification Flag

34.                               Modification Date

35.                               Modification Description

36.                               Prior Month Servicing Advances

37.                               Prior Month P&I Received

38.                               Resolution Type

39.                               Resolution Proceeds

40.                               Gross Home Sale Price

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF ASSET FILE

 

Asset File:  With respect to each Trust Mortgage Loan (other than a Co-op Loan),
the following documents constituting an original Asset File, the following:

 

(i)                    The original Mortgage Note together with any applicable
riders, endorsed in blank, with all prior and intervening endorsements as may be
necessary to show a complete chain of endorsements.  In the event the original
Mortgage Note has been lost a lost note affidavit may be in place of the
Mortgage Note.  In all instances, a copy of the original Mortgage Note must
accompany the lost note affidavit.

 

(ii)          the original recorded security instrument (and, if the related
Mortgage Loan is a MOM Loan, noting the presence of the MIN (defined below) and
language indicating that such Mortgage Loan is a MOM Loan (defined below) with
evidence of recordation noted thereon or attached thereto, together with any
addenda or riders thereto, or a copy of such recorded security instrument with
such evidence of recordation certified to be true and correct by the appropriate
governmental recording office. For purposes of this clause (ii) “MIN” means the
Mortgage Identification Number for any MERS Mortgage Loan and “MOM Loan” means
any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for
the originator of such Mortgage Loan and its successors and assigns.

 

(iii)       an original assignment of the security instrument in recordable form
assigned in blank, or, with respect to any Mortgage Loan registered with MERS on
the MERS System, the Mortgage names MERS as the “mortgagee” or “beneficiary”
thereof.

 

(iv)             each original recorded intervening assignment of the security
instrument as may be necessary to show a complete chain of title, with evidence
of recordation noted thereon or attached thereto, or a copy of such assignment
with such evidence of recordation certified to be true and correct by the
appropriate governmental recording office.

 

(v)                the original policy of title insurance or a copy of such
title insurance policy certified as true and correct by the applicable insurer,
if any.

 

(vi)             if indicated on Asset Schedule, the original or certified
copies of each assumption agreement, modification agreement, consolidation or
extension agreement, written assurance or substitution agreement, if any.

 

(vii)    any other collateral documents which relate to the Trust Mortgage Loan
which have been delivered to Custodian; provided that the Custodian shall not be
responsible for verifying such documents exist.

 

K-1

--------------------------------------------------------------------------------


 

With respect to each Trust Mortgage Loan that is a Co-op Loan, the following
documents constituting an original Asset File, the following:

 

(i)                                     the original Mortgage Note together with
any applicable riders, endorsed in blank, with all prior and intervening
endorsements as may be necessary to show a complete chain of endorsements;

 

(ii)                                  the original security agreement;

 

(iii)                               the original proprietary lease and an
original assignment of the proprietary lease in blank;

 

(iv)                              the original recognition agreement;

 

(v)                                 the original stock certificate representing
the Co-op shares and original stock power in blank;

 

(vi)                              the original UCC-1 financing statement with
evidence of filing; and

 

(vii)                           the original UCC-3 assignment in blank.

 

With respect to each REO Property, the following documents constituting an
original Asset File, the following:

 

(i)                   the original (or copy thereof) with evidence of recording
of any deed (or if the related Deed has been delivered for recordation, but has
not yet been returned, a copy thereof certifying that such deed is a true,
correct and complete copy of the original deed and that the original deed has
been delivered to the proper recording office for recordation) evidencing the
ownership of the related REO Property by the Trust Subsidiary or the applicable
TRS Facility Entity;

 

(ii)                to the extent applicable, the original (or copy thereof) of
the intervening special or limited warranty deed from the Seller, the Trust
Subsidiary or the applicable TRS Facility Entity to the seller of the REO
Property certifying that the original deed has been delivered to the proper
recording office for recordation; and

 

(iii)             either (x) a title insurance policy insuring such REO Property
by the Trust Subsidiary or the applicable TRS Facility Entity in an amount equal
to or greater than the most recent BPO value or (y) a commitment that is
effective as a title insurance policy in respect of such REO Property in an
amount equal to or greater than the price at which such REO Property was
purchased. If a title insurance policy provided in the Asset File with respect
to a REO Property initially consists of a marked or initialed binding
commitment, then the Seller shall include in the Asset File a fully issued title
insurance policy for such REO Property in the form and with the coverages and
endorsements as provided in such marked or initialed binding commitment within
ninety (90) days following the acquisition date for any REO Property by the
Trust Subsidiary.

 

K-2

--------------------------------------------------------------------------------